 DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY167WE WILL bargain collectively,upon request,with General Teamsters,Chauf-feurs,Warehousemen and Helpers,BuildingMaterials,Heavy and HighwayConstruction Employees Local Union No 404,a/w International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America as the collective-bargaimng representative of all of our employees in the unit described asfollowsAll beer, wine,and liquor salesmen at the Company'sHolyoke and Pitts-field,Massachusetts,establishments,excluding all other employees,officeclerical employees,guards, professional employees,and supervisors asdefined in the ActWE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist the above-named Union or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities,except tothe extent that such right may be affected by the provisions of Section 8(a)(3)of the Act,as amendedNEW ENGLAND LIQUOR SALES Co , INC,EmployerDated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this notice or compliance with its pro-visions,theymay communicate directly with the Board'sRegional Office,BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Tele-phone No 223-3358Dixie Cup,Division of American Can CompanyandInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO.Cases Nos 9-CA-3222 and 9-RC-5875February 28,1966DECISION AND ORDEROn July 15, 1965, Trial Examiner Arthur E Reyman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in and was not engaging in the unfair labor prac-tices allegedin the complaint and recommending that the complaintbe dismissedin its entirety, as set forth in the attached Trial Exam-iner'sDecisionThereafter, the General Counsel filed exceptions tothe Decisionand asupporting brief, and the Charging Party filedcross-exceptions and abrief in support thereofThe Respondent fileda brief in support of the Trial Examiner's Decision, a briefin answerto the General Counsel's exceptions, and a brief in answer to theCharging Party's cross-exceptions 1iThe Respondent in its answering brief moved to strike the Charging Party's crossexceptions on the basis that they were untimely in view of Section 10$ 46(e)of theBoard's Rules and Regulations Series 8, as amendedGeneral Counsel's exceptions hereinwere filed on August 19, 1964,and his brief in support thereof on August 31, 1964TheCharging Party's cross-exceptions were received on September 20 1964We find thatthe said cross exceptions were untimely filed under the provisions of Section 102 46(e)of the Board'sRulesAccordingly,the Respondent'smotion to strike is granted157 NLRB No 9 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuantto the provisions of Section 3(b) of the National LaborRelationsAct,, as amended, the National Labor Relations Board hasdelegatedits powers in connection with this case to a three-memberpanel [MembersFanning, Brown, and Zagoria].-The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,2 and recom-mendations of the Trial Examiner with the exceptions stated below.The complaint as amended at the hearing alleged that the Respond-ent violated Section 8(a) (1) of the Act when its attorneys questionedcertain employees during prehearing interviews.The Trial Exam-iner recommended the dismissal of this allegation of the complaint onthe ground that the interrogations complied with the criteria theBoard has indicated it would look to in determining whether suchinterrogations were properly pursued, or contained elements of un-lawful interference, restraint, or coercion of employees in violationof their statutory rights. In finding that the Respondent's attorneysconduct was proper, the Trial Examiner relied on a statement ofAttorney Robert Kleeb to the effect that in his opinion none of theemployee interviews were unlawfully conducted.But, the credibleevidence in the record shows that on at least three occasions employeesin the course of interviews with Respondent's attorneys were ques-tioned as to the identity of the persons from whom they receivedunion authorization cards.Such interrogation goes beyond the per-missiblelimits set by the Board and is coercive in nature. Insofar asthis record goes, we find no justification for such interrogation in theevents or circumstanceswith which we are here concerned.Accord-ingly, we find that the Respondent violated Section 8(a) (1) of theAct by the conduct of its attorneys in asking employees questionswhich pried into theirunionactivities and the union activities of fel-low employees.The TrialExamineralso found that the Respondent's preelectionnotice ofMarch 1, its letter of June 3, and its speeches of June 10 and11 tothe assembled employees wereno more thanexpressionsof views,arguments,or opinionsand therefore fell within the privilege of See-2The complaint alleged a violation of Section 8(a) (1) ofthe Act byan alleged threatof Supervisor Vernon.Employee Readnower testifiedthat Vernontold him that hecould be "discharged for putting things [union literature]on the bulletin board without'the authorizationof the Company."Vernon deniedthat any suchstatement was madeand the Trial Examinercreditedhis denial.However,he expressedthe view that evenwere Readnower's testimony accepted,"Nothing in the way of a threat, direct or implied,can be read into the remarks Readnower said Vernon addressed to him."While we adoptthe Trial Examiner's credibility finding and his dismissal of the allegation,we find it un-necessary to pass on the additional view expressed by him. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY169tion 8(c) of the Act.Accordingly, he found no violation of Section8(a) (1) of the Act and recommended dismissal of the complaint.While we agree with the Trial Examiner that the letter and speecheswere privileged under Section 8 (c), we do not agree that the paragraphin its March 1 notice warning employees "that if a Union were to getin here, it would not work to your benefit, but in the long run, woulditself operate to your serious harm" was similarly privileged .3 It istrue that no other elements of the Respondent's letter and speech arefound to have violated the Act, but given a course of conduct on thepart of the Respondent which narrowly treads the dividing linebetween right and wrong, we are not prepared to say that in this in=stance the language of the notice did not step over the line into theforbidden area.Moreover, we regard the unlawful interrogation bythe Respondent's attorneys in the course of preparing a defense hereinas symptomatic of the Respondent's unlawful conduct in which it ini-tially engaged 4REMEbYHaving found that Respondent has engaged in unfair labor .prac-tices violative of the Act, we shall order that it cease and desist there-from and take certain affirmative. action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Dixie Cup, Division of American Can Company, RespondentEmployer,is anemployer as defined in Section 2(2) of the Act andis engaged in commerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio and Machine Workers,AFL--CIO,. is a labor organization as defined in Section 2(5) ofthe Act.3.By interrogating its employees concerning their union activitiesand the union activities of other employees and:by threatening to takereprisals against employees if they selected the Union as their bar-gaining representative, the Respondent has violated Section 8(a) (1)of the Act.4.The unfair labor practices enumerated above are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as its8 SeeOwene-Corning Pibergla8s Corporation,146 NLRB 1492,1494;Spruce Pine Manu-facturingCompany, 153 NLRB 309.*Member Fanning does not subscribe to the above rationale.He finds only that the"serious harm"language in Respondent'sMarch 1 notice violates Section 8(a) (1) Inthe context of Respondent's unlawful interrogation. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder the Recommended, Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Dixie Cup, Division of Amer-icanCan Company, Lexington, Kentucky, its officers, agents, succes-"sors, and assigns, shall:1.Cease and desist from :(a)Coercively interrogating employees concerning their unionactivities and sympathies and the union activities of other employeesand threatening employees with reprisals if they selected the Unionas their bargaining representative.(b) In any like or relatedmannerinterfering with, restraining,or coercingits employees in the exercise of their right to self-organization,to form labororganizations,to join or assist Interna-tionalUnion of Electrical,Radioand Machine Workers, AFL-CIO,or any otherlabor organization,to bargain collectively through rep-resentativesof their own choosing,and to engagein other concertedactivitiesfor the purpose of collective bargaining or other mutual aidor protection,or to refrainfrom anyor allof such activities, except tothe extentthat such right may be affected by an agreement requiringmembership in a labor organizationas a condition of employment, asauthorizedby Section8(a) (3) ofthe Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959. '2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Lexington, Kentucky, copies of the attachednotice marked "Appendix." 5 'Copies of said -notice, to .be furnishedby,the Regional Director for Region 9, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately-upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company -to insure that said notices are not altered,defaced, or covered by any other material.-" .:(b)Notify the Regional Director for Region 9, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT IS FURTHER ORDEREDthat the,Union's objections to the conduct ofthe election- conducted on June.12, 1964, in Case No. 9-RC-5875, be,and they hereby are, overruled. Inasmuch as the Union failed toreceive a majority of the valid ballots cast in the election, it is herebycertified that International Union of Electrical, Radio and MachineWorkers, AFL-CIO, is not the exclusive bargaining representativeof the employees of Dixie Cup, Division of American Can. Company,IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" -the. words, "iiDecree,of the United States Court of Appeals,Enforcing an Order." DIXIECUP, DIVISION OF AMERICAN CAN COMPANY171at its Lexington, Kentucky, plant, in the unit found appropriate' bythe Regional Director in his Decision and Direction of Election ofMay 121, 1964, within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.-MEMBER BROWN, dissenting in part:-While I join with my colleagues in finding that the Respondentviolated Section 8(a) (1) of the Act in the particulars noted, I mustdissent from their adoption of the Trial Examiner's findings that theRespondent's letter of June 3, 1964, and speeches of June 10 and 11,1964, amounted to no more than an expression of views, 'argumeiits, oropinions, permissible under Section 8(c) of the Act.I am of the firm opinion that both the letter and speeches' containcertain statements that amount to clear threats of economic reprisalsfor selecting the Union.6 I can place no other interpretation on PlantManager Boyer's statements, made in the course of his, speeches thatthe Respondent moved its plant from Chicago to Louisville in orderto get away from a union; that a local company had gone out of,busi-ness after a union came in ; and that another local company moved itsmachinery back up north after its employees selected a union as'theirbargaining representative.Thus, 'in the speeches the Respondentthreatened the employees with the possible loss of their jobs if' theUnion came in and held forth in the letter addressed to the employeesthe lure of "a steady job at good wages and a good place-here to work"if only they would not "run the risk of tearing apart everything thatthey now had by. bringing this outside union in." The plain meaningof the Respondent's words could not have failed toyimpress the em-ployees that their "security" depended on being loyal and cooperativewith the Company and not by casting their lot with tlie.Union; andthat the employees "[stood] to lose if the Union were to get in hereand ... [stood] to gain by keeping it out !"My colleagues agree that the, "serious harm", portion of `Respond-ent'swould not stop short there. It is very clear, to me that this,notice. wasjust the beginning of the Respondent's efforts to weave a distinctivepattern with one thread running throughout which could only instillin the minds of its employees the fear of the dire consequences thatwould follow if the employees selected union representation.Thus,in keeping with the theme of the inevitability' of strikes if the Unioncame in and of the "serious harm" that such event could occasion, theRespondent in its letter of June 3,'in addition to threatening eco-nomic reprisals, told its employees that "WHERE UNIONS ARE ISWHERE STRIKES' GENERALLY 'OCCUR"; that strikes' often6 C. J GlasgowCo, 148 NLRB98,112;CaribeGeneral Electric,Inc, and General Elec-tric Switchgear,Inc.,149 NLRB 1541, 1548.1'11 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause violenceand bloodshed; that this could happen at Dixie Cup;and that the only way a union could make Dixie Cup do anything itwas not willing to do would be by "PULLING YOU OUT ONSTRIKE." In his speech Boyer, in addition to threatening plantclosure, also raised the spectre of futility of bringing in the Unionand the possibility of an anticipatory refusal to bargain by informingthe employees that strikes, which were inevitable after unionization,would not do the employees any good since when "Dixie says this iswhat we can pay; this is what we can do; this is what we, will do-wemean it !"He reminded the employees that every Dixie plant that hasa union.has had a strike, and informed them that strikes at otherDixie plantshave gained nothing for any of the employees involved.Words and phrases cannot be deprived of their meaning and voidedof their reasonably calculated effect by being placed in isolation.They are, like other utterances and conduct to which they relate,meaningfulonly in,the context from which they arise.An analysis of the entire notice, letter, and speech clearly revealsthat they were used together and interwoven in order to: (1) Conveythe'firm impression that strikes and loss of benefits and security aris'ing therefromwere inevitable with the selection of union representa-tion; (2) instillin the employees' minds that they were risking goodworking conditions by selecting the Union; and (3) show the futilityof collective bargaining because the Respondent would pay what itwanted to,regardlessof the Union and its strikes.. Under the circum-stances,I am convinced that they were not appeals to reason or evenexpressionsof opinion, but, can only be regardedas declarations con-trivedto warnemployees that, if they chose the Union as their bar-gaining representative, strikes, loss of wages, and loss of jobs wouldresult.I would therefore find that the Respondent's letter and speechwerenot protected by 8(c) of the Act, but constituted restraint andcoercionof employees in the exercise of their rights guaranteed underthe Act thereby violating Section 8 (a) (1) of the Act.77SeeNorthwest Engineering Company,148 NLRB 1136, 1143-1144;Brownwood Manu-facturing Company,149 NLRB 921; 924.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT coercively interrogate our employees concerningtheir union activities and sympathies or the union activities ofother employees or threaten them with reprisals for selecting theUnion as their bargaining representative. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY173WE WILL NOT in any like or related manner interfere With,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, join or assist In-ternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, Room' 2407, Federal Office Building, 550Main Street, Cincinnati, Ohio, Telephone No. 684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEInternational Union of Electrical,Radio and Machine Workers,AFL-CIO,herein-after sometimes called the Union or IUE,on June 11, 1964,1 filed a charge, and onJune 29 filed an amended charge against Dixie Cup, Division of American Can Com-pany, hereinafter sometimes called the Respondent,the Respondent-Employer, or theCompany, the basis for the amended charge being that the Respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(a)(1)and (5)of the National Labor Relations Act, as amended,29 U.S.C.Sec. 151,et seq.,herein calledthe Act.On October 14, the General Counsel of the National LaborRelations Board, on behalf of the Board,by the Regional Director for Region 9,pursuant to Section 10(b) of the Act and Section 102.15 of the Board's Rules andRegulations,Series 8, as amended, issued a complaint and notice of hearing againstthe Respondent,the complaint alleging that the Respondent by certain acts and con-duct "has engaged in, and is engaging in, unfair labor practices as defined in Section8(a)(1) and(5) of the Act, affecting`commerce'as defined in Section 2(6) of theAct."TheRespondent filed timely answer to the complaint,effectively denying thatit had or was engaging in the alleged unfair labor practices.Pursuant to notice,CaseNo. 9-CA-3222 came on for hearing before Trial Exam-iner Arthur E. Reyman at Lexington, Kentucky,on December 10. On December 11the Board caused an order to be entered inDixie Cup, Division of American CanCompanyandInternational Union of Electrical,Radio and Machine Workers, AFL-.CIO,CaseNo. 9-RC-5875,granting the Employer's (here Respondent's) request forreview of the Regional Director'sSupplemental Decision,Order, and Directiontherein,and further ordering ". . . that a hearing be held with respect to the issueraised by the Objections and the Regional Director is authorized to consolidate the'Unless specifically noted,all dates hereinafter mentioned are for the year 1964. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDProceeding with Case No 9-CA-3222 for purpose of hearing and disposition of theObjections issued by the Trial Examiner therein "The Regional Director, by tele-gram of the same date, advised me of the entry of the Board's order, and further"you are hereby notified that these cases are accordingly consolidated for purposesof hearing, ruling and decision"The hearing was closed on December 17Atthe hearing, the General Counsel and the Respondent were at all times representedby counselAppearances of two International representatives were noted as repre-senting the Union, and the appearance of counsel on the third dayAll parties wereafforded full opportunity to be heard, to call and examine and cross-examine wit-nesses, to present oral argument, to file proposed findings and conclusions or both,and to file briefsBriefs have been submitted on behalf of the General Counsel andthe Union, and a brief with proposed findings on behalf of the RespondentFrom my observation of the witnesses, and upon the whole record of these proceed-ings, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT EMPLOYERDixie Cup, Division of American Can Company, a New Jersey corporation, isengaged in the manufacture of paper cups at its plant at Lexington, KentuckyDuringthe year immediately preceding the issuance of the complaint herein, which is arepresentative period, the Respondent had a direct outflow in interstate commerceof goods and products valued in excess of $50,000 which were shipped directly fromitsplant at Lexington, Kentucky, to points outside the State of KentuckyAt all times material herein, the Respondent is and has been an employer, asdefined in Section 2(2) of the Act, engaged in commerce and in operations affectingcommerce as defined in Section 2(6) and (7) of the Act, respectivelyIITHE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and Machine Workers, AFL-CIO, is, andhas been at all times material herein, a labor organization as defined in Section 2(5)of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Union's request for recognition and subsequent Board-conducted electionThe complaint avers, and the answer admits, that at all times material herein, aunit of Respondent's employees at its Lexington, Kentucky, plant, appropriate forpurposes of collective bargaining, consisted of "All production and maintenanceemployees employed by the Respondent at its Lexington, Kentucky, plant, excludingoffice clerical employees, plant clerical employees, salaried personnel, guards, profes-sional employees, and supervisors as defined in the Act "The complaint avers, and the answer denies, that at all times since on or aboutMay 9, 1964, a majority of the employees of the Respondentin said unitdesignatedand selected the Union as its exclusive representative for the purposes of collectivebargaining with Respondent and, at all times since said date, the Union has been andis now the exclusive representative for all employees in the said unit for the purposeof collective bargaining with Respondent as to rates of pay, wages, hours, and otherterms and conditions of employmentIn February, the IUE began an effort to organize the employees in the LexingtonplantUnder date of April 22, William Edwards, Jr, union representative, addfesseda letter to the general manager of the Respondent's Lexington plant, as followsPlease be advised a majority of your employees in the Production and Mainte-nance Departments, have made application for membership in the InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, to represent themin Collective BargainingIwould appreciate an early meeting to discuss mutual agreed-to dates forthe purpose of contract negotiations, for your Production and MaintenanceEmployees, and thereby consummate a Collective Bargaining AgreementPlease advise the undersigned of your suggested date for our first meetingUnder date of April 24, the Respondent's plant manager responded to this letter, asfollowsWe have received your recent letter in which you claimed that your unionrepresents the majority of our employeesCircumstances coming to our attention indicate, however, that if our employeesare permitted to express their wishes in a secret ballot election, the majority ofthem would not be in favor of being represented by your union DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY175It is ourunderstanding that questions of this sort are properlyresolvedthrough the procedures of the National Labor Relations Board, andwe assumethat you will submit this matter to that Board for its determination.On April 24a petitionfor certification of representative was filed by the Unionand ahearing was held on May 15 (Case No. 9-RC-5875). On May 21 the RegionalDirector issued a Decision and Direction of Election and an election was held onJune 12.Of approximately 300 eligible voters, 81 votes were cast for the Petitionerand 200 against.There were no challenged ballotsThe Union filed objections tothe result of the election on June 19As noted, the Union filed a charge on June 11and anamended charge on June 29 in Case No. 9-CA-3222On October 15 theRegionalDirector issued a Supplemental Decision, Order, and Directionsettingasidethe election and dismissing the petition.On November 10 the Respondent filedits request for review by the Board of the Supplemental Decision, Order, and Direc-tionissued October 15 by the Regional Director on the grounds that- (1) There arecompellingreasons for reconsideration of an important Board rule or policy, and(2) a substantial question of law and policy is raised because of (in some cases) theabsences of, and (in other cases) the departure from, officially reported Boardprecedent.-The Supplemental Decision, Order, and Direction set forth the objections of thePetitioner Union, in substance, as follows:1.The Employer, on the day before election, gave a speech to employees.2.The Employer threatened to discharge employees because of their activitieson behalf of the Petitioner and to close the plant-if the employees designatedthe Petitioner.3.The Employer threatened employees that if the Petitioner were designatedas employees' representative it would refuse to change-any conditions of employ-ment and collective bargaining would be futile and employees would be forcedto strike.4.The Employer interrogated employees as to-their activities on behalf ofthe Petitioner-and engaged in surveillance of employees' activities in behalf ofthe Petitioner-and solicited Petitioner employee leaders to resign from employ-ment-and threatened if Petitioner were selected as agent all seniority would bebased upon date of membership in, Petitioner.5.The Employer misrepresented wages and working, conditions existing atother plants of the Employer and otherwise misrepresented material factspeculiarly within the Employer's knowledge.6.-By these, and other acts, the Employer interfered with its employees' freechoice of a bargaining representative 'and thus interfered with, coerced, and"restrained employees in the exercise of their rights under the Act.In his Supplemental Decision, Order, and Direction in Case No. 9-RC-5875 theRegional Director concluded and ordered that:- .-For the reasons and to the extent set forth above, the undersignedsustainsPetitioner's Objections 2, 3, and 4, and hereby voids' and sets aside the electionherein.The undersigned overrules, Objection 2, insofar as it alleges directthreats to employees of discharge for union activities, and Objection 4 insofaras it alleges surveillance because of union activity or threats that seniority wouldbe based on membership in the Petitioner if the Union won the election. Forreasons likewise set forth above, the undersigned overrules Objection 5 in itsentirety.12However, no new election will be directed herein inasmuch as the Petitionerfiledan unfair labor practice charge (Case No: -9-CA=3222) against, theEmployer herein, and a complaint has issued alleging-violations of'Section8(a) (1), and(5) of the Act., Under these circumstances, no question concerningrepresentation exists.Accordingly, pursuant to Section, 102.71 of the Rules ofthe Board,Series 8, asamended,IT IS HEREBY ORDERED that the Petition herein be, and it hereby is, dismissed.12 Objection 1 is mere reference to the giving of the speech, the content of whichis consideredunder other Objections and requires no ruling.Objection 6 is a broadallegationwith reference to other, Objections and employer conduct generally.Theinvestigation revealed no evidence of acts or,condiict requiring or needing considera-tion underthis Objection and no separateruling iseither required or indicated withrespect thereto. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The specific acts of the Respondent said to violate Section 8(a) (1) of the Act areset forth in the complaintSubstantially, these acts are conclusions as to what ismeant by the contents of a notice to employees posted on the bulletin board, a copyof which was mailed to the employees on or about March 1; conclusions as to whatismeant by certain language contained in a letter mailed to employees on or aboutJune 3; conclusions concerning the meaning of certain remarks made by the plantmanager to groups of assembled employees on or about June 10 and 11; a reprimandto an employee on or about June 8; the conduct of a supervisor on or about June 3in warning an employee to "leave the Union alone"; and the conduct of anothersupervisor on or about June 3 in warning an employee against discharge for "puttingthings (pertaining to the Union), on the bulletin board."The complaint furtheralleges that the Respondent has refused to recognize and bargain collectively in goodfaith with the Union as the exclusive representative of its employees employed at itsLexington plant by refusing to grant recognition to the Union as the majority repre-sentative of said employees in the appropriate unit, refusing to meet with the repre-sentative of the Union to discuss wages, hours, and other conditions of employmentof said employees,and engagingin conduct designed to gain time to undermine theUnion.The General Counsel was allowed at the hearing to amend the complaint toinclude a charge that the Respondent violated Section 8 (a) (1) of the Act, in that itsattorneys interrogated employees during the preparation of the defense of their caseand that the nature of their interrogation was unlawful; and in that on or aboutOctober 15 the Respondent unilaterally granted its employees a wage increase, addi-tional insurancebenefits, economic benefits in the printing department, and, in aspeech on that day, promised economic benefits in order to discourage membershipin andactivities on behalf of the UnionThe Union did not petition the Board for review of or file exceptions to the Supple-mental Decision, Order, and Direction issued October 15 by the Regional Director.There is before me, then, for disposition, the questions raised by the Respondent in itsrequest for review on the objections to the result of the election and the RegionalDirector's Order; and the issues raised by the pleadings and the evidence in Case No-9-CA-3222.B.QuestionspresentedCounsel for the General Counsel has correctly stated the questions to be decided:1.Whether the Respondent has interfered with, restrained, or coerced its employeesin the exerciseof their rights guranteed them in Section 7 of the Act, in violation ofSection8(a)( 0 of the Act.2.Whether the Respondent had a good-faith doubt of the Union's majority statusor engagedin unlawful conduct aimed at destroying the Union's majority, and dis-closed a disposition to evade its obligation to bargain in violation of Section 8(a) (5)and (1) of the Act.3.Whether the conduct of the Respondent interfered with the employees' freechoice of a bargaining representative and that the election should be set aside and the-petition dismissed.C. The Company's notice to employeesIn the year 1963, prior to the beginning of the organizational efforts of IUE, theUnited Mine Workers had attemptedto organizethe employees, the efforts of thatlabor organizationbeing discontinuedabout February 1964; and it was late thatmonth that management of the plant became aware of the activities of IUE.On or-about March 1, Plant Manager Boyer posted a notice and mailed a copy to eachemployee.His letter read:TO ALL EMPLOYEES:There is a Notice now posted here at the Plant, which I believe to be of interestand of vital importance to you. In order that you may have the opportunity of"studying it thoroughlyand atyour convenience,I am enclosinga copy of this-Notice.The notice read:TO ALL EMPLOYEES:As most of you know, thereare nowtwo Unions trying to get into this Plant.They are the Mine Workers Union and the IUE Union.Many of you were herewhen Unions have previously tried to come in.But whether Unions are something new to you or not, we believe that you areall entitled to know clearly and definitely what the Company's position is on thissubject:(1)This matter is, of course, one of concern to the Company. It is also, how-ever,a matterof serious concern to you and our sincere belief is that if a Union DIXIE CUP,, DIVISION OF AMERICAN CAN COMPANY177were to get in here, it would not work to your^benefiit but, in the long run, woulditself operate to your serious harm.(2) It is our positive intention to oppose these Unions and by every propermeansto prevent them from coming in here.(3)We would like to make it clear that it is not necessary, and it is not evergoingto be necessary, for anybody to belong to the Mine Workers Union or theIUE Union, or any other Union, in order to work in this plant.(4)Those who might join or sign up with a Union are not going to get anyadvantages or any preferred treatment of any sort over those who do not join orbelong to any Union.(5) If anybody causes you any trouble at your work or puts you under anysort of pressure to join any Union, you should let the Company know, and wewill undertake to see that this is stopped.(6)No person will be allowed to carry on Union organizing activities on thejob.Anybody who does so and who thereby neglects his own work or interfereswith the work of others will be subject to discharge.Anybody who tells you anything contrary to what is stated above is not tellingyou the truth.LEXINGTON PLANTDIXIE Cup DIVISIONAMERICAN CAN COMPANYThis notice, alleged in the complaint to be one of the acts violative of Section8(a)(1), is not noticed by the Regional Director in his Supplemental Decision andOrder.Taken by itself, the notice falls within the privilege of Section 8(c) of theAct and does not constitute a violation of Section 8(a) (1)2Counsel for the General Counsel would interweave the notice posted on March 1with a company letter dated June 3, discussed below.The notice should not be readin that sense. It was a company statement of position issued and circulated to theemployees at a time when, apparently, the United Mine Workers and IUE werecompeting for membership;and at a time when no question of alleged interrogation ofany other of the acts alleged in the complaint to constitute unfair labor practices hadoccurred."The following cases are among those relied on to support the contention of theGeneral Counsel, the facts, briefly stated,being as follows:InOwens-Corning FiberglassCorporation,146 NLRB 1492, the employer had discharged an employee on May 15 andposted a notice containing the words"operate to your serious harm" ; inWhite OakAcres,Inc.,134 NLRB 1145, 1149,-a notice posted by management contained the words"would not woik to your benefit but to your serious harm,"the notice being posted aftera threatening speech previously made by the plant general manager,inBurlington Indus-tries, Inc., VintonWeaving Company Plant,144 NLRB 245, 247, the words "We wouldlike to make it clear that it, is not now necessary, and it is not ever going to be nec-essary,foranybody to belong to the [union] or any other Union, in ordertowork for this Company," the notice in its entirety being much stronger than theone herein,and was followed by the discharge of a strong union supporter;inSurprenantMfg.Co.,144NLRB 507, 509, the employer posted a notice which discussedthe pending organizational campaign including the statement that management be-lieved that union representation would not work to employees' benefit but to theirserious harm,and where the employer posted a second notice in an atmosphere whichthe evidence revealed,as found by the Trial Examiner, that the employer'sdirector ofemployee relations delivered a series of 21 addresses to employee groups in the plantconference room which employees were directed by their supervisors to attend ; and whereitwas found that the series of speeches,together with other activities of the company,impelled the Trial Examiner, in the 'full context of the case, to find that the notices hadsome bearing on his ultimate conclusion that the activities of the company, all takentogether, constituted violations of the Act; whileSouthwire Company,145 NLRB 1320,1331, involves a broad rule prohibiting employees from engaging in effective union solicita-tion on nonworking time, or the distribution of union literature on nonworking time innonworking areas.The critical times in relation to the circumstances in the instant caseare different from the cited cases, in that here the interval between the posting and cir-culationof the notice on March 1 and the first claim of the Union for recognition madeon April 22 is too remote and too far removed from any others of the allegations of theviolations contained in the complaint to be able to support a contention that the postingof the notice on March 1 had anything to do with the result' of the election held onJune 12. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Company's letter of June 3 to employees-On June 3 over the signature of Plant Manager Boyer a letter was directed to andpresumably received by each employee of the Lexington plant. This letter is set forthin full, as follows:'To All Employees ofDixie Cup DivisionAmerican Can Company:The date of the Labor Board election to decide the question of whether youdoordo notwant the International Electrical, Radio and Machine Workers,AFL-CIO, Union to come into this Plant has now been set for Friday, June 12.The voting place for this election will be in the rear of the ManufacturingBuilding near the time clock here in the Plant.The time for voting will be from6.30 a.m to 7.30 a.m. in the morning and from 2.00 p.m. to 3:30 p.m. in theafternoon of the date named, that is, Friday, June 12.You will be able to voteon Company time without any loss of pay for the time you spend in voting.Many of you were here when the last election was held, and a good many ofyou were not. But whether you were here at that time or not-we feel that whatwe have to say to you is important-important to you and to those who aredependent on you.We are writing to you for the purpose of emphasizing, as wetried to emphasize before, that this isa most important and vital decision, foryou and your future and the future of your families.For a long while'now the Union organizers have been talking to you andvisiting some of you in your homes.You have heard exaggerations, wild prom-ises,'false rumors and slanderous and libelous statements against many peoplewho work for the Company.Up to now we have-not been bothering you orworrying you about the matter one way or another.It is our feeling, however, that you should have, the true facts before you, andthat you should give serious thought and consideration to these facts before youmake up your minds and vote. It is for this reason that we are writing to you onthis subject.-'We realize that this may look like a long letter, but we hope that you will givecareful consideration to the things which we will bring out. It may be that youwould also like to have some member of your family or some other person whosejudgment you 'trust to read and consider the.thoughts we will outline for youin this letter.The Union will probably make some critical remarks about our writing toyou on this subjectThe organizers would prefer that you do not hear or,readanything except what comes from them.Our feeling, on the other hand, is thatyou should not decide a natter as important as this without considering all-thefacts from every standpoint.-Why is the Union after you? Is it because the Union is interested in you, oris it because it is interested in your money9Your' common sense tells you theanswer. -What the Union organizers want 'isMONEY-YOUR MONEY.It is,,of course, for you to 'decide whether you want to let them have some of yourmoney. But make no mistake-itis your money 'that this Union is after!Wherever this Union is voted in, one of'its first demands is for a "check-off"..This, as'you probably know, is an arrangement by which the'Union take&a slice,out of every member's paycheck before 'he ever gets it or even sees it.Youshould be 'considering whether you would like that or not.What they ask is that,you vote for them and then start paying them!The Union organizers hope to take in the neighborhood of ,$20,000 out of thisPlant in the-form-of Union dues during the first year alone-all over and above,whatever initiation fees and''special assessments it may decide to collect or levyagainst you. . , ' 'And what does the Union say it'can get for you'that you do not already have?You should consider things as they' are' before deciding to vote, for the Unionin this election.'' ''Your wages are already much higher than the' average wages of industrial.employees'in this entire area.'When it comes to vacations,your program is asgood or better than any we know of anywhere around here-one week after oneyear of service, two weeks after five years of service, and thiee,weeks after youhave completed ten years of service.,As for insurance, you already have life, hospital, medical, surgical and mater-nity benefit coverage for both you and your families, paid for entirely by theCompany, as well as major medical which is paid for almost entirely by theCompany. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY179You have a pension plan, which is also paid for entirely by the Company, aswell as full seniority protection, shift differential and excellent working conditions.You should not forget the close relationship and spirit of cooperationthat hasexisted between us.You have always been free to come into the office anddiscuss your problems and have them worked out for you.All of the foregoing benefits you have gotten without the Union and withoutpaying Union dues for them. It will not takeanyUnion to keep these benefitsfor you.Often times people fail to realize when things are going well for them.Theorganizers who work for the Union try to turn you against the management ofthisCompany in every way they can. But who do you believe is really moreinterested in your welfare-we who are trying to operate this business, or theseorganizerswho are here trying to collect Union dues?Do you think you will dobetter with us whom you know, and with this Company which keeps this opera-tiongoing and meets the payroll or with these Union agents who are here todayand gone tomorrow?Always you should bear in mind that it is the Companywhich furnishes your job and your pay check-not the Union. And always youshould bear in mind thatthisUnion will never furnish you a day's work nor acent of pay.Now we, of course, do not mean to claim that everything is perfect here.Wedo know that we are constantly trying to improve things and we hope to keep onimproving, and we would like to emphasize, as we have often tried to emphasize'before, that if there is anything you wish to call to our attention at any time,there is no reason why you should not do so, and we will sincerely welcome yourdoing so.The Union may have been telling you that it can come in here and force us todo this or that.We want you to know, however, that if the Unionis telling youthis, it is not telling you the truth.The truth about the Union is that it has no magic power to make things go theway it wants them to go. Of course, it can promise anything but carrying out itspromises is an entirely different matter.When the organizers tell you they aregoing to come in here and make us do this or that or the other, they are seriouslymisleading you.Sometimes people have the idea that all they have to do is vote for a Unionand then automatically higher pay and benefits of various kinds will immediatelytake place.Such an idea as that is absolutely in error.Voting for a Union doesnot automatically bring any increase or benefit to you whatever.And if theUnion were in here, there would still be only one way it could try to force us todo anything that we were not able or willing to do and that would be byPULLING YOU OUT ON STRIKE. Now, without intending to seem abrupt,we hope you will realize and understand in advance that there is no intention ofyielding to any such pressure at this Plant-ever.Everybody knows that WHERE UNIONS ARE IS WHERE STRIKESGENERALLY OCCUR. And everybody knows that strikes mean trouble anddissension,strife and misery, lost work and lost pay.From time to time youhave heard and read of trouble that has come with Unions at other places-trouble that often ends up with violence and bloodshed.You know about various strikes in which people pulled out by their Unionshave stood around day after day and week after week on picket lines, whiletheir expenses meantime continued, their grocery bills mounted and obligationspiled up on their homes, their automobiles and all their other belongings.Andgenerally when the Unions have given up those strikes and told the people to goon back and get their jobs if they could, what was the net result for them?Whatdid the Unions gain for the people who were involved in those strikes?Theanswer as a rule was absolutely nothing except trouble and misery, debt andregret.It won't do toassumethat this couldn't happen right here!The Union has been trying to mislead you into thinking that the Company'semployees at our unionized Easton, Pennsylvania and Fort Smith, ArkansasPlants receive much greater benefits than you do.This is a false and very mis-leadingidea.We assure you that when you consider the relative periods of timeduring which these Plants have been open, you will find that you have faredmuch better here without a Union than the employees at those Plants have witha Union-and you have not had to pay one penny of Union dues for thesebenefits.We invite you to check into this and see that what we are telling youis the truth, and we would sincerely welcome your doing so.221-374-GC--vol. 157-13 '180DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are all striving to maintain and improve this business in an effort to assureits successon into the future and thereby also to assure jobs for you and securityfor you and your family.But a successful future for this operation and securityfor you and your job here cannot be accomplished by any Union. It can only beaccomplished through your patience and your loyalty and cooperation-and byall of us working and pulling together-not by our pulling apart.Bearin mind that you now have the individual right and freedom to come inand settle with us personally any problems you may have. But if this Unionwere to get in here, this would no longer be true.The freedom and right todeal with us on an individual basis would be taken away from you and put intothe hands of the Union.Look around you and see who it is who would be running the Union in thisPlant anyhow.Who would be the shop stewardsand committeemenwho wouldhandle your affairs and the affairs of all other employees if you bring the Unioninto this Plant?Obviously it would be the people who have beenactive inpushing this Union here.Are these individuals the kind of people you wouldconsider capable of handling your problems and into whose hands you are nowwilling to trust your business and your affairs?You may have been told, or you may have the idea that if you don't want theUnion, then you should just keep hands off and let those who do want it vote forthe Union and bring it in if they wish; or that if it should turn out that you don'tlike the Union, you can get rid of it any time you desire to do so.Now theseare very misleading and mistaken ideas. If this Union were to get in, then itwould represent those who do not want it as well as those who do want it, andyou could not just throw it out at will.You will be bound by itsdecisionswhether you like it or not.You may also have been told that those who join and vote for the Unionare going to get some advantages over other employees.We want you to knowthat this is absolutely in error.Those who join or belong to the Union are nevergoing to receive any preferred treatment over those who do not belong.You can absolutely depend and rely on this:-Itis not necessary, and it is notever going to be necessary, for anybody to belong to the International Electrical,Radio and Machine Workers, AFL-CIO, Union, or any other Union, in orderto work in this Plant.So when this election is held you can see the importance of everybody vot-ing.Don't stand aside on the idea that the outcome won't affect you. It willaffectYOU. Take a hand in the matter.Help make it go the way you want itto go.Otherwise, you may find yourself saddled with a Union you do not want.BY ALL MEANS VOTE IN THIS ELECTION.The voting arrangements will be simple.You merely go to the voting placeand there you will be handed a ballot. Then you go into a private booth whichwill be provided there and mark an "x" on the ballot-either under "Yes", forthe Union, or under "No",againsttheUnion.Then you fold the ballot anddrop it in the ballot box.Do not sign your name or put any mark on the ballotother than your vote for or against the Union.Nobody is entitled to know andnobody will know how you vote.Bear in mind that all of you who are against the Union are by law entitledto oppose the Union, and to talk and work against it, if you wish to do so.Remember also that in this election, you will be free to vote entirely accordingto your own judgment and convictions on the election day.You can voteagainst the Union even though at some time or other youmayhave signed aUnion card.We hope that you will think carefully about all these things.As matters nowstand, you have a steady job at good wages and a good place here to work.Weall hope to make things even better.Do you see any goodreasonto bring thisoutside Union in, pay your money to it, and at the same time run the risk oftearing apart everything that you now have?If you will study this whole matter thoroughly, we believe you will surelycome to the conclusion in your own good judgment:-Thatyou stand to loseifthisUnion were to get in here and that you stand to gain bykeeping it out!Sincerely yours,F. E. Boyer, Jr.DixiE CUP DIVISIONAMERICAN CAN COMPANY DIXIE CUP, DIVISIOI- OF AMERICANCAN COMPANY181The General Counsel contends that the statement set forth in the notice ofMarch 1 and certain statements contained in the letter of June 3, together with state-ments made by Plant Manager Boyer in speeches later discussed herein, all wereintended to interfere with, restrain, threaten, and coerce the employees, and to showthem that the Respondent would not recognize or bargain in good faith with theUnion.Therefore, it is reasoned that the Respondent's refusal to recognize theUnion and its coercive statements must be considered in connection with eachother; that each affects the other, "and each, taken together," shows the Respondent'sintransigent and willful opposition to the Union. In asserting that the letter ofJune 3 is such as to operate to the serious harm of the employees and interfere with,restrain, and coerce them in violation of Section 8(a)(1), the General Counsel hasexcerpted certain sentences out of certain paragraphs-... and if the Union were in here, there would still be only one way it couldtry to force us to do anything that we were not able or willing to do and thatwould be by PULLING YOU OUT ON STRIKE.Everybody knows that WHERE UNIONS ARE IS WHERE STRIKES GEN-ERALLY OCCUR. And everybody knows that strikes mean trouble and dis-sension, strife and misery, lost work and lost pay.From time to time you haveheard and read of trouble that has come with Unions at other places-troublethat often ends up with violence and blood shed.... What did the Unions gain for the people involved in those strikes? Theanswer as a rule was absolutely nothing except trouble and misery, debt andregret.Itwon't do to assume that this couldn't happen right here!.but a successful future for this operation and security for you and yourjob here cannot be accomplished by any Union. It can only be accomplishedthrough your patience, your loyalty and your cooperation-by all of us work-ing and pullmg together-not by our pulling apart.It is not necessary, and it is not ever going to be necessary, for anybodyto belong to the International Electrical, Radio and Machine Workers, AFL-CIO Union, or any other Union, in order to work in this Plant.Bear in mind all of you who are against the Union are by law entitled tooppose the Union, and talk and work against it if you wish to do so.Do you see any good reason to bring this outside Union in, pay yourmoney to it, and at the same time run the risk of tearing apart everything thatyou now have?. that you stand to lose if this Union were to get in here and that you standto gain by keeping it out.3E. IUE written communicationsBy notice dated May 18 to the employees, the IUE-AFL-CIO organizing com-mittee circulated the following:Friday,May 15, 1964, the National Labor Relations Board (Government)held a hearing to determine a date for a U.S. Government Supervised SecretBallot Election.As was not entirely unexpected, the company refused to con-sent to a quick election. In other words, theystalled,which they have a legalright to do, as we could stall if we were afraid of the results of aSecret BallotFree Election.Even though there were no points in dispute, the entire hearing)lasted 1 hour and 10 minutes, was exactly seventy minutes long.This Govern-ment hearing.The Company wanted more time until the election, so that theywould have time to change you employees' mind about the Union, or in otherwords, try and Brainwash you allThey wanted to continue their acts as theyhad been guilty in the past and still going on.The only thing the company willgain by their stalling is a little more time.Two of your co-workers were alsorepiesented you employees at the hearing along with myself (Bill Edwards).You can rest assured that they will give you the true facts and not false state-ments such as you have been subjected to by your Local Management.Iwonder what the General Management of the Dixie Cup Parent Company,the American Can Company, will say and think when they were advised of theactivities of your Local Dixie Cup Management. I feel sure they do not andwill not approve of these goings on.These can and will be stopped and cor-rected by your IUE Union.8 The General Counsel places the same reliance on the cases cited in footnote 2, above,to support his contentions as to the impact of the contents of this letter. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDI sincerely believe that if the Secret Ballot Government Supervisedelectionwere held this week, that you and your IUE Union would win by 80 percent,and I feel this majority will increase day by day. If you are one of the fewwho haven't signed a card, do so today. I am sure one of your co-workers willsupply you with an Application for Membership IUE Card.Join and Vote IUE for Job Security and Justice.In a notice called Important Announcement dated May 27, the Dixie Cup IUEorganizingcommittee announced:The National Labor Relations Board (US Government) will conduct andsupervise a secret ballot election at your plant (Dixie Cup) Lexington, Ken-tucky, Friday, June 12, 1964, between the hours of 6:30 a.m. to 7 a.m. for thenight shift and 2 p.m. to 3:30 p.m. for the day and afternoon shifts,to deter-mine whether you want a union of your own choosing IUE-AFL-CIO.This labor board election is definitely secret and your election, not the Com-pany's, Section 7, of the National Labor Relations Act guarantees you the rightwithout any interference from the Company to have a union of your ownchoosing to bargain collectively for your own economic well-being.Use yourchoice wisely.Don't allow anyone to vote against you and your own family'sfuture and well-being.A voteYES IUEgives you the opportunityto eliminate the boss' favoritism.It gives you not only job security, but guarantees justice, seniority, better wagesand working conditions. Think of the many carrying-ons that have been apractice at your plant, and that alone wouldmeana Yes IUE. You will bereceiving THE COMPANY'S LOVE LETTER very shortly with all kinds ofphony promises, then think back and ask yourself why haven't these practicesbeen in effect before now. If the IUE can do this now enforcing [sic] the Com-pany's hand, what can it do for me as a worker after we vote YES IUE?Under date of June 2, IUE Representative Edwards addresseda letter to PlantManagerBoyer, as follows:Please be advised that I have been reliably informed by a number of DixieCup employeeswhose information cannot be honestly questioned,that you inyour positionas general managerare using the Captive Audience Technique tomake ridiculous statements that are either deliberatemisrepresentations, or arebecause of ignorance, frankly I am of the opinion that theyare a combinationof both.Mr. Boyer since you attempt to appear to the Dixie Cup Employees of somesort of an authority on Labor-Management Relations, I challenge you to adebate before all the Dixie Cup employees in your plant at such time that suitsyour convenience, I would like to state however, that I feel reasonable certainthat you will eitherignoreor refuse this challenge. Don't you think, Mr. Boyer,it istime to eitherput up or shut up, and allow the employees to hear theUnion's side?In closingallow me tostate, I am makingcopies of this letter so that theDixie Cup Employees will also know what to expect or not to expect from you.This letter shows that carbon copies weresent toemployees, certifiedmail, returnreceipt requested.Following the June 3 letter of Boyer to the Company's employees,on June 8 theIUE organizing campaigncommitteeaddressed an open letter to all Dixie Cupemployees: 4Open Letter To All Dixie Cup Employees:I would like to advise you all thata week ago I challengedyour plantmanager,Boyer to a debate before all of you employees on theissuesat stake in this allimportant Labor Board Election to be conducted by the government, Friday,June 12, 1964.As of this date Boyer hasn't shown thenerve to accept thisoffer of a debate!What is he afraid of? Does he prefer spreadingfalse infor-mation to employees who are at work and have no choice but to listen to him,knowing that he is safe from true information and feeling no one outside of theperson beingfed thesefalse statements,is thereto show himin histrue light?'The record shows that as of the date of this letter the Union held considerably lessthan 200 signed authorization cards (between approximately 90 to 180) from employees,including former employees, some concededly invalid, and others challenged at the hearing. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY183Allow me to answer his fear of an honest debate.He is aware thathis sevenpagesof so-called "things" are misrepresentations or shall I say untruths fromthe beginning to end. I personally think Boyer has placed himself and hiscompany in a position that they are subjectto instigationof libel proceedingsbecause of the following statement next to the last paragraph on page 5 of hisletter,quote:"Are these individuals the kind of people you would considercapable of handling your problems and into whose hands youare, now willingto trust your business and your affairs."Those are Boyer's words and heunderscored them to impress you!He meant each and every one of you whohave been active in the IUE Campaign for better wages and job security andworking conditions, which amounts tobetter than 200 signed IUE members. Ihave strongly urged to a number of you, IUE members, that immediate legalaction be taken and have suggested the name of one of the best attorneys in thestate of Kentucky to represent you. I ask you, as fair-minded Kentucky menand women, to look back over the last few years at Dixie Cup and itslocal man-agement.Ask yourself the question, how could thislocalmanagement makesuch a charge against you honest God-fearing people? I would liketo answerallof his misstatements of that seven page letter,but space will not permit,nor will time.Do you recall the statement on page 3, where he referred toorganizers?This is new to me. I thought I was the onlyorganizer or IUEInternational Representative on your Dixie Cup Campaign. I sure don't recallof ever trying to collect dues form any of you. This statement and many otherfalse statements such as strikes, dues, benefits and many others I will gladlydiscuss with you as individuals or together. I think I couldreach more peoplewith the truth in the debate I have challenged Boyer to before all of you people,so that the true facts will come out.I would liketo say in closingthat you whohave signedIUE cards are pro-tected byall the strength of theIUE-AFL--CIO,and he dare not discriminateagainst you!I hope that you will think of what job security and IUE protectionmeans toyou and your family.Don't be misled!Vote YES for IUE and yourself.June 8, 1964IUE Organizing CampaignPost Office Box 1108Phone Number 277-7604Lexington,KentuckyAgain, over date of June 11, the IUE organizingcommitteecirculatedanothersheet:STATEMENTS OF FACT FOR DIXIE CUP EMPLOYEESFriday, June 12th, 1964 is one of the most important days of your life foryour future and your family's.This is a day that can help determine whetheryou will voteYESfor IUE and a voice in what your working conditions will befor the future, such as higher wages, job security, seniority and many, manymore conditions of employment which now you do not have a voice. Thesemany conditions are negotiated after you have a victory Friday by voting over-whelminglyYES IUE.There have been many false statements made byCompany Stoogesin yourplant within the last week or two about strikes.You should know the true factsabout these ridiculous statements.Just look around and consider who thesepeople are that are speaking false strike statements.Allow me to give you thereally true facts.The only way a strike can be called first you are the Union,and before any strike action can be taken you must have a meeting to vote onany such proposal which is brought up by you, the worker, in Dixie Cup. Ifafter debate and discussion by you members, there is a motion put on the floorand it takes a majority vote and if a majority of you workers vote for a strike,it doesn'tmeanyou stop work. Instead, the action of you people is then referredto your District IUE President, who in turn makes a complete study and inves-tigation.After this study he finds your action is proper, he refers his findingsto the International President in Washington, D.C. who also makes a completeinvestigation and study.Bear in mind during this period of studies and investi-gations by the District President and the International Unions President, youhaven't stopped work but are still working at your jobs.Also, during thisperiod the United States Federal mediation and conciliation service hasenteredthe picture and will use every power at theircommand tosettle the pendingdispute without any stoppage of work.Although, remember, the company is -I84DECISIONSOF NATIONALLABOR RELATIONS BOARDalso part of the dispute or there would have been no strike vote in the firstplace.But going a little farther on the IUE procedure for strike action, afterthe International President has completed his investigation, he also finds theworkers are right in their original action.He approves your local unions action,which means you as a member and a Dixie Cup employee, the IUE immediatelyapproves strike benefits from our strike fund, which is now many millions ofdollars.-All in all strikes are very hard to get approval on.Frankly, I feelsome of these stooges should learn what they are talking about before trying toset off wild ideas and rumors.I hope when you go into the polls and vote in the government supervisedsecret ballot election, that you will consider the fact that you when voting,YES1 UE,you are voting not only for yourself, but your wives, husbands, and childrenfor a better and more secure life, something that you can plan your future on.Don't let them down.VoteYES IUEfor all of you.Good luck and God blessyou all.IUE Organizing CommitteeP.O. Box 1108Phone 277-7604Lexington, KentuckyJune 11, 1964.The notice and letters of the Company and the several written communications ofthe Union to the employees in general stated arguments for and against unioniza-tion by employer on the one side and the Union on the other, and presented reasonswhy the employees should or should not vote for the UnionThe advantages ofcollective bargaining were stressed on the one side and the Company's reasons foropposing the Union were-stressed on the other. It is a matter of opinion as to whichside was the more temperate or intemperate in stating its side of the case.F. The speeches of June 10 and 11 by Plant Manager BoyerEmployees in three different groups, at convenient times, were called together inthe plant at the instance of Plant Manager Boyer on June 10 (12 noon and 1 and 8p m.), and another group on June 11 (at 4 a.m ), at which times Boyer spoke tothem concerning the union organizing campaign from the Company's point of view.The speeches were recorded, and a transci ipt of the recording of the 1 p m. June 10speech follows.The context is the same, I understand, as that of the other threespeeches.TRANSCRIPTOF A TALK BYF. E. BOYER JR., PLANT MANAGERTO EMPLOYEES OF THELEXINGTON DIXIE PLANTONJUNE10, 1964As I told the other group, we are taping everything I say.We don't mindbeing quoted, but we don't want to be misquoted.This way we have an accu-rate record of what is said during the next hour. Sorry we had to inconvenienceyou the way we had to, but we are growing and as a result, there is not roomin here for all the people from the day shiftThe next time we build, maybewe will build a cafeteria.We will have to.For some months now, you have been subjected to a rather strenuous cam-paign designed to convince you that you need the IUE to represent you inyour association with Dixie Cup.During the course of- that three months, youhave been subjected to many, many accusations aimed at us.You have beenmade false promises. and in some instances you have been told lies, and insome instances you have actually been threatened.One of the most interesting things, I think, is that one of the first flyers youreceived from the union pointed out that it was your right to join the union;but let me ask you a quick question.Has anybody from the union, either theman at the end of the road or his two lieutenants, told you that you have theright not to belong to the union'The answer is nog Instead they have toldyou, you are stupid, you are ignorant, you are a scab, and some other thingsrather uncomplimentary if you don't agree with them. So from the very begin-ning, we see what kind of a group we are dealing with. You have to agree withthem to be rightThere is only one side as far as they are concerned.Theirside.But we disagree.We think you have the right to make up your own DIXIE CUP,DIVISION OF AMERICAN CAN COMPANY185mind.To hear the facts, to see the facts,,and then make up your own mindwhich you want; and we will protect that right. The right for you to hear bothsides of the story and then make up your own mind on what you think is bestfor you and yours.Now one of the things that has been a bone of contention during the cam-paign has been the Easton Contract I have had people ask me questions aboutit.We have been told there are riders attached to this thing, it is obsolete.Well I have a wire I want to read you from Mr. Bud Bashman who many of youknow.He is the Vice-President in charge of Production. It is addressed toFloyd Boyer"For your information, the agreement entered into September 18, 1961between Dixie Cup Division of American Can Company of Easton, Pennsyl-vania and Phillipsburg, New Jersey and United Papermakers and Paperworkers,AFL-CIO and its local union 412 covers the three year period from Septem-ber 1, 1961 to August 31, 1964."That's this little book here. It says so on the front"This agreement included a 5 cents per hour increase in all rates of pay effec-tive September 1, 1962 and a 5 cents per hour increase in all rates effectiveSeptember 1, 1963.Additionally future service pension benefits were increasedfrom $1.50 per month to $2.00 per months effective September 1, 1963.Allother terms of this agreement continue unchanged and in effect until termina-tion date "The end of the wire. It is signed by W. E. Bachman Jr., and the terminationdate of this contract is August 31, 1964.That's this coming August.Thiscontract is in effect right now.All the rates in here have had a nickle added in62 and a nickle added in '63 which means you add a dime to each rate in thisbook; and isn't this what I told you, or isn't it?This is what I have told you.Now they tell you that Easton is making 38 or 40 cents an hour more thanyou, and that's a lie!They are not. I have some figures here and I won't boreyou with a lot of statistics, but hear them and hear them well because theseare the facts regarding rates in the Dixie plants.Let's start with Fort Smith where they have had a union for 17 years, andlet's compare it with Lexington where we have been in operation less than 6years and haven't had a union.The average man in Fort Smith, and thisincludes shift differential, no overtime, but any shift differential or bonus that ispaid, the average man in Fort Smith earns $2 23 an hour. The average man inLexington is making $2 39.Females!The average woman in FortSmith ismaking $1.97 and in Lexington she is making $2 096 an hour-that's $2.09,$2.10-call it what you want.We will call it $2 10. She is making $1 97 in theFort Smith Plant after 17 years of union, and you people here are averaging$2.10 an hour including shift differential in all plants, bear in mind-13 centsan hour more. The men are making 16 cents an hour more, and they have hada union for 17 years.Now lets go to the Easton PlantThe average male in Easton-these aretaken from Accounting Payroll.Ourley back there, Dave Herstime, workedup ours based on the number of hours worked and the amount of money paid,and this is how he got this average.Easton's men average $2.38; in Lexingtonit is $2 398 or you can call it $2.40.The average man earns more here. Thefemalerate in Easton is $2.126; $2 13 is what we will call it.In Lexington itis$2.10-3 cents differenceThey have had a union in Easton for 27 years,and those are the average rates paid in Easton today.This is dated April 1st,and supplied to me by the Accounting DepartmentThis pioves that the statement that Easton is making 38 or 40 cents an hourmore than you people is a lie'Now one of the things they have told you is that you need a union to progress.Well the figures I just gave you put the lie to that.You are progressing a lotfaster than Fort Smith and Easton; but let's take a look at the Lexington Plantin the last 3 years.The average man was making $1.91 an hour in May of'61The average maleismaking $240 now. Theaverage female was making$1 70, and you old timers can remember this 3 years ago. The average femalenow makes $2 10 So while Easton was getting a pickle an hour in '62 and anickle an hour in '63, our rates went up 40 cents.This is true.So once againwe have put the lie to the statement that you need a union from outside to im-prove your rates.You boys who have been here 3 years know what you startedat and know the improvement you have received in the last 3 years.UnionBoy ,kf 1 started at $1.78; now he is making $2.42 I think this is pretty goodimprovement for less than 3 years. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are proud of it.We are not ashamed of our rates. We are proud of whatwe have done.So let's go back to the plant comparison. I forgot Anaheim, and I shouldnever forget Anaheim.That plant has been there less than 12 years. It doesn'thave a union.Remember I said the average Easton rate is $2.38; for the menin Anaheim it is $2.47; and the women in Easton are making $2.13 after 27years with the union-in Anaheim they are making $2.16.Now how much proof do you need that the statement that you need a unionto get the money due you, is not true? This is proof positive from Companyrecords by the Accounting Department, and they can be proven if anybody wantsto follow on back through and have them substantiated. So these figures provethat this plant here is paying more than the Fort Smith Plant that has been union-ized for 17 years, and we are not far away from Easton.We haven't been here6 years yet.We are that close to Easton-4 cents.The average rate, all menand women put together in Easton is $2.31 and ours is $2.26-$2.307; $2.262.Actually it is 41/z cents per hour.Twenty-seven years witha union in Eastonand they are making 41/2 cents an hour lump them all together more than youare, lump all you together.And this is in Pennsylvania-a highly industrialarea.We are just getting that way.Remember 5 years ago?Where did yougo look for work? But Dixie is here now; Westinghouse is here; Trano is here;and with a couple more coming in. And we are proud to play a part in creatingthe industrial growth in Lexington.And we will be proud; we are today andwe will be proud in years to come of our rates as compared with the area, withthe industry, and with other plants in the Company. So you don't need a union.as this proves, to get what is coming to you from Dixie.One other little thing, they seem to point this thing at the mechanics. If youwere in Easton, you aregoingto get 38 or 40 cents an hour more.These figuresput the lie to that.Well, let's talk about the little training program they havegoing for them in Easton.Now Everett, suppose you were goingto go on atraining program in Easton instead of in Lexington.The first thing you do isto sign a contract-you sign it, the company signs it-the unionsigns it-rightSweeney?Matt here?And for 4 years you don't have any seniority. Theycan take you and put you in any section they want, they can put you on anyshift they want for 4 years while you are on that training program.I don'tmean to imply that they take advantage of this, but this is their prerogative tomove you around, and at the end of 4 years you are making $2.48 an hour as acup machine mechanic.Do you know what you are going to be making at theend of 3 years? $2.49, right?Our program here is that at the end of 3 yearsyou make $2.49, and in Easton after 27 years of union, after 4 years, you make$2.48, and this is a contract.This is the truth!Once again we have put thelie to this 40 cents an hour more in Easton bit.Now let's talk about the fringe benefits.This has been a bone ofcontention.I have had people ask me about the vacation program in Easton. They havebeen told that they get 2 weeks after 2 or 3 years, and I have said this is not true.This is the contract and I was told, "No, that's not the contract, that's an obsoletecontract; there are riders connected to it."You heard what Mr. Bachman said.This is the contract that is in effect.Let me read you the vacation programthatis ineffect in Easton."Employees with 1 year of service-1 weekEmployees with 5 years of service-2 weeksEmployees with 10 years of service-3 weeks"And that's exactly what you have! So the man or the woman who told youthat they have got a better vacation program in Easton was lying to you,wasn'the?You had better believe it!Holidays?You get 8 holidays. So doesEaston.Fort Smith-they are going to negotiate next September for their 8thholiday.Now they have had a union for 17 years, but they are going to nego-tiate for Good Friday.You have had it for 2 years. The vacation program isthe same; the pension program is the same here as it is in Easton.Now did theylie or didn't they?They have been telling you that the money is bad here andthe fringe benefits are bad here compared to Easton, and they lied on bothaccounts!Now one of the things the union tells you is that you need a union for secu-rity.Let's talk about it.Every Dixie plant that has a union, has had strikes.No Dixie plant without a union has had a strike.Now this in itself tells a story. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY187The Fort Smith Plant, 17 years ago, were soldthe samebill of goods they aretrying to sell you today-get the union in and you aregoingto get security,more money-you know that bit. So they bought it; only to rue the day theybought it; but they bought it, and they endedup ona 73-day strike in Fort Smithbecause the union people told them, "We have got to be tough with the Com-pany; we will get what we are after; we will get 25centsan hour;we will getthis;we will get that."The Company said we are in the paper converting busi-ness,we can't compete withsteeland automobiles; we have to keep the cost ofDixie down.Mrs. Housewife will buy them at 39 cents a tube. She won't buythem at 99 cents.We have our limitations.We pay fair money, but we makeno pretext that we can pay $3.50 or $4.00 an hour.You want this you go toDetroit and work in the Auto Works or the Steel Mills; and we tell them thisis the best we can do. But the union representatives say "Hal" "We will getthem."This is what they did in Fort Smith; and you know, 73 days later they wentback for exactly what the Company offered them initially before they went onstrike.The Chicago Plant had a strike.They were out 28 days before they wentback for what Dixie originally offered them.And the Easton Plant has had2 strikes.They have all learned the hard way that what I am sayingis true;that when Dixie says this is what we can pay; this is what wecan do; this iswhat we will do-we mean it! And no union, IUE or any otherunion,is goingto make Dixie roll over and play dead. They would have you believe they aregoingto come in here and take over; ha!, this isn't true.No union isgoing torun a Dixie Plant.They may harass it, but they will never run it.Now is this the kind of security you want? Is this thekind of intelligentleadership you want?And mark my words, and you know from what you haveheard, this can happen here.They want a union shop. There are notices on the board, or there were.You received a letter that said it would never be necessaryto join a union towork in the Lexington Dixie Plant, and we mean it! So if the IUEgot in hereand said,"We wanta unionshop"-they have told you that they would pulla strike and get theirunionshop. Is this the kind of leadership you want?Now let's talk about the Chicago Plant.We had a plant in Chicago back inthe 1940's.There were 700 people working there; then it went to 600;then to500; and then it went to 400; and then finally the Chicago Union did the onlygood thing it ever did-it created jobs for you in Lexington because we shut theChicago Plant down and moved to Lexington.Now we could have moved the'Chicago Plant 30 miles south when we decided to get rid of the old building,but wecame700 miles south or whateverit is, to get away from Angelo Insisoand his union in Chicago.Notice they talk about responsible leadership?Let's talk about the unionorganizers who sold the Chicago Plant their bill of goods. "Indict Insiso In$46,000 Union Theft."Now Angelo Insiso is a known gangster and hood inChicago, and he had 22 unions in Chicago including Dixie Cup.Now this wasjust recently in the Chicago papers, but the gimmick here is that they can'tprosecute him for the $46,000 theft.You know why? He isin prison serving10 years for stealing $420,267.As God is my witness. You knew him, didn'tyou Karl9 This is true! This is true. This man was a known hood, but he wasthe guy that came in and told them you need me to protect you from Dixie.Heaven help them!You know what he did? He convinced them that the Hos-pital Insurance Program that they had in Chicago was no good, and he set upa deal where they would pay-this was not free-they would pay intothe uniontreasury for hospitalinsurance-and thats the $420,267 he stole from Dixie and21 other companies.But like I said, this man told them "you need me." Surethey needed him? Like a hole in the head.Now lets get a little closer.Someof you were here 3 years agowhen we hadthis union bit, remember?Remember Mengel Box down around thecorner?They sent a flyer out to you people; it said, let me read part of it."The employees of MengelBoxescame into U.P.P.," this apaper organiza-tion, "and the men and women of the other new plants joinedthe union oftheir industry because they wanted security of their job set forth ina signedunioncontract.Seniority protection is the basic need of mostmen and women,and only by becomingorganized can all guesswork be removed from your job." 188DECISIONS Or NATIONAL LABOR RELATIONS BOARD"The employees of Mengel Box know the United Papermakers and Paper-workers from actual first hand experience at the bargaining table, and from thehandling of our grievances with the management during the past two years.Local 729 joins with the U.P.P. members at Easton in recommending the U.P.P.to the Lexington employees of Dixie Cup."It is a warehouse!You know where it is. It is down around the corner fromSquare D, and it is a warehouse!They ain't making box one down there.Security!And that's the outfit that told you people 3 years ago you had betterjoin, you needed them for security.They aren't even in operation.How about Hytrenies right across from Square D-76 or 80 employees. Ada'sson worked there.Red, here?He worked there.They went union.Whatwas it?Three months before they moved out of town?Well, it took 3 monthsto move the machinery back up north.Well, seriously, this is security.That'swhat these people are telling you.You need a union for security.A unioncan't do a damn thing for you.Your security is based on the Company's pros-perity.Now, I am not intimating for one second that we are moving out ofLexington, because we are not.Three years from now or 5 years from now,we are going to have that warehouse, that manufacturing building and another-no the next warehouse is down at the end-the L Shape. Seriously, in 5 yearswe are going to have 2 more warehouses and a manufacturing building. Thereisgoing tobe 500 of you here instead of 300 and maybe 600; I don't know.We are going to stay and we are going to prosper; and your security is basedon our prosperity.The Union never has provided you with a days work;the union never willprovide you with a day's work; the union will never pay you on Thursday. Sowhen they talk about security, think about these things.The uniondoesn't meansecurity!Now one more word about security and the IUE. You read in the papers,you see on TV, and you hear on the radio about the trouble at the Essex WireCompany in Lansing, Michigan.They are now negotiating their first contract,and they have been out on strike for over 100 days. This is security?Now, maybe some people, and we have two lieutenants of the man at theend of the road-the young lady has said in the cafeteria that she doesn't haveto work; she uses her paycheck to play poker with on Saturday night. The boy-he told Sweeney he has another job lined up in September.He doesn't care;but you people care!You are going to be here 5 years from now-10 yearsfrom now-20 years from now. They may be gone, but you are going to haveto live with what they give you if you let the IUE come in here. They take youfor fools.You know it! I tell you they take you for fools.We all do foolishthings, but we are not fools!And I don't think for one minute that they havegotten through to you with their lies and false promises.Now we have covered rates, we have covered fringe benefits, we have cov-ered the security of it, and I could stand here for hours if I brought all the notesin from the phone calls I got from you people and the contacts in the plant whenyou stopped and asked me questions and told me what was happening. I couldtalk for 4 hours, but I have a couple of things here I want to touch on that indi-cate the tactics and the type of campaign that this has developed into.You know, during the past couple of months, many of you have asked me,"Boyer,when are you going to answer these people.When are you going totell them your side of it." I have said, we believe in giving them enough ropeand they will hang themselves.Ain't they hanging high!You had betterbelieve it!Now it is our turn to give you the facts, and I would be amiss if I didn't pointout some of the tactics that they have been using.Before I get into that though,there is one other thing I would like to pointout.This man has been out here talking to you for a long time now about howmuch you need him.We covered in the letter, and I would like to mention itonce again that he is out there for one reason and one reason only-what youcan do for him!Not what he can do for you! If he was interested in savingmankind from industry, he would be up in Georgetownin thePencilWorks,or some other place, or over in the tobacco re-dryers-I have never been in one,but some of you people have told me what it is like-or in Paris in the mill upthere where they are making a buck 40. This is where he would be if he wastrying to improve the lot in the working class; but no, he is down here whereyou are making two bucks an hour and wants his cut.Thisiswhat it amounts to!Now, you know if you paid him $5 a week or $5 a month,this amounts toapproximately$20,000 a year; and as we grow there will be more$5's added DIXIE CUP,DIVISIONOF AMERICAN CAN COMPANY189)into this thing every month. So we are talking about-and 10 years go fast-a quarter of a million dollars in the next 10 years would go into the IUE treas-ury.In the next 20 years, a half amilliondollars out of your pockets. I havea suggestion.Dennie take that $5 a month and put it in the bank. At the endof 20 years or 18 years when the kid gets out of school, take that two grand andput him through college.You know, that half a million dollars would do youpeople a Hell of a lot more good towards putting your kids through school thanitwill do that man-lining his pockets out there and the union he stands for.Because that half a million dollars would buy you nothing but heart-ache, misery,and you would have a lifetime of frustration, and you would wish you could getback Friday, June 12th if you ever got that union in. Putit inthe bank.Putthe kids through college-it will do a lot more good.They have told a lot of lies.For example, how many of you heard this one,your seniority with the company is going to start with the date yousign a unioncard.HalDon't you believe it.Your seniority started the day you came towork with Dixie and nobody, no union, is going to change that. So don't believeitwhen they tell you; but they use this as a trick to get you to sign cards, andsome of you signed them for this reason.You didn't know.You were goingto get in, in case they get in.Now you know it wasn't necessary; but this isanother little trick they use and another little lie they told.Your senioritystarted the day you came to work here and nothing is going to change it.How about the one that the Darlington Plant is being shut down and they aregoing to bring mechanics in here and you guys don't have a chance. The Dar-lington Plant is making more cups now than it ever did.They just built a-Curley, what did the Plate Plant cost down there? 2 or 3 million? I don'tknow.They spent 2 or 3 million dollars for a Plate Plant in Darlington. I wishthey would shut it down-look at the dogs-in first place. Seriously, the Dar-lington Plant is there to stay, and we are not going to move you guys out tomake room for people from Darlington.We did bring help in.We broughtSweeney in; we brought Vernon in; and we brought J. C. in; and we broughtDoyle in. I will take the responsibility for that. I think we needed them, butas far as them telling you we are going to be flooded with outside help, this isnot true.But it was another trick to get you mechanicsinto signingcards toprotect your jobs.They use every trick and every tactic there is.Did you hear the story that when the union gets in, the foremen won't be ableto work.Well, to you people in Treating now.Do you think we are ready totellSweeney and Henry Stumpel to lay their tools down?Do you mechanicsthink we are ready?You had better believe we are not. Someday, yes.Henrycan wear a white shirt and tie and Sweeney can wear a tuxedo, for all I care;but right now we need them working and you know we do!How about the cup floor. Do you think we are ready to tell Matt, J. C., andLouey Monehak, "Look, back off, don't do anything."We are not ready, andyou know it! Someday, yes, but certainly not now. So that's not true. This isanother gimmick, but this is what the union is going to do.Otiswas inthe lastmeeting.He would just love to have this-the poor devil is working 70 hoursa week trying to get his Mira-Glaze machines going.He would just love to goon a 45 hour a week with a white shirt and tie. This is another little gimmickthey use.How about the pressure, if you don't signa card nowit is goingto cost you$25 or $50 when we get in. So some of you signed cards. You weren'tgoingto take any chances. I don't blame you.Hell!It don't mean a Damn thingif you signed a card and you know it! I don't blame you. A lot of them, espe-cially the younger ones who have never been exposed to unions say "What'sgoing on."They don't know.Well they do now. So this is another little trickto get cards signed.Another one was, and this is a threat-when the uniongets in we are goingto make it tough on those that didn't sign cards.How many of you have heardthis one?Lots of you.This was especially true on the younger help on theafternoons and the night shift that didn't know any better. "Mr. Boyer, canthey do that?" "When they get in, are they going to fire me?" I said that theIUE will never hire and fire, but they had these people believing it.They also have said they are going to get rid of some of the foremen and theyare going to get rid of Boyer.Well, I have got news for you. I am going tobe around for a long time after they are gone, and we are going to work to buildthis plant, improve the prosperity of the Company, and your prosperity, and wewill be here and we will be a lot better off then they are, wherever they are. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow you have been exposed to some pretty nasty tactics.Shag got a call oneafternoon froma gal, noitwas a guy, wasn't it? It was a fellow. "What areyou going to do when we move Boyer out of town?", or wordsto this effect.Shag said, "They are going to take mealong."Imean the point they weremaking is, that they were going to move in and get Boyer out of here-try toconvey to the people that they are going to run this show. They ain'tgoing torun nothing.Even if they got in, they wouldn't.But they would have youbelieve they are somebody to be afraid of, and you had better play ball withthem because if you don't you are going to get hurt.Well, you will get hurtif you play ball with them, I will tell you that.They will give you nothing butheart-ache and misery.Now we have another boy working the day shift who got a call Mondayafternoon froma girl.She didn't identify herself but she said "You better"-these are my words but from what this lad told me, this is what she was saying-"Those who are for the union-their children's future is secure."He came intomy office yesterday morning quite disturbed, shook up, and said, "Mr. Boyer,I don'tknow anyway to take this except as a threat to my kids."I said this isnot unusual.These are tactics they use.Anything to get in. Justas the rumorthey were going to tear up the cars in the parking lot. This is the firsttime DixieCup has had guards in the parking lot to prevent possible tampering with auto-mobiles.What kind of an outfit is this? Like I saida longtime ago, you don'thave any rights unless you agree with them.Now is this what you want?I have no quarrel with anybody in this plant but the two lieutenants who aretrying to saddle you with this man's union. I have said it time andtime againthat the Lexington Dixie people are nice people, good people, and they are goingto make this Lexington Plant what it could be and will be; but we have had twoof them trying to lead 300 into thisman'shands out at the end of the road. Theboy on the day shift that has been talking about the union told Charlie Duncan,"Well he hires them from the hills of Harlen, or somewhere up in there. Theyare in debt when he hires them.He has them over a barrel."What the Helldoes he want me to do? Hire people who don't need work. This is what hesaid.Sure I hire people from the hills of Harlen. I hire them from WestLiberty, Paris,Georgetown,Winchester, and main street in Lexington andeverybody I hire needed a job, and I am Damn proud of it!Was there crimein that?What is the crime in that? But he would have you believe that I gotyou all so much in hock that you are dependent upon me. Gees! It is disgust-ing.The tactics that have been used.I could go on and on. I could talk about the boy I fired onafternoons,Jackie Black.And I fired him for Damngood reason,and Jackie will tell youI did.And I hired him back. You know what is said? "I shouldn't have hiredhim back.He didn't deserve a job."Did he or didn't he say it?He toldSweeney that. So what am I supposed to do? I try to run this plant with con-sideration and compassion. I give a man a second chance.I have given adozen people a second chance, and I am proud that I did, and I am glad of theopportunity.And if I make a mistake the second time, I will fire thema secondtime; but I think that I am entitled to the right to evaluate things andgive a mana second chance; but here is a guy that is trying to tell you, you need him toprotect you fromme; and Iam wrong because I gave a man a second chance-a family man with S kids. Time will prove that I was right.So they have picked up every little thing. I can do nothing right.The per-sonal aspect, I couldn't careless.Surethey try totear meto ribbons; but youknow what is going to happen on Friday. The facts here have proven that youdon't needa union; so when you vote on Friday, what are yougoingto be votingon?Youare goingto be voting on the question, "Do I want theman at theend of the road and his two lieutenants to fight my battles for me for the restof my life or do I want to put my faith and trustinDixieCup and itspresentmanagement", and I don't care how you look atit-I am present management;so we are talking about Boyer. I don't like to put it ona personal basis but thisis true.Well, I will tell you what I will do.When the votesare countedon Friday;5 minutes after the votes are counted, if the vote goes for the unionI will callBud Bachman and ask him to transfer me out of here and put myhouse up forsale on Saturday-because I will considerit a mandatefrom the people of theLexington Plant that they don't approve of the way I run it; they don't appre-ciate what I have done, and I havedone a miserablejob.I willaccept that ifyou vote for the IUE.Now, I wonder when the votesare countedon Friday, DIXIE CUP,DIVISION OF AMERICANCAN COMPANY191if the man at the end of the road and histwo lieutenantswill do that?Becausethey aregoing toget beat and beat bad, and you know it!Youare going to voteon Friday, June 12th.You are going to go into the booth with one of theseballots andit is goingto tell you to make your choice.Yes or No. Yes, youwant the union; No, you don't want the union, and I ask you this.You thinkabout it.Look good at the leadership of the union.Look good at the pastDixie has done here.Look good at me. Then you vote and I think that when,you analyze it, think and look at it honestly, there isn't a question that you votethe biggest NO you can because I' think we deserve a vote of confidence from:the Lexington Dixie Plant. I think our past deserves it and I know that thefuture will prove to you people that you were right when you voted NO ofFriday, June 12th and send this man at the end of the road on his way.Thank you very much!Based on certain statements lifted from the context of the speech by Boyer asrecorded, the General Counsel says that violations of Section 8(a) (1) of the Act arecontained in such speech or speeches in that Boyer had singled out two employeeswho are active union adherents and characterized them as the "twolieutenants of theman at the end of the road" (meaning IUE Representative Edwards and Ruby Hughesand Floyd Readnower, two employees most activein assistingin the Union'sorga-nization efforts); threatened employees that it would be ineffectual for themto selectthe Union as their bargaining representative because the Union couldgain nobenefitsfor them; warned the employees that the Respondent's Chicago plant moved to Lex-ington because of the Union; warned employees that the employees of another com-pany joined the Union and it is now a warehouse; threatened the employees that themachinery could be moved from the plant if the Union were successfulin its orga-nizationalcampaign; warned the employees that they stood to lose economicbenefitsresulting from unionization of the plant and warned them that their uniondues wouldbring them nothing but heartaches, misery, and a life of frustration; warned theemployees that he (Boyer) would transfer from his job and put his houseup for saleif they selected the Union as their collective-bargaining representative;and singledout an employee who was a known union adherent and asked if the said employee,Ruby Hughes, would resign if the Union lost the election.The speech as recorded reflects a plain, down-to-earthstatementby the plant man-ager to the employees regarding the Company's position insofaras its opposition tothe Union was concerned and the Company's reasons therefor; it doesnot indicatethe kind of hostility or animus which the General Counsel would have believed wasshown; nor is it shown that the speech was delivered with theintent orhad the effectof frightening employees or threatening them with the loss of any benefits,or indi-cating that their job security would in any way be jeopardized by their adherence tothe Union. It is obvious that Boyer went to some pains to undertake to clarify thewage rate schedule for the Company's employees at its Easton,Pennsylvania, plantwhich had been made an important topic by the union representatives in theirsolici-tation ofsignaturesfrom Lexington employees; he pointed out that the claimeddisparities of wages between Lexington and Easton did not exist in fact.He wentfurther and compared the wage rates at the Company's Fort Smithplant and itsAnaheim plant with those at Lexington; he emphasized that thewagesreported bythe IUE as paid at those plants were inaccurate and characterized the Union's repre-sentationsas lies.He referred to the growth of industry in the Lexington area, andexpressed his hope that the Lexington plant of Dixie Cup would grow,and statedunequivocably a prediction that it would grow in point ofincreasedvolume of busi-ness andemployment of personnel. In this speech, Boyer undertook to discuss thequestionof union security from management's as opposed to the Union's point ofview; in so doing he referred to strikes which had occurred at the FortSmith andChicago plants; he gibed at the notion that a union would "run" the plant; he referredin rather sarcastic terms to the "responsible" union leadership at the Chicago plantand elsewhere.He commented on the type of propaganda used by theUnion regard-ing the organization of a company called Mengel in Lexington, a warehouse orga-nized by the United Paper Workers; and he referred to Nytronic, a company whichhad closed its plant.He denied union statements to the effectthat other plants(including Darlington) would shut down or close; denied that certain supervisorypersonnel brought in from other plants meant that the Lexington plant wasgoing tobe flooded with outside help, as he said the Union had alleged; and denied that therewas any possibility that the mechanics employed at Lexington would be thrown outof work, or that the Union could get rid of some of theforemen orget rid of himas plant manager. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoyer commented in somewhat caustic terms about what he had heard the Unionhad said about his hiring people outside of Lexington including the charge that hehad "hired people from the hills of Harlan." In substance,Boyer undertook toanswer all of the arguments,most of which he claimed were false,which had beenmade by the Union during the course of its organizing campaign.Those specific sentences or parts of sentences and paragraphs or parts of para-graphs which the General Counsel has taken out of context to support his contentionsthat the speech or speeches of Boyer conveyed or were intended to convey threats ofreprisal or force or promise of benefits or, withdrawal of benefits is, from a readingof the full speech, without substance.To single outRubyHughes andFloydReadnower as having been threatened orintimidated by being called"the two lieutenants of the man at the end of the road"isnot worthy of serious consideration,since it is clearly apparent throughout thewhole record that these two employees were in fact the two employees most activelyengaged in furthering union organization under the immediate supervision ofEdwards, who was not an employee of the Company but a paid representative ofthe Union.The fact that these two persons were very active throughout the entirecampaign, and Hughes before that in the campaign of the United Mine Workers,was well known to all the employees as well as to management.Edwards took nooffense but accepted the fact that these employees were referred to as his lieutenants;that he was in charge of the union campaign;and that Hughes and Readnower actedupon his instructions.I cannot draw an inference that either of these persons wasthreatened by Boyer with discharge either during the course of his speech or at anyother time .5As noted, Edwards himself testified that Hughes and Readnower wereknown as his lieutenants,and his own testimony as well as that of Readnower is tothe effect that he was in charge of the organizational campaign.I cannot find anythreat involved in Boyer's statements in which he claimed that Hughes and Read-nower had said they did not need their jobs;these remarks contained within hisspeech taken within the whole context thereof support his argument that they werenot really interested in the employees of the Lexington plant.There is no implica-tionto be drawn from the whole context of the speech that the "two lieutenants"would be fired because of their union activity.Boyer's contention that the employees would gam no advantage by selecting theUnion as their bargaining representative because the Union could gain no benefitsfor them were simply opposite statements to those of the union representatives thatfor the employees to join the Union would naturally or necessarily result in higherwages and additional benefits for them.Boyer in his speech and in his letter tookthe position, and it seems to be sustained by the facts, that the wages and workingconditions of other unionized plants within the Company were no better, upon con-sidered comparison, than the working conditions and wages paid at the Lexingtonplant.Nor can a full reading of the speech show that it contained any threat tomove either the Lexington plant or its machinery or that its operations would becurtailed in any way should the Union become successful in its effort to representthe employees at the Lexington plant. I cannot read into Boyer's speech, from hisreference to the Chicago plant and one Angelo Inciso, that the Company had moveditsplant from Chicago because of a union and consequently would do so again ifthat union organized the Lexington plant.Further with respect to alleged threatsof closing of the plant,it is a stretch of the imagination to read into Boyer's refer-ence to the circular concerning the employees of Mengel and the circulars assertingin effect that only by becoming members of the Union could seniority be protected.Boyer intended,I think, to convey the notion that a union does not necessarily meansecurity for employees in their employment.That such remarks cannot reasonablyconstitute a threat to move the Lexington plant is borne out by Boyer's immediateremark to the effect that the Company was not going to move out of Lexington-that from within 2 to 5 years the Company would have two more warehouses anda manufacturing building and 500 or possibly 600 employees instead of the thenpresent 300 employees at Lexington.Boyer in his speeches,as Edwards did in his circulars,was presenting argument,the general language and tenor of Boyer's speech being to the effect that the Unionas such would not be really beneficial to employees but that the Union was princi-pally interested in collecting dues.No employee who heard Boyer's speech andtestified concerning it claimed that his manner was antagonistic or this his wordswere coercive so far as the witness was concerned.5My comment regarding the testimony of Hughes and Readnower appears below. DIXIE CUP,DIVISION OF AMERICAN CAN COMPANY193The Regional Director concluded that the portions of Boyer's speech mentionedin his Supplemental Decision,.accompanied as they were by implied threats of plant closure, consideredabove, conveyed to the employees the idea that designation of the Petitioner wasfutile and proclaimed that the Employer had predetermined it would not bargainon wages and that a strike would be an inevitable consequence.Such statementsdestroy the laboratory conditions in which the Board must hold its election andprevent the employees'expression of a free choice in the electionThe under-signed concludes,therefore,that such statements constitute a basis for settingaside the election.In so finding,the Regional Director relied onBrunswick Corporation,147 NLRB428 ("The union bosses would have you believe that a strike just couldn't happenhere.It happened in Moultrie.and IT MOST CERTAINLY COULD HAP-PEN HERE! So don't be misled when the union tells you it won't strike.Nounion canguaranteeyou that it won't force you out on strike!";the Regional Direc-tor there,construing the statements made in the speech alone, found that manage-ment's representative,in giving his final speech 2 days before the election, hadannounced the necessity of a production cutback and a layoff,and that the motiva-tion for the contemplated layoff was economic);Southwire Company,145 NLRB1329(involving a statement in the company booklet distributed to employees-"Weare convinced that wherever there are unions, there is trouble,strife and discord andthat a union would not work to our employees'benefit but to their serious harm.");Dal-Tex Optical Company, Inc.,137 NLRB 1782("In addition to and intermingledwith the above threats [made in speeches]were statements by which the Employerclearly conveyed the idea that designation of the Union was futile and that the Em-ployer would not sign a contract even if required to engage in bargaining"and "thatif required to bargain and unable to agree, no power on earth could make the Em-ployer sign a contract"and "so what willprobablyhappen is that the Union will calla strike");andOak Manufacturing Company,141 NLRB 1323("In the first letter,the Employer stated that the Union's contracts had lower rates than the Employer waspaying, which would give the employer strong arguments for reducing wages. It alsostated `categorically'that the Union cannot and will not obtain any wage increasefor you. . . . Therefore,the Employer argued, the most Petitioner could do wasto claim credit,and charge dues, for improvements that would be made in anyevent.")The cited cases would support the conclusion of the Regional Directorbut for the fact that here there is testimony in the record which the Regional Directordid not have before him; moreover,the facts in the cases mentioned are substantiallydifferent from those herein.In reaching my conclusions,I have examined each case cited by the parties hereto inbrief in an effort to formulate from these and other cases criteria most applicable tothe circumstances here. In an unfair labor practice proceeding such as this, theevaluation of statements made by an employer during an organizational campaign bya union in the employer's plant necessitates a determination first, whethei statementsand writings or speeches of employers constitute such unlawful interference with theguaranteed rights of employees under Section 7 of the Act as clearly to leave theimprint of interference of the right to self-organization of employees;and second,whether, where the results of an election have been preceded by preelection state-ments of employers,such statements can reasonably be interpreted to show a cal-culated intent on the part of the employer to interfere with the free choice to whichthe employees are entitled under Section 7. It is important to know, too,that (ashere)protagonists of the Union have not been prevented from presenting their views.Where an election is involved,the legitimate interests of the parties to the electionare of course to be considered:There is no policy or sanction inherent in the Actwhich would prevent the employer or the union from fairly presenting their respectiveviews as to what the result of such an election would mean to either of them,eitherfavorably or adversely.The troublesome question of whether the emp'oyer hereexceeded the bounds of permissibility is involved both in the unfair labor practicecase and in the representation case. I find some support in trying to reach a properconclusion here from the decision of the Board inTrent Tube Company, subsidiaryof Crucible Steel Company of America,147 NLRB 538, 540. There the employerhad sent a series of letters to employees prior to the holding of a Board-conductedelection, and the petitioner union had also sent a series of letters to the employees.The employer's letters stressed the advantages that the employees were then enjoyingwithout belonging to a union and emphasized the employer's opposition to the union;while, on the other hand the union's letters stressed the advantages of collective 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining through a chosen representative and the requirement under law for theemployer as well as the union to bargain in good faith. The majority of the Boardheld:Viewing the Employer's statements in their total context, the Regional Director,relying onRein Company(111 NLRB527), Dal-Tex Optical Company(137NLRB 1782), andStorkline Corporation(142 NLRB 875), cases in which theBoard was concerned with related types of preelection statements, was of theopinion that the letters were "calculated to convey to the employees the dangerand futility" of their selecting the Petitioner and constituted a threat of economicloss and reprisal which interfered with the free choice of the employees. Inreaching this conclusion the Regional Director emphasized the following typesof information as having this effect: (1) the references to various benefits cur-rently enjoyed by the employees; (2) the statement that the petitioner could notguarantee that such benefits could continue under a collective-bargaining contractand that "bargaining starts from scratch"; and (3) the stress on the possibility ofstrikes and their adverse effect upon employees if the Petitioner was certified.The fact that the Petitioner had an opportunity to respond in detail to theEmployer's contentions in regard to these matters, in the opinion of the RegionalDirector, did not remove the adverse impact of such statements.Accordingly,he recommended that objection No. 7 be sustained and the above election be setaside.We do not agree.We have read the letters of the Employer in their entirety and have considerednot only the contents therein but their timing, the opportunity for the Petitionerto respond, and its actual responses thereto.InTrent Tube, supra,542, thetwo dissenting members of the Board said:We agree with our colleagues that employees may-indeed they should-betold the benefits and detriments of unionism. Such information is the basis ofrational choice.But there is a difference between information and threats.The line may be difficult to draw, but to us it is clear that this Employer's cam-paign was not informative but rather was designed to indicate to employeesthat they could be affected only adversely by choosing the Union. Because somuch of what the Employer said suggested what its course of action would be,to call it simply "electioneering" obscures its real impact.Accordingly, wewould direct the Regional Director to hold another election.In another representationcase,American Greetings Corporation,146 NLRB 1440,the Board overruled objections to the result of an election and held "as the tally ofballots shows the petitioner has not received a majority of the valid votes cast, weshall certify the results of the election."There, the main objection concerned a seriesof 14 letters to employees from the employer's plant manager, in addition to othercampaign material, distributed during the critical period before the election.The firstof the letters set forth the employer's opposition to unionization of its plant; the secondletter pleaded "you have much to lose if the outside union organizers win"; otherletters referred to strikes by unions against other companies, one letter containing acaption reading "nine months later-the fun is gone-so are their jobs!"Anotherletter referred to a 6-week strike initiated by the union which resulted in no benefitsand which was called off after strikers were replaced, this letter ending with thequery "Do you want to lose your job through being replaced in one of Bradshaw's[the union representative] stupid strikes?"; and the next day followed up with a letterentitled "The facts about Joseph Bradshaw-a lost strike-and lost jobs." In thatcase, the petitioner union was shown to have had the opportunity to and did counterstatements made in the employer's propaganda campaign.The Board held in part[146 NLRB at 1444-14451:In his report the Regional Director concluded that the entire thrust of theEmployer's preelection material was to impress upon the employees the futilityand foreboding consequences of choosing the Petitioner, including the inevi-tability of strikes, loss of employment,and violence,thereby preventing theexercise of free choice by employees in the selection of a bargaining agent.TheEmployer contends that thismaterialwas within the limits of permissible cam-paign propaganda.We find merit in this contention.Although campaign propaganda bearing on strikes and their consequencesdoes not contain any express or implied threats of retaliatory action by theemployer, it nevertheless becomes improper when it produces an atmosphere ofunreasoned fear that the employer will take such action if the employees selecta labor organization to represent them. In cases of this nature, therefore, theproblem isone of determiningwhether thecampaign propaganda has exceeded DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY195,the bounds of fair comment,taking into account the entire context in which,the material was presented,as well as whether there was opportunity for reply bythe participating labor organizations or for independent evaluation by theemployees..We note that the Employer's statements concerning these three strikeswere temperate and factual in character and were relevant to the electionissues.before the employees.To the extent that they arguably were half-truth orcreated a distorted picture, the Petitioner had full opportunity to, and did, circu-late counter-propaganda.Many of the statements and cartoons distributed bythe Employer concerned the qualifications of the Petitioner to represent theinterests of the employees and could readily be evaluated by employees as typicalcampaign propaganda.Contrary to the Regional Director, we do not believethat the election atmosphere was such that the employees were precluded fromexercising a rational choice on the question of whether or not they wished to berepresentedby thePetitioner.InAmerican Greetings Corporationthe Board also disagreed with the RegionalDirector's conclusion that the propaganda had the impact of creating in the minds ofthe employees the futility of selecting a bargaining representative.The Board notedthat in cases in which it had set aside an election for that reason, the employer hadstated, either expressly or by clear implication,that it would not bargain in goodfaith with the union even if it were selected by the employees.The Board furtherpointed out that in the case this decision was not in conflict withStorkline Corpora-tion,142 NLRB 875. The Board's decision inAmerican Greetings Corporationisconsonant with the "free speech"proviso of Section 8(c) and the rights given allparties to an election,including the employer,in that proviso.InTexas Industries,Inc. v.N.L.R.B.,336 F. 2d 128, 130 (C.A. 5), enfg. in part and setting aside in part139 NLRB 365, the court held:It is well settled that under§8(c) the employer must be regarded as a rightfulcontestant for his employees'loyalty in a union election.This section permitsan employer to state his legal rights under the Act and to predict that dire eco-nomic consequences will follow from a union victory....It is only when theemployer goes further and threatens to himself take economic or other reprisalsagainst the employees that § 8(a) (1) violation may be found.Relevant judicial and legislative history leading to the enactment of Section 8(c).support Board doctrine as stated inTrent Tube, supra,and related cases.InN.L.R.B. v. American Tube Bending Co., Inc.,134 F. 2d 993(C.A. 2), cert.,denied 320 U.S. 768, decided in 1943, long before the enactment of Section 8(c), thecourt held that an employer's speech or other communication made directly to his.employees,which constituted an expression of the employer's own beliefs regardingemployees' selection of a union as their bargaining agent, and an attempt to persuadeemployees to accept them, comes within the protection of the constitutional right of"free speech"and did not violate the Act; that the employer's letter and speechpreceding an election to select a bargaining agent, professing willingnessto abide bythe results of the election although not concealing preference for no union whateverbut containing no intimation of reprisal against those who thought otherwise,did notviolate the provisions of the Act against interference with employees' right of col-lective bargaining.American Tube Bendingwas followed by another Wagner Actcase,Peter J. Schweitzer, Inc.,54 NLRB 813, 829-830, wherein the Board, takingnotice of a "historical background,"found that a letter mailed to the employees of theemployer on the eve of an election 6 found no merit in the company's contention thatthe letter constituted the real and only issue before it:The respondent argues in support thereof that,prior to the letter and the election,there was no complaint or suggestion by the Union of improper activities by therespondent,and that no allegation was made by the Union either in its objec-tions to the conduct of the election,or in the original charge, of such unfair laborpractices as are alleged in the complaint to have occurred prior to the time of theletter.The respondent fails, however,to recognize or adequately to consider(1) that the complaint herein is based on the first amended charge which didallege the commission of unfair labor practices commencing January 1943 andcontinuing to the date thereof, (2) that, in order to evaluate the true significanceand effect of the letter, it is necessary to consider what preceded and promptedits issuance,and (3) that employees themselves were not always aware of thesubtleties and congeries of facts which may influence their actions.6 54 NLRB 826.221-374-66-vol. 157-14 196DECISIONS OF NATIONALLABOR RELATIONS BOARDAfter the Board's decision, the Court of Appeals for the District of Columbia inPeterJ.Schweitzer, Incorporated v. N.L.R B.,144 F. 2d 520, 524-525, referring toN.L.R.B. v. Virginia Electric and Power Company,314 U.S. 469, said:Certainly it cannot be claimed that an employer would be guilty of an unfairlabor practice because he treated his employees well in order to forestall aunion movement. The question in this case is whether, having done so, he mayremind them of that fact and claim credit for it during a period of a union elec-tion.It is true that this may be a strong argument against unionization. It wouldnot affect a man who is convinced of the need of a strong union movement forthe benefit of labor as a whole. It might convince one whose only concern wasthe immediate labor policy of his employerBut we believe that the Act givesthe employees the right to choose between these considerations and thatNationalLabor Relations Board v. Virginia Electric & Power Co.case establishes theemployer's right to comment on them.We do not hold that this justifies anorganized campaign or a protracted distribution of propagandaBut such asituation is not before us here.Only a few employees were interviewed and thecharacter of the persuasion was very mild indeed.The decision of the court is that the findings and order of the National LaborRelations Board will be sustained in so far as they may be interpreted to requirethe employer in this case to make it clear that the benefits which it is now givingto the employees will not be affected or its liberal labor policy changed becauseof any future union organization of its plant.Chief Judge Groner, concurring, wrote [ 144 F. 2d at 525-526] :Judge Arnold further holds that the employer by satisfying its employees socompletely that they would not want a union, and by calling its labor policy totheir attention so as to induce them to vote against the union through loyaltyand gratitude, is not guilty of an unfair labor practice.This, in my opinion, iscorrect. I am theiefore also concurring in his holding that the order of the Boardas to this feature of the case should be reversed.Section 8(c) of Title I of the Taft-Hartley Act is the identical language containedin the text of the Labor Management Relations Act, 1947, as amended by PublicLaw 86-257. 1959. See H. Conf. Rept. No. 510, on H.R. 3020, Labor ManagementRelations Act, 1947, 1 Leg. Hist. 534, 548. S. Rept. No. 105 [1 Leg. Hist. 429(1947)], which accompanied the Taft-Hartley bill, stated:Another amendment to this section would insure both to employers and labororganizations full freedom to express their views to employees on labor matters,refrain from threats of violence, intimation of economic reprisal, or offers ofbenefit.The Supreme Court inThomas v. Collins(323 U S. 516) held, contraryto some earlier decisions of the Labor Board, that the Constitution guaranteesfreedom of speech on either side in labor controversies and approved the doctrineof theAmerican Tube Bendingcase (134 F. 2d 993). The Board has placed alimited constiuction upon these decisions by holding such speeches by employersto be coercive if the employer was found guilty of some other unfair labor prac-tice, even though severable or unrelated(Monumental Life Insurance,69 NLRB247) or if the speech was made in the plant on working time(Clark Biothers, 70NLRB 60). The committee believes these decisions to be too restrictive ... .The minority views of the Senate committee stated the opposition of the majority tothe passage of the bill "in its present form because it fails to achieve the objectiveswhich the American public demands." The minority went on to say,It is difficult to comprehend how anyone in 1959 can seriously contend thattheAmerican worker should be legally prevented from hearing all sides of alabor-management dispute in 1935 when the Wagner Act was passed, it may havebeen true that in a number of situations any statements by employers might beconsidered to be undue influenceBut, in the last two decades the labor move-ment had grown by leaps and bounds. It is difficult to imagine any Americanindustrialworker being cowed or unduly influenced by any statements on thepart of his employer which do not violate section 8(c).We believe that anyworker would strongly resent the implication that he has to be protected fromsuch statements or that he is not entitled to hear all sides of an organizationquestion before casting his ballot.Labor-Management Reporting and Dis-closure Act of 1959, 1 Leg. Hist. 477.It is clear, then, that from the time of the decisions inN.L R B. v. Virginia Electricand Power Company,115 F. 2d 414 (C.A.4), American Tube Bending Co., supra,andPeter J. Schweitzer, Inc., supia,down to and through the latest cases involvingthe interpretation and application of Section 8(c), any complaint against an employer DIXIE CUP,DIVISIONOF AMERICAN CAN COMPANY197which alleges conduct on its part claimed to constitute an unfair labor practice viola-tion of Section 8(a)(1) must necessarily be viewed in the light of the provisions ofthe intent of Section 8(c), and the rights bestowed upon parties by that section of theAct. It is not aiguable that the "free speech" proviso of Section 8(c) of the Act doesnot permit free expression by each party to an election, so long as such expressioncontains "no threat of reprisal or force or promise of benefit "InGeneral Shoe Corporation,77 NLRB 124, 125, the Board, after disagreeingwith the Trial Examiner's finding that certain of the Respondent's activities constituteda violation of Section 8(a)(1) 7 turned to the separate question of the Union's objec-tions to the election held in a representation case consolidated with the unfair laborpractice case.The Board said [77 NLRB 126, 1271:Conduct that creates an atmosphere which renders improbable a free choice willsometimes warrant invalidating an election, even though that conduct may notconstitute an unfair labor practice.An election can serve its true purpose onlyif the surrounding conditions enable employees to register a free and untram-meled choice for or against the bargaining representative.For this reason theBoard has sometimes set elections aside in unconsolidated representation cases,in the absence of any chaiges of proof of unfair labor practice.When a recordreveals conduct so glaring that it is almost certain to have impaired employees'freedom of choice, we have set an election aside and directed a new one.Because we cannot police the details surrounding every election, and because webelieve that in the absence of excessive acts employees can be taken to haveexpressed their true convictions in the secrecy of the polling booth, the Boardhas exercised this power sparingly.The question is one of degree.We think that the Board should apply no different standards in those occasionalrepresentation cases which happen to be consolidated with unfair labor practiceproceedings for purposes of hearing and decision.... In election proceedings, it is the Board's function to provide a laboratoryin which an experiment may be conducted, under conditions as nearly ideal aspossible, to determine the uninhibited desires of the employees. It is our dutyto establish those conditions; it is also our duty to determine whether they havebeen fulfilledWhen, in the rare extreme case, the standard drops too low,because of our fault or that of others, the requisite laboratory conditions are notpresent and the experiment must be conducted over again. That is the situationhere.In the instant consolidated cases and the circumstances thereof, where the objec-tions are grounded on the same allegations which are said to constitute unfair laborpractices, and since the Regional Director has found 8(a)(1) violations to supportcertain objections, it would seem that the existence of the same facts said to supportallegations of violations of the Act and objections to the result of the election call forthe same application of the 8(c) proviso of the Act as stated by the Board and thecourts.Upon sole consideration of the Company's notice and letters of March 1 and June 3,the letters and notices distributed by the Union, and the speeches of Boyer of June 10and 11, considered in themselves and without regard to the allegations of other viola-tions as set forth in the complaint, I would recommend that the Board overrule thePetitioner Union's objections in Case No. 9-RC-5875, and sustain the Respondentin regard thereto; and that the Board dismiss the 8(a)(1) allegation of the complaintin respect to alleged violations by the Respondent through its notice, letters, and thespeeches of Boyer.G. The Union's preelection campaignWilliam Edwards, Jr., field representative of IUE, began an organizing campaignat the Lexington plant early in February.He served as chief organizer until July,when Joseph Fortuna, assisted by Joseph Bartholomew, both TUE field representatives,took over the responsibility.During the whole campaign, Edwards was assisted byv"`Ve are constrained to disagree with the Trial Examiner's finding that the respond-ent's activities in this respect constituted a violation of Section 8[ (a) ] (1) of the Act.It is true that for 2 months before the election of July 31,1946, the respondent engagedin a course of conduct consisting of publication,through Its supervisors,in letters, inpamphlets,in leaflets,and in speeches,of vigorously disparaging statements concerningthe Union,which undeniably were calculated to influence the rank-and-file employees intheir choice of a bargaining representative.However, these statements contained nothreat of reprisal or promise of benefit and appear to be only such expressions of opinion-as are excluded from our consideration In an unfair labor practice case by reason of-Section 8(c) of the amended Act." 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees Floyd Readnower and Ruby Hughes and other employees.Hughes andReadnower were very active throughout the entire campaign on behalf of the Union,the fact being well known to all employees as well as to members of management.Edwards testified that these two were referred to as his lieutenants.Edwards, Read-nower, and Hughes were assisted by employees Al Deskins, James Wiley, and, untilabout 2 days before the election, Charles Land.At the inception of the campaignEdwards instructed these employees "to sign employees of Dixie Cup into membershipin the IUE." Edwards, however, was in full charge of the campaign, except forgeneral instructions from his IUE superiors.8Prior to April 22, Edwards claims to have received a sufficient number of signedauthorization cards from employees, sent to him through the mail or handed to himby others, to prompt him to write his demand letter of April 22 to the Company, to,which, as noted above, the Company replied, stating in substance that it did notbelieve that the Union represented a majority of the employees, and suggesting thatthe Union adopt Board procedure to determine the representation question.During the campaign Edwards himself handed out literature in the form of hand-bills and blank application cards to employees as they were coming to or going fromwork, usually taking station at the end of a road which leads from the highway to theplant premises.He said that whenever he received an employee-signed authorizationcard from an employee, he filled in a form letter and sent it to the employee, pointingout the advantages of union membership and enclosing an honorary membershipcard together with additional blank authorization or membership cards with a self-addressed return envelope.He said ". . . I mailed those to the employees whom I amacknowledging receipt and verifying that they are now members of our union." 8Regarding the authorization cards Edwards said:They were turned over to me by employees who were active in the organizingcampaign within the plant.They were turned over to me by individuals whowanted to present to me personally the card and they were received by me in themail ina self addressed stamped envelope.By active committee members; byindividuals; by mail.He identified some 183 of these cards as having been received by him and kept in his,possession "up until such time as I was forced to send those cards accompanying apetition to the NationalLaborRelations Board showing 30 percent of my interest,then they were not in my possession."During the period beginning in February up until the end of the organizing cam-paign, two or three meetings were held each week by the Union at various places suchas a place called the Blue Ox, at Holiday Inn, and at Readnower's, Deskins', andEdwards' homes.Edwards identified 183 signed authorization cards as having beenreceived by him; he could only estimate that he "saw maybe 30, 40, 50, 60, 70, 80, 90,100, I don't know" cards actually signed.There was considerable discussion at the8 The form of union authorization card used by Edwards and circulated by him and,other union representatives for the signatures of employees is as followsINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, AFL-CIOI hereby authorize the International Union of Electrical,Radio and Machine Workers,AFL-CIO,its agents and representatives,to act for me as my collective-bargaining-representative in all matters pertaining to rates of pay, wages,hours of employment,or other conditions of employment,and to negotiate and enter into contracts with-my employer covering all such matters.This authorization supersedes any andall authorizations of prior date.Signature ------------------------------------- Date -----------Address--------------------------------------------------------------------Employedby: --------------------------------------------------------------Company -------------------------------------Plant -----------------------9 The honorary membership card distributed by Edwards through the mail was in- the-following formThis is to certify that the bearer-----------------------------------------------------------------------------------------------------------------------has applied for membership in International Union of Electrical,Radio and Machine-Workers, AFL-CIO.Please extend all courtesy and cooperation in the name of IUE,AFL-CIO. [Thecard bore the reproduced names of James B. Carey, IUE president,and David J. Fitzmaurice, president, IUE District 7.]----------------------------------Member's Signature DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY199-hearing concerning the admissibility at the time of the original offer of these cards bycounsel for the General Counsel, who said he relied on Rule 36 of the Rules of CivilProcedure, asserting "that they are entitled to be received in the hearing, and if theRespondent has any fraud or coercion that the burden shifts to him to come forwardand attack it"; with this contention, I disagreed, because I do not believe that rule hasthat effect, and think the burden is on the General Counsel to prove the authenticityof each card. I finally admitted these cards in evidence with the understanding thatupon witnesses cross-examined regarding the circumstances surrounding the signingof union cards, they be accorded the opportunity to tell in their own words the cir-cumstances suriounding the signing of such cards, including what was said at thattime, without prejudice to the right of the cross-examiner thereafter to employ leadingquestions if the witness' recollection appeared to have become exhausted, or if thewitness should appear to be biased or unfavorable to the Respondent's case. I madeit clear to the parties that I considered the burden of proof of authenticity and validityof each card to rest on the party offering it.Counsel thereafter did, within the areacovered, follow my ruling in this regard.Ruby Hughes, employed by the Company for 51/2 years in the package department,testified that she became interested in the IUE around the first of 1964 when Edwardscame to her home and asked her to sign an authorization card.At that time she wasengaged in helping to organize the employees of Dixie Cup into the United MineWorkers.About 2 months later after she had thought the matter over Edwards againcalled on her and as a result she decided to try to persuade the employees she hadsolicited for membership in the United Mine Workers to come over to the IUE. She-said she explained to these employees that it would be better to have only 1 union onthe ballot, rather than have 3 names on the ballot; that she obtained 30 or 40 signa-tures to United Mine Workers' authorization cards which she turned over to theUnited Mine Workers representative, keeping a record of the names and dates appear-ing on those cards.At the hearing she identified some 36 cards which she personally-witnessed being signed (including her own), and 3 other cards which were returned.to her by the persons who had signed them out of her presence. Some of these cards,she said, were signed at the homes of employees, at union meetings, and at various,other places.Although she was active in the union organization campaign, she testi-fied that she had no knowledge of the preparation or distribution of leaflets or other,union literature.Floyd Readnower has been employed for approximately 31/z years as a mechanicat the Dixie Cup plant at Lexington.He testified that about a week or two prior toMarch 17 he engaged in a conversation with Edwards who identified himself as "theIUE representative."Readnower informed Edwards that other unions had beentrying to get into the plant, that he was not interested in them, but would like to talkto Edwards at a later date about signing a union card or becoming instrumental in orga-nizing the IUE.He met Edwards the following day at the Blue Ox Restaurant whenduring the course of their conversation he expressed his desire that he would like toparticipate in the organization effort of the IUE.Three or four days later he called at,thehome of Edwards who explained to him matters concerning wages, seniorityrights, grievances, and other benefits to be explained to the employees to show theadvantages under the Union "as opposed without a union."He was instructed, hesaid, that "we should never overemphasize wages, overemphasize any benefits peoplemight get under a union because if we prefabricated in any way these people whenwe did get in would be disappointed and disillusioned in us."After that, he said, hehad many meetings with Edwards, at some of which employees were present includingmeetings at the Blue Ox, Holiday Inn, and other places.On direct examination, inanswer to a question as to what he had told employees whose signatures he solicitedon authorization cards, he said:Well, to me in what I told these individuals was this, that I thought that we werea stronger group-that we were united-that if we could stand together if wehad grievance power, bargaining power, I told them in plants where wages werehigher, I told them that the fringe benefits were greater, certainly their seniorityrights were protected more, there are many smaller things most of the things thatI told them were of course remember when you were signing I only had a limitedamount of time to talk to these people usually and I tried to cover as much aspossible in a very short time.Readnower testified that Edwards was in general charge of the Union's campaign,that his own interest was directed to obtaining signatures to authorization cards.Hesaid he did not write or compose any of the literature distributed by the union repre-sentatives but did give suggestions to Edwards; that he obtained copies of union-.company agreements covering employees of other employers, and compared the wage `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARDand hour and other conditions set forth in those contracts with conditions existingat the Dixie Cup plant.He testified that he obtained authorization card signatureson various dates in March, April, May, and June.Readnower testified that he secured signed authorization cards from JamesThompson, and his wife Eileen (Eileen's card being discarded as invalid by me at thehearing because signed by her husband without her consent), Readnower's own card,the cards of Blake and Mary Jane Blake (which was returned to Readnower by herhusband), John D. Carson II, returned to Readnower, as were the cards of Steele,BillyTreadway, Donald Blackwell, Yvonne Blackburn, Alma Brewster,James B.Brewster (returned by Edwards), Ronald Brown, Bryant, Burton, Burbridge, BarbaraCarroll, Buddy Carroll,William Carson, Carley, Catlett, Caudil, Carl Chapman,Margie Chapman, Juanita Collett, Combs, Kempton, Caskey, Cox, Dailey, Davis,Dunn,Faulkner, Frederick, Gibson, Gill,Wallace Gillen, Lena Gillen, Lotus G.Gillen, James W. Green, Hicks, Jackson, Jack Jewell, Betty A. Johnson, Kimbalter,Jerry Lakes, Lewis, Lofford, Lockwood, Malley, Clarence Martin. Jr., Jerry Martin(handed to hint by the father of Clarence), John T. Martin, Mattingly, McCarthy,Macllhane, McIntyre, Rigney, Scott, Shifflet, Stanley Stinnet. Donald Taylor, HaroldTaylor, Tharp, Thomas, Tolson, WanWinkle, Washington, Wooldrich, and William,M Yates, JrCards exhibited to him of which he had no knowledge or could notsay when or where signed, included those of employees Feck, Ferguson, BarbaraHowe, Palmer Howe, Allen Jewett, Harry B. Martin, John T. Martin, Philip Moore,Plunket, Leona Poe, Nancy Lou Poe, Reams, Agnes Stanford, James Stanford,Kenneth Shewmaker, Tommie Shewmaker, Southerland, Tolson, Toy, Treadway,Trayler, and James Wiley.The cards he was unable to identify as having beenobtained or received by him he said he saw in the file maintained in Edwards' office.Out of some 99 cards exhibited to him, he said he saw, beside the one signed by him,52 of them signed by the employee.As a rebuttal witness Edwards testified thatJames Sanford and Agnes Sanford had signed authorization cards on May 2 and'April 30, respectively, his memory having been refreshed; and Mrs. Hughes, recalledon rebuttal, testified that she saw P. Moore sign the card for the IUE on April 24, hehaving previously signed a United Mine Workers card, that she saw Alma Toy sign acard on April 30, Nancy Lou Poe sign a card on May 6, and that she thought she hadsigned an authorization card herself on March 20.10During the course of his solicitation of employees' signatures, Readnower had in hispossession copies of collective-bargaining agreements between various unions andother companies including those, as named by him, of "Sperry Gyro," "Allis Chal-mers," "the General Motors master contract," a "Frigidaire" contract covering itsDayton plant, a photostatic copy of a contract between "Sylvania" and a union, and acopy of the labor contract in effect at the Easton plant of Dixie CupWhen Read-nower (as well as Edwards) was soliciting signatures to the IUE cards, he discusseddifferentials in wage rates between the Dixie Cup Lexington plant and the Eastonplant.He also used wage rates representedby him to theemployees as being set outin other collective-bargaining agreements between unions and employersTestimonyof employees, discussed below, proves that Readnower misrepresented or misstated anumber of facts in his discussions concerning wages and other benefits of other com-panies duringthe time he was proselytizing for the Union.Readnower testified vaguely concerning rumors that were running through theplant to the effect that the Company knew who had signed authorization cards fortheUnion, that there might be discharges for union activities, that the employeesmight lose their benefits, that there might be retaliatory violence, that the plantwould move out if the Union came in, that it would be necessary for the employeesto strike in order to get additional benefits from the Company-all without specifica-tion or detail.Readnower testified that an individual (unidentified) "came up tome and told me that the rumor was that I had personally threatened them or theirfamily with violence and I told this individual and there were probably half a dozenpeople there that if anyone would say that I had at any time threatened them or theirfamily they would have to prove it in a court of law ...." Readnower denied that hehad ever told any employee that the sole purpose of signing a card was to obtain aBoard election; this testimony is contradicted by a number of employees, whose tes-10 Counsel for the General Counsel rested his case-in-chief during the afternoon ofDecember 16, at which time I ruled that, at the close of the Respondent's case,counselfor the General Counsel would be permitted on his request to call employee witnessessolely for the purpose of proving signatures and the date of signing and the circum-stances surrounding the signing;and should counsel for the Respondent desire, he shouldhave opportunity to present relevant evidence in defense of any evidence introducedthrough such employee witnesses. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY201timony is discussed below.11The Union has not, nor has the General Counsel, fur-nished evidence to contradict that presented by the Respondent concerning exag-geration and misstatements made by Readnower and Edwards during the course ofthe organizing campaign.The Respondent emphasizes that some of the Union's misrepresentations and falsestatements were reduced to writing; in the later days of the campaign the Unionemphasized the issues of the imposition of an initiation fee up to $50; and falselyclaimed that the employees had "better than 200 signed IUE members."TheRespondent further points out that the Union distributed statements in the form ofleaflets,afterthe election, stating falsely that the Company had been directed by theNational Labor Relations Board to bargain with the IUE. It is a fact that the state-ments were false and misleading.The charge made by the Union that the Respondent, through its letter and bulletinand the speeches of Boyer, made misleading statements intended to intimidate orcoerce employees, is like the pot calling the kettle black.There is much credibletestimony in the record, mentioned below, that Edwards, Readnower, and Hughestold employees that unless they joined the Union before the Union became the rep-resentative of the employees, they would afterward be required to pay high initiationfees and dues.This, as is commonly known, has occurred frequently and will prob-ably continue to occur in union organization campaigns.InBonnie Enterprises, Inc.,145 NLRB 1669, the Board ruled that a circular dis-tributed by the Union as campaign material was merely an exaggeration, which itdid not condone, and left for the voter to evaluate, although conceding that thecontents of the circular were not completely correct.There, on election day and thepreceding day, the Union distributed the circular which listed beneficial provisionsdesired by the Union in its contracts and represented that such conditions were inallmeatcutters' contracts in the area.Some benefits alluded to were actually leftout of many contracts, so that the circulars were substantial misrepresentations ofmateiial facts of vital concern to employees voting in the election; moreover, thetiming of the publication afforded no opportunity to interested parties for verifica--tion.On petition for enforcement of its order in that case, the Board's positionbefore the court indicates how it regards inflated claims made by a party during thecourse of the union campaign. InN.L.R.B. v. Bonnie Enterprises, Inc.,341 F. 2d 712,713 (C.A. 4), the court wrote:It is contended in behalf of the Board that the circular is not a material"misrepresentation but is merely an exaggeration which the Board,while notcondoning, has left for the voter to evaluate,although the Board concedes thatit is "not completely accurate." In its brief, it is contended that the circulardid not substantially distort the basic fact which the Union sought to commu-nicate, that is, it had obtained for other employees the listed contract benefitsand that in general it could not reasonably be expected to have a significantimpact on the election, being only a "minor distortion" of some facts. It thenundertakes to compare these statements with the extravagant promises so oftenmade by and in behalf of candidates for public office, with which we are so,familiar.H. Alleged threats and interrogationThe General Counsel here and the Regional Director in his Decision consider-an alleged interrogation and threats made by Plant Manager Boyer on June 8, aris-ing out of a conversation he had with Hughes on June 6The Regional Director,_in his Decision, concludes that "while the evidence does not establish that thisnThe Regional Director, in his Supplemental Decision in Case No. 9-RC-5875, concluded:Concerning the allegation in Objection 5, that the Employer misrepresented wagesand working conditions existing at other of its plants, Boyer's speech containsvarious references to wages of employees at three other Employer plants and com-pares them with wages paid at the Employer's Lexington plantThe stated intentof the comparison was to answer alleged campaign statements, attributed to the-Petitioner, referring to such wages.The comparisons purported to be between aver-age wages at the Employer's Lexington plant and the other plants of the Employer.Boyer, who furnished an affidavit to an agent of the undersigned, with respect to theObjections, stated under oath that these figures were accurate and were furnished bythe Employer's accounting departmentThe Petitioner has furnished no evidence or witnesses to establish the contrary.The undersigned,therefore,concludes that no substantial or material issue affecting-the results of the election is raised thereby. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee's conversation with a Petitioner representative was the object of any sur-veillance on the part of the Employer, the questioning of the employee about herconversation with Edwards constituted an unwarranted interference with the employ-ee's rights and, therefore, an additional basis for setting aside the election."TheRegional Director, of course, was acting on information furnished to him and didnot have the full facts as brought out at the hearing.On June 6, Hughes, in the absence of Joseph Dombrowski, her foreman,informedor obtained permission from one Shewmaker to leave her work an hour early to gohome because her child was sick. Shewmakerwas a leadman, nota supervisor, andhad no authority to give her time off. Boyer was in his office and she readily couldhave approached him for permission to leave. She did, however, leave the plant andstopped to talk to Edwards at the end of the access road to plant, she in her car, hestanding by the side of the car, at a time when there was a change of shift of employ-ees, some going out and the other shift employees coming in.According to Hughes,Boyer called her into his office on June 8 and:He told me that if I was sick it was all right for me not to come in or if mylittle girlwas sick that was all right but he said for me to leave and go homethat I should come in from now on and ask him if Joe wasn't there.He said Ihad no right to stop at the end of the road and talk to the union man there.The employees on the second shift were saying that I was given special privilegesalready and it had better not happen any more.It is clear enough from the testimony of Hughes herself that the chief concern ofBoyer related, not the fact that she had been talking to Edwards, but rather to thefact that she had punched out early, without official permission, on the excuse thather child was sick, and then had been observed conferring with Edwards at a timewhen the second shift was reporting for duty. She and Edwards were in a place easilyseen from Boyer's office.As she herself said, Boyer told her in this conversationthat her union affairs were her own business, that the reason he had called her in tosee him was because she had punched out early without permission. I disagree withthe finding of the Regional Director that the questioning of this employee under thecircumstances constituted an unwarranted interference with Hughes' rights as an,employee.Simply because Hughes was known by Boyer to be an active unionadherent, she was not privileged to the extent of being able to breach her dutiesas an employee without admonishment by management.Hughes testified to another incident that occurred in March or April when Boyerhad come to her department in answer to an inquiry made by her as to the reasonwhy the package department bonus had decreased. She said:So he explained it to us and then he started to walk away and he asked us ifwe were happy about it and I said no and he said he didn't figure I was and thatthere was nothing I could do about it if the Union or no one else could makethem pay us in there if they didn't want to pay us.I cannot find any threat or implication of threat or coercion in Boyer's comment.According to the testimony of Hughes, on June 3 Billy Foster, supervisor of wastecontrol, had interrogated her by asking her "how the Union was going along . . . Itold him fine and be told me I'd better leave the Union alone because the only thingitwas going to get me was out the door at the last vote." Foster, whose testimony Icredit over that of Hughes,12 said that at this particular time Hughes called himover to her machine,... looked at me, kind of funny and she said, "What are you going to be doingwhen the Union gets here," and Isaid,"Well, I hope to be doing about the samething I'm doing now," and then Mrs. Hughes laughed or something like thatand she said, "No, when the Union gets in the Unionis goingto get in and whenit does we're going to get rid of a bunch of smart ass supervisors" was the wordsshe used .... So I asked Ruby, "Do you really believe that if the Union getsin you people can do your own hiring and firing," and she said she knew theycould and she also knew that the Company could not fire any union members.With that I told Ruby I said, "With that attitude, Ruby, that attitude you haveyou should watch yourself, you could be one of the first ones to leave" or some-thing like that and then I walked off.12My comment as to the credibility of Hughes'testimony throughout this case appearsbelow. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY203This conversation, occurring long before the election, cannot be construed to be a,threat, least of all a coercive threat; Hughes initiated the conversation, her com-ment was such as to justify any retort made by anyone, supervisor or not. I do notaccept this isolated exchange of words as carrying any weight to support the allega-tions of the complaint.The complaint alleges in substance that Matthew Vernon, a supervisor, hadwarned an employee that he could be discharged for putting things (pertaining to,theUnion) on the bulletin board.The proof does not sustain this allegation.Readnower testified:On this occasion I went to Mr. Vernon and explained to him that I thoughtthatwe were being treated unfairly and when I said we I thought theunion members or union people participating because there was literature puton the bulletin board by some of the employees inferring that we were idiotsto be exact the IUE (Idiots Under Enlistment) I noticed this on the bulletinboard on previous occasions. I let it go. I didn't say too much about it.On this particular morning in question Mrs. Frances Leath who is a floor ladyof Mr. Kinsey Ditweiler, a master mechanic or plant manager, I don't know hisexact title stopped me and made some comments on this, they seem to have alittle laugh about it and went on.When I saw this I became a little provoked.Iwent to Mr. Vernon and asked him if we couldn't have such things as theseremoved from the bulletin board.He informed me that this was a company bul-letin board and what the company or the people wanted to put on it was all'right.I informed Mr. Vernon that I thought we should have equal rights thatprejudice was involved, that we were, we would put things on the bulletin board.Mr. Vernon's words to me were "Don't tell me what you're going to do, you canbe discharged for putting things on the bulletin board without the authorization'of the company."This was the extent of my conversation on this date.Vernon denied making the statements attributed to him by Readnower and said'that he did not see Readnower, as the latter had testified, pick up a broom and knockthe sign down, nor did he see anyone else do it.He saw some antiunion signswhich he took down and later gave to Mr. Gravitt, counsel for the General Counsel,when Gravitt took his affidavit on July 1.He testified to one incident, whichoccurred when there had been two signs on the bulletin board-one pro- and theother antiunion.He said that he had taken down both signs from the bulletinboard and had later told employee Fred Weber, who had put up the antiunion sign,that there would be no more signs placed on the bulletin board. I credit the testi-mony of Vernon against that of Readnower.Readnower, although testifying in apositivemanner concerning the incident related by him, has raised doubt with meconcerning the reliability of his testimony, both here and regarding other times, forreasons more fully discussed below. Should it be conceded that Readnower's testi-mony be accepted, nothing in the way of a threat, direct or implied, can be read into,the remarks Readnower said Vernon addressed to him.Another incident picked out as an alleged threat made to an employee occurredduring the speech made by Boyer to a group of employees on June 11, at which,Hughes was present. She said that Boyer, during the course of his remarks, said"that if the Union gets in on Friday I will put my house up for sale on the following,day and leave Lexington and Dixie"; that Boyer did not name her by name but thathe looked at her when he asked the question, "Would you do the same?" TheRegional Director in his Decision interprets this as a question directed to Hughes as.to whether she would request a transfer; that "The employee who was also inter-viewed by an agent of the undersigned confirmed this and confirmed that Boyer'sremarks were directed to her and that she did respond as indicated."The RegionalDirector continued,The undersigned does not consider it necessary to determine whether Boyer'sremarks about the employee were rhetorical questions or mere editorial com-ment rather than a direct invitation to respond.They were a clear invitation,made in an open meeting of employees, to a known Petitioner adherent to quitif the Petitioner lost the election.I do not know what the Regional Director's agent had before him other than thestatement of Hughes. I cannot make the same finding as made by the RegionalDirector on the basis of the testimony of Hughes as given at the hearing.This seg-ment of testimony to support the allegation of a threat to an individual employeedeserves little, if any, weight. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs I understand the contention of the General Counsel, the fact that Boyer, duringthe course of his speech,stated that he would request a transfer and put up his housefor sale if the Union should win the election,constituted a threat conveyed with theintent to create a fear among employees that their employment future will be adverselyaffected by such withdrawal,as stated and found by the Regional Director in hisSupplemental Decision.The Regional Director in his finding has relied onWaltonManufacturing Company,124NLRB1331, andAudubon Cabinet Company, Inc.and Period Tables,Inc.,117 NLRB861.Opposite to the facts in the cited cases,here Boyer is not the"dynamic force"behind the success of Dixie Cup; on the con-trary he is rather low in the hierarchy of that Company.It is not reasonable hereto infer from Boyer's remarks that he intended a threat to close the plant.HadBoyer the authority to close the plant, then a reasonable inference might be drawnthat he was threatening to close the plant if the Union won the election.Here, again,remarks of Boyer have been lifted out of context and built up to unreal proportions.The Regional Director, in his Supplemental Decision,correctly states that:The Board has held that where a principal operating official of an Employertellshis employees that he intends to withdraw association from the firm ifemployees vote for a union, such statements are coercive and in violation ofSection 8(a)(1) in that they engender a fear among employees that theiremployment future will be adversely affected by such withdrawal.He concluded on that basis that "these statements constitute an additional basis forsetting aside the election." I do not agree that an oratorical statement made in acampaign speech by a comparatively minor official of the Company could engendera fear among intelligent employees that their jobs would be in jeopardy if Boyermoved away from Lexington.At the hearing counsel for the General Counsel moved, and the motion wasgranted, to amend the complaint to afford the opportunity to prove that the Respond-ent's attorneys, in questioning employees in the preparation of the defense of CaseNo. 9-CA-3222, transgressed the boundaries of the safeguards laid down by theBoard inJohnnie's Poultry Co.,146 NLRB 770, and lost the benefits of the privilegeof interrogating employees on matters involving their Section 7 rights and, therefore,violated Section 8(a) (1) of the Act.The specific safeguards designed to minimize-the coercive impact of interrogation of employees by counsel in the preparation ofthe defense of a case, as set forth inJohnnie's Poultry Co.,are correctly summarizedby counsel for the General Counsel: the employer must communicate to the employ-ees the purpose of the interrogation; assure him that no reprisal will take place, andobtain his participation on a voluntary basis; the questioning must occur in a contextfree of an employer hostility to union organization and must not be itself coercivein nature; and the questions must not exceed the necessities of the legitimate purposeby prying into other union matters, eliciting information concerning the employee's'subjective state ofmind, or otherwise interfering with the statutory rights ofemployees.On December 7, 8, and 9, the Respondent, on advice of counsel, assembled theemployees in the bargaining unit during working hours, at which times they wereaddressed by Robert Kleeb, one of counsel for the Respondent. Subsequently theemployees were interviewed in groups by Kleeb and one of three of his associates,the stated reason for such speech and interviews being to ascertain facts for thepreparation of the defense of the Respondent in Case No. 9-CA-3222.Mr. Kleebspoke to four different groups of the employees.Readnower attended what he-remembered to be the second meeting of the first shift.Readnower's best recollec-,tion of what occurred was related by him, as follows:Well, we were seated in the cafeteria and Mr. Kleeb introduced himself and toldus why he was there.He said that he, the words he gave, a little brief talk priorto the meeting, of his qualifications of being a National Labor Relations BoardAttorney or something of that nature, his experience in labor and management.He told us he was there to get the facts on these things, he told us that he knewthe way that cards had been signed, why they had been signed .... He said thathe knew the way or means in which signatures were acquired on those cards bythe union representatives and their people, that these were cards, some of themwere acquired through forgeries, threats, coercions, and things of that nature.He also stated that he knew who signed the cards so there was no use of anyonelying about it, that they would know, they would know who signed cards, therewas no use of anybody lying about it, that he made the statement that peoplewere still being frightened, that if he heard of this or if any witness was bothered.he would, I don't recall just exactly what he said he would do.He also said that DIXIE CUP,DIVISION OF AMERICAN CAN COMPANY205we were invited to go to the office where we would be talked to,thatMr. Boyerwould make these arrangements,that he wanted the truth,he didn't care whoithurt, whether it was the Company, the Union, or the NLRB, that I believe heintroduced his associates,I am not sure of this, but I think he did.He said that after leaving the cafeteria he went to the corridor and joined a groupof people who were introduced to Mr. Pine,one of counsel.Readnower testifiedfurther:After being introduced to Mr. Pine he said that we were there, that we did nothave to answer any questions if we did not chose to, that he would like ourcooperation in this, that we were not compelled to do it.He had a sheet ofpaper in front of him from which he appeared to read thesequestions from,I noticed the number 25 at the last of the list and one at the first of thelist, soI assumed there was going to be 25 questions that he was going to ask me ...he asked me if I had signed a card, who had asked me to sign a card,he askedme if I had gotten any cards signed.He asked me if I had threatened or madeany falsehoodor misleading statements to get the cards signed.He asked me ifI was aware of perjury, that I should tell the truth, he asked me if I had heardany of these rumors, such as the cars, etc., I can't recall all of the questionsMr. Pine asked me at this time.In explanation of his mention of "perjury,"Readnower said:He just asked me if I knew-I don't remember Mr. Pine's exact words on this,itwas pertaining to testimony that I might give falsely-not to perjure myself,this is the way I took it, your honor. I don't remember, I could not quote himword for word.Mr. Kleeb made the following statement on the records:So that youunderstand the reason for this cross-examination so it doesn'thave to be elicited in this manner.I as counsel for this Company, my associates, Mr. E. Jackson Bonney, Mr.Karl LaBarr, and Mr. Dean Pine, who are at this counsel table, of record repre-senting this Corporation, flew into Lexington Monday,-on Monday.Wearrived at the plant and pursuant to my instructions, the Company assembledduring working hours the employees in this bargaining unit as admitted.I talkedto four groups. I talked to all of them, second shift, first: third shift,next; andthe first shift the following day-yes, half of the first shift the next day and thebalance of the first shift on the following day. I will not go into detail as to allthe things I said, but I will answer every question you wish to ask. I talked tothem, told them who I was, why we were there, the purpose of this hearing,what the issues were, what was involved, and that they were the keywitnessesin this case.I knew they had been subpoenaed, it was common knowledge.I told them the issue of majority was the issue, and I tried in shop language andlay language to explain the problem, the issue, and I invited them, if they would,to come forward and be interviewed by me and my associates so that we couldelicit from them the facts surrounding the signing of the cards; told them clearlythere was no threat of any job loss, no recrimination.We were sorry about it.We were sorry that their names were exposed; we didn't want to know them.We did not expose them. They were exposed by the Government when theUnion brought its case.We wanted nothing but the truth.We didn't care wherethe chips fell, who was hurt, we wanted the truth.We told them that they wouldbe under oath here and that's all we were interested in.We told them that theircards would be exposed at the hearing, and that we could not get them butthere is no secret about it anymore.AfterI spoke to each of these groups,arrangements were made for them tocome in groups, and still continue production the best we could on the shift, tobe interviewed.They came in, in groups varying from 2 to 4, 5, maybe more,and they were talked to, not individually but with groups and the interviewerattempted to take notes, roughlonghandnotes asto what they would have saidbecause it was a tremendous chore procedurally to try to get from these wit-nesses the facts.This was done.And they were asked, invited into these inter-views.They were told they couldcome inif they wished, it was voluntary, theydid not have to come. It was entirely up to them. They had no fear from any-body.They were told that the Company's lawyers had just as much right totalk to them as potential witnesses as the Government counsel or the IUE. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis we did, sir, and I am prepared to answer anybody's questions as to whatwe did. I am offering my associates to testify; I will testify under oath as towhat we did. There's no secret.We were preparing for this case.We couldnot get the cards, as I told you before, we did not even know who signed cards.We could not see the cards, we could not get copies of the cards.We could seenothing until you directed the Government to turn them over to us last night.That's how our hands are tied to try to prepare for a law suit, and we did whatwe thought was honorable, fair, decent, as respectable lawyers representing arespectable Company.That's the story.Now, if counsel wants to examineevery one of these people, sir, as to what we said in those meetings there is noobjection.That is his privilege.I accept the statement of Kleeb as stating the facts, as opposed to the compara-tively indefinite recollection of Readnower.My confidence in the memory of Read-nower as to the events surrounding the whole circumstance of this case, before he testi-fied in this respect, has been shaken by his variances, his vagueness, and his obviousmisstatements. I believe and find that Kleeb and his associates were acting properlyin their professional capacity in the preparation of the defense of their client's case 13InN.L.R.B. v. Johnnie's Poultry Co., and John Bishop Poultry Co.,344 F. 2d 617,618, 619 (C.A. 8), the court, denying enforcement of the Board's order in 146 NLRB,770 on the question of credibility and without adverting to the standards or safe-guards regarding the interrogation of employees by attorneys, simply wrote (in part) :The Examiner credited the testimony of the attorneys who took the employees'statements as being more accurate than that of the employees.With respect to the interviewing of employees, we have examined the record,the Examiner's report and the Board's decision, and without detailed discussion,we state that we are of the view that the Board's determination on this issue isnot supported by substantial evidence.The facts are adequately set out in theExaminer's report which resulted in his conclusion, reading: "On all the evi-dence I find the interviews were confined to matters well within the scope of theamended charge and the complaint and were neither illegal nor coercive."In making a similar finding here, which I do, I do not believe I am transgressingBoard doctrine as enunciated in 146 NLRB 770, 775.Counsel for the General Counsel in his brief on this point asserts that under noreasonable construction of privilege may the Respondent under the law interrogateone employee of another employee's union activity. I agree with the argument;however, nowhere in the record here can I find evidence that one employee interro-gated another concerning the second employee's union activity.Counsel assertsfurther that the interviews by counsel for the Respondent constitute a solicitationof revocation of union membership in violation of Section 8(a)(1) of the Act.There is no evidence in the record here that any one of Respondent's attorneyssolicited revocation of union membership, either directly or by implication.Under the circumstances of this case the doctrine stated by the court inJoy SilkMills, Inc. v. N.L.R.B.,185 F. 2d 732, 743 (C.A.D.C.), is in point:The Board has held that "an employer is privileged to interview employeesfor the purpose of discovering facts within the limits of the issues raised by acomplaint, where the employer, or its counsel, does so for the purpose of pre-paring its case for trial and does not go beyond the necessities of such prepara-tion to pry into matters of union membership, to discuss the nature or extentof union activity, to dissuade employees from joining or remaining membersof a union, or otherwise to interfere with the statutory right to self-organization."Equally applicable is the doctrine stated inTexas Industries, Inc., etc. v. N.L.R.B.,336 F. 2d 128, 133 (C.A. 5), wherein the court held:It is apparent that theJoy Silk Millsrule calls for a delicate balance betweenthe legitimate interest of the employer in preparing its case for trial, and theinterest of the employee in being free from unwanted interrogation.N.L.R.B.V.Guild Industries Mfg. Corp., supra.Any interrogation by the employer relat-ing to union matters presents an ever present danger of coercing employees isviolation of their § 7 rights.On the other hand, fairness to the employer dictatesthat he be given a reasonable opportunity to prepare his defense.Accommoda-Is See Canon 15, Canons of Professional Ethics. DIXIECUP, DIVISION OF AMERICAN CAN COMPANY207tion of these interests requires that the scope and manner of permissible ques-tioning bestrictly confinedto the necessitiesof trialpreparation.See alsoW. T. Grant Co. v. N.L.R.B.,337 F.2d 447 (C.A.7); Johnnie's Poultry Co.,146 NLRB 770.1.Alleged promises of economic benefits; the wage increase and promised benefitsannounced October 14; improbability of adverse effectOn October 14, Plant Manager Boyer announced to the employees that payincreases, together with other economic benefits, would be made effective October 5.He stated further that at the conclusion of company studies, additional benefits wouldbe granted to employees in the printing department. It was stipulated between theparties that on October 14, during working hours, Plant Manager Boyer assembledthe hourly paid employees in groups in the cafeteria and announced that: (1) Retro-active to Monday, October 5, 1964, the wage rates for women would be increased5 cents per hour, and the wage rates for men would be increased 7 cents per hour;(2) the principal sum of the life insurance for each employee would be increasedfrom $3,500 to $5,000 effective immediately; and (3) the Company was in the processof looking into the bonus setup in the printing and slitting departments.Boyer testified that a pay increase was granted in 1963 as in prior years; that heand Walter Brockman, vice president, began a review of the pay situation during themiddle of September 1964 and that a decision to grant the raise was actually made2 or 3 days prior to October 14.The election had been held approximately 4 months before Boyerannounced theincreased benefits to the employees on October 14. It is undisputed that the wageincrease followed the pattern established by the Company over a period of years.The complaint in Case No. 9-CA-3222 was issued on October 14. The complaintwas amended at the hearing to include the allegation that by granting such wageincreases and benefits the Respondent interfered with, restrained, and coerced its-employees in that by so doing, it impliedly did it to dissuade them fromengaging inactivities on behalf of the Union.The alleged violation must be found to exist, if it does, only if the other allegationsof the complaint as amended are sustained and the objections sustained by theRegional Director be found to be valid grounds for the setting aside of the resultof the election.The statements made by Boyer in his speech and the notice to employees containedcertain predictions analogous to those of the union representatives that the Unionwould mean higher wages and benefits for the employees. It was then, and had beenbefore, the well-known position of Boyer that the Union could really bringno bene-fits to the employees other than what they already had received.He pointed out, inhis speech and in his letter, that the wages and conditions of other unionized plantswithin the Company were no better, relatively speaking, than the wages and condi-tions at the Lexington plant.He was engaged in what might be called partisan poli-tics or electioneering.Derek C. Bok, professor of law at the Harvard Law School, in his comprehensivearticle "The Regulation Of Campaign Tactics In Representation Elections UnderThe National Labor Relations Act," 78 Harv. L. Rev. No. 1, November 1964, p. 38,in discussing the rules governing representation elections,wrote(p. 66):At theheart of every election campaign lie the communications made byeither side of the electorate-the stream of speeches,conversations,handbills,and letters that seek to influence the ultimate decision of the voters. In therepresentation election,particularly,it is through these partisan messages thatthe employee obtains the bulk of the information from which he must make hischoice.Hence, the law has inevitably been drawn into the process of communi-cation to regulate the terms on which it is conducted.On the one hand, limitshave been imposed to restrict the content of what may be said by either party.On the other,rules have been laid down to guarantee a reasonable opportunityto both sides to convey their views to the voters.Professor Bok, in discussing misleading assertions of fact,said(78 Harv.L. Rev.No.1, supra) :The Board has long made it clear that it will not"police or censor propa-ganda used in the elections it conducts,but rather leaves to the good sense of thevoters the appraisal of such matters,and to opposing parties the task of correct-ing inaccurate and untruthful statements."Nevertheless,elections have beenset aside "because of material misrepresentations of fact where(1) the employ- 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDeeswould tend to give particular weight to the misrepresentation because itcame from a party that had special knowledge of, or wasin anauthoritativeposition to know, the true facts, and (2) no other party had sufficient oppor-tunity to correct the misrepresentation before the election."For many years, the Board interpreted these rules rather liberally to applyonly to serious misstatements of fact.More recently, however,courts ofappeals have called upon the Board to scrutinize campaign propaganda withgreater care.TheCelaneselitigation is illustrative[Celanese Corporation ofAmerica,121 NLRB 303, enforcement denied 279 F. 2d 204 (C.A.7), vacatedper curiam and remanded,365 U.S. 297, enforcement denied 291 F. 2d 224(C.A. 7), cert. denied, 368 U.S. 925]. In this case, the employer drew theattention of his employees to a number of wage and fringe benefits and declaredthat these improvements were achieved through "individual progress"ratherthan the intervention of a union.To these remarks, the union replied: "Thefact is that Celanese fringes, as well as other plant conditions, were won throughcollective bargaining[by the union at other Celanese plants]." In fact, a num-ber of the benefits referred to by the employer had been initiated through col-lectivebargaining, but there were some that had been introduced on theemployer's own initiative.Under these circumstances,the Board was inclinedto regard the union's reply as a half-truth, at most, which did not warrant set-ting aside the election.The Seventh Circuit disagreed.Noting that the elec-tion had been won by only two votes, the court concluded that, "it cannot besaid that the employees were acting under a correct understanding of the factswith respect to the matter in which employee benefits were gained at the timethey cast their ballots."In response to the Union's contention that it had notmeant to imply thatallCelanese fringes were by collective bargaining, the courtdeclared: "If the author had intended to speak of some or several benefits, hewould necessarily have had to employ a limiting adjective." [279 F. 2d at 205.]The Respondent in the brief filed on its behalf contends that when the allegedunlawful statements were made by Boyer, consideration should be given to the factthat Boyer was quoting his only campaign speech to the employee as a manager ofthe Lexington plant, and there can be no doubt as to the meaning of these remarks;that Boyer was simply making his own personal plea to the employees in "the grandtradition of all American campaign speeches-he was putting his reputation on theline and asking for a vote of confidence from his people."There is merit to thisargument.Again quoting Professor Bok, "The Regulation of Campaign Tactics In Represen-tation Elections Under The National Labor Relations Act,"supra,pages 89-90:In light of what is now known,however, one may justly be skeptical about theeffect of misleading statements on the outcome of elections.Althoughno specific rules can be laid down, it will normally be unwise tointervene unless the statements in question are highly material and substantiallyinaccurate.Certainly,one cannot quarrel with the Board for deciding to actafter one union has fabricated'a letter from a rival organizer confessing thathe made exaggerated promises to the employees and declaring:"'I've neverrun into as dumb of bunch of people as work in this plant'."Nor does it seemunsound to intervene when the company or the union has grossly misrepresentedthe wages paid in several organized plants.On the other hand, there is littlebasis for upsetting an election because of the employer's statement that theunion dues are $5 per month rather than$4, or because a union has indicatedthat two-week vacations are granted in another company after one year, ratherthan three years, or that wage rates in a different firm are $1.81 when they actu-ally vary from a $1.73 to a $1.90.Indeed,most inaccurate assertions aboutconditions in a single company promise to be of rather slight importance wherethat company is only one of several firms discussed by the parties during thecampaign.It is also unlikely that an election will have been affected whereone side has prevailed by a.decisive margin.For only rarely will a misstate-ment be so effective as to alter the thinking of a substantial number of employ-ees.Too many voters will have already made up their minds; others will notplace great importance on the particular matter that has been misrepresented;still others will be entirely unaware of the misstatement or instinctively distrust-ful of what the offending party has to say. Finally, as a general rule, it will bedifficult to assert any confidence that an election has been won or lost on thebasis of remarks that are ambiguous rather than plainly inaccurate.Statementsthat are unclear are unlikely to make a vivid impression of the employee, sur- DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY209rounded as he is by a barrage of assertions from both sides.And those thatdo interpret such statements in a misleading fashion may well be just theemployees,referred to by voting analysts, who are only grasping for reasons tosupport a decision already reached on other grounds.J.Comparative credibility of witnessesI heard the testimony of some 94 witnesses during the course of this case. PlantManager Boyer was called as an adverse witness by the General Counsel, and latertestified as a witness for the Respondent.William Edwards,Jr.,Ruby Hughes, andFloyd Readnower were the chief witnesses for the General Counsel.The remainingwitnesses were employees called either on behalf of General Counsel and the Charg-ing Party or by the Respondent.Generally speaking,I consider the employee wit-nesses to be credible witnesses insofar as ordinary recollection and relation of eventson which they testified were concerned.The majority of the employees were com-paratively young, many in their early'twenties;with few exceptions,they impressedme with their forthright testimony.Boyer I consider to be an honest and forthright,albeit a partisan witness, and histestimony on the real material and relevant facts as fully disclosed by the recordI believe to be accurate within the bounds of human fallibility regarding recollection.On the other hand, the demeanor(behavior and manner of testifying)of witnessesEdwards, Hughes, and Readnower causes me to doubt the accuracy of their testi-mony in many material respects.Credibility generally may be resolved by impeachment, substantial contradiction,or uncontroverted facts, and in many instances by objective observation of the wit-ness aimed to result in findings based on "consistent and inherent probabilities oftestimony."Universal Camera Corporation v. N.L.R.B.,340 U.S. 474, 496. There"is no reason for refusing to accept everything a witness says, because you do notbelieve all of it; nothing is more common in all kinds of judicial proceedings thanto believe some and not all."N.L.R.B. v. Universal Camera Corporation,179 F. 2d749, 754(C.A. 2), reversed on other grounds 340 U.S. 474.Accord:N.L.R.B. v.West Point Mfg. Co.(Lanett Mill),245 F. 2d 783, 785(C.A.5); N.L.R.B. v. UnitedBrotherhood of Carpenters and Joiners of America,Local 517, AFL (Gil WynerConstruction Co.),230 F.2d 256,259 (C.A. 1).Applying these principles to the testimony of Edwards, Hughes, and Readnower,I find substantial contradiction at times; on direct,their testimony was comprehensiveand apparently straightforward enough.On cross-examination,as to each of them,many inconsistencies and contradictions appeared.Further than that,in connectionwith the identification of union authorization cards, so many contradictions appeared,particularly as to the testimony of Hughes in the identification and attempted authen-tication of these cards,that grave doubt is raised in my mind as to whether manyof the cards obtained by her have any validity.These instances will be set forthmore fully in the following discussion in respect to the individuals and cards said tohave been signed by them.K. Failure of pi oof of union majorityThe Union'spetition for an election, received by the Board's Regional Office onApril 24,estimated the appropriate unit to include 290 employees.IUE Representa-tive Edwards conceded at the hearing herein that the Union did not hold a majorityon that date,nor on April 22, when he sent his letter to the Respondent assertingamajority and asking for recognition.Apparently,it is claimed the Union wasrefused recognition because, when the Employer appeared at the representation hear-ing on May 15, the facts established a question concerning representation and theappropriate unit.The contention of counsel for the General Counsel that statementsmade by representatives of the Employer at that hearing constituted a refusal tobargain are not only specious,but wholly contradicted by the record.The transcriptof testimony in that hearing in Case No.9-RC-5875 has been examined, and norefusal to bargain can be found therein.Admittedly,no card check was requestedby the Union at any time,either before,at, or after that hearing.The complaint claims a union majority on May 9.The payrollofMay 15 (theelection date) discloses 307 names of employees in the unit as of that date; 3 nameswere dropped by a stipulation of the parties,leaving 304 employees,of which 153would constitutea majority.A list showing the names of 305 employees on April 22, and 304 on April 23 and24, stipulated between the parties as to its accuracy,shows that of those dates 153would constitute a majority. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf the183 authorization cards marked for identification at the hearing,182 werereceived in evidence on offer by counsel for the General Counsel. Standing alone,this number of cards shows 30 over the required number of employees to constitutea majority in support of union representation.The number in actual fact falls shortof a majority on any relevant date.April 22, 23, and 24 are the dates the Union sent its letter requesting recognitionand filed its petition and the Employer's response to the letter; May 15 is the dateof the hearing in the representation case; June 3 is the date on which the companyletter was sent to its employees;and June 10 and 11 are the dates of Plant ManagerBoyer's speeches.In April the number of cards bearing the names of employees not in the unit (6),plus those cards dated afterApril 24(46), leaves 130, or 23 less than a majority.As to the May 15 date, the number of cards bearing the names of employees whowerenot in the unit (10),plus the cards dated after May 15(22), when discardedleaves 150, or 3 less than a majority.The evidence shows, as contended by the Respondent Employer, that some cardsmust be excluded because they were signed without the knowledge or consent of theemployees whose names appear thereon;that other signed cards were not proved;and that other cards are not valid because of serious misrepresentations made toobtain signatures thereto.An examination of the stenographic transcript and each of the cards discloses thefollowing:1.Unproved cardsPatricia Allen and Leslie Bargo:No evidence was adduced to authenticate thesecards.Floyd Readnower, one of the two principal employee organizers, testifiedthat he did not know either of these employees and could not authenticate either card.Shirley Ann Brunker:No testimony was offered in respect of this card, except thatReadnower testified that he did not see her sign a card and that he could not identifythe card presented.Bobby M. Curtis:A former employee, John Martin, testified that he saw BobbyCurtis sign a card but it was not signed for Martin and he could not swear that thecard in evidence was the card which had been signed in his presence.David Dedman:This card does not bear the Board stamp. Edwards testified thathe had inadvertently misplaced it and had not sent it in to the Board. John Martintestified that he saw Dedman sign a card but he could not swear that the card in evi-dence was the one he saw Dedman sign.The signature was not shown to be that ofDedman.If Dedman did sign a card, it is not shown that the card he signed was everdelivered.Richard D. Ferguson:No testimony was offered in respect of this card, except thatReadnower testified that he could not identify the card presented.Geneva Hall:Geneva Hall was not called as a witness.Edwards testified that hedid not know who turned in the card to him. The card bears an NLRB stamp as ofJune 22, 1964.Edwards testified that he ordinarily made a notation in the left-handcorner of each card when he sent out his letter acknowledging receipt but this cardbears no such notation;that this was because the card had no address;that he did notsee the card signed but that he had received it in the mail. The signature has not beenproved and there is no proof that it was signed prior to the date of the election.Arnold Hatton, Louey R. Hatton, and James E. Shepherd:No testimony wasoffered to authenticate these cards and consequently they should be excluded.Ruby Mullins:Readnower did not see her sign.Her brother-in-law handed himthe signed card.Readnower could not testify that it was her signature.There is noproof that Ruby Mullins signed this card;it should be excluded.Leona PoeNo testimony was offered in support of the validity of this card.Readnower could not identify it.J.D. Shadoan:Luther Jean Hall testified that he did not see Shadoan sign a cardbut that Shadoan'swife had handed him a card which purported to be signed byShadoan; that he did not know Shadoan's signature.This card had not been proved.Jimmy Steele:No testimony was offered in support of the validity of this card.Readnower testified that he did not see Steele sign a card and could not identify thecard.Bobby D. Tolson:No testimony was offered in support of the validity of this card.Readnower testified that he could not identify it.LillieWilson:No testimony in support of the validity of this card.Readnowercould not identify it.Six additional cards must be considered unproved because of the lack of credibilityof Ruby Hughes, the witness who attempted to validate them.None of these sixpersons testified. DIXIE CUP, DIVISION OF AMERICAN CAN CO MPANY211James Johnson, Millie Merritt, and Virginia Fay Patrick:The card of James John-son is dated February 6, 1964, and those of Millie Merritt and Virginia Fay Patrick,March 23, 1964.Ruby Hughes at first testified that she saw these persons signingthe card on those dates.Cross-examination exposed the fact that these dates werethe dates on which a United Mine Workers' card had been signed by these individuals.Ruby Hughes said that she had signed up quite a lot of employees on behalf of theMine Workers and that she then got them to switch over and sign IUE cards; andthat when she did this she put the same date on the IUE cards that had been on theMine Workers' cards.Nancy Lou Poe:Readnower could not identify this card.Ruby Hughes attemptedto identify it but left its validity in doubt.The other two cards in this group of six are those of Phillip R. Moore and Alma L.Toy.Ruby Hughes had originally been put on the stand and testified at great lengthabout the number of cards she said she had seen signed by the individuals involved.Originally she did not offer testimony as to either of these cards.However, near theend of the hearing she was recalled and she said she then remembered that she sawboth of these persons sign.Because of the undependable nature of her testimony ingeneral, her testimony is not credited,and it is found that these two cards should betreated as not proved.The testimony of Ruby Hughes is discredited to the extent that it cannot be givenweight in the absence of other corroborating testimony or circumstances.I doubtwhether any employee card which Ruby Hughes alone identified should be consideredas properly provedOther than the cards discussed,19 other cards were identified only by the testimonyof Ruby Hughes.They are: Sally M. Caswell, Meral K. Clifton, Bertha IreneCouch, William C. Couch, Eudora Creech, Barbara Frederick,James H. Frederick,Evelyn Funk,Wendell R. Green,Elizabeth Hammons, Juanita Humphrey,David H.Leath, Floy Mattingly,Callie Jo Pickett,Michael Porter, Loretta Rankin,DonaldShepherd,T. Shewmaker,and Larry L. Watts.It has been remarked that Hughes was generally evasive on cross-examination andin relating what she told employees to induce them to sign cards. Ruby Hughes wasasked to look at the card of Della Hendrix. She was then asked, "Did you see thislady sign the card7"Ruby answered,"Yes."She then said April 11, 1964, was thedate on which it was signed.On cross-examination she changed this story and saidthat she had earlier testified that Della (Ruby's sister)had signed a card for her butdidn'twant Ruby to turn it in for fear Boyer would fire her. She admitted that shesigned the card "off a card"which Della had given her.Ruby then explained thatshe had carried the card so long it became worn out and dirty and she went ahead andfilled out another card with the exact date and signed it.Ruby next said Della finallytold her to turn the card in.At the hearing she promised to look for the cardallegedly signed by Della Hendrix but did not later produce it. She said her sisternever signed a Mine Workers card.she did sign a card for her sister in the summer of 1963 but not for the IUE; that thiswas the only union card she ever signed for her sister;and that she first suspectedthat a card bearing her name had been turned in to the IUE when she received asubpena in the present case. If the testimony of Hendrix is credited,there can be nosubstance to Ruby's story that Della was afraid Boyer would fire her or that she finallytold Ruby to turn the card in.While Della was waiting to testify at the session ofhearing before me on December 16, she said, Ruby threatened that if Della causedher to "go to jail,"Ruby would tell her husband she had been"stepping out on him."The testimony of Hendrix stands unrefuted.I credit her testimony.Another indication of the unreliability of Hughes'testimony lies in her statement inconnection with the card of Kate Stinnett.She testified that Stinnett signed a cardfor her on May 22, 1964,and related what she told Stinnett at the timeStinnett testi-fied that she signed for Floyd Readnower and that there was no one with Readnowerat the time.Hughes testified she was not being paid by the IUE to get it into the plant and didnot remember telling anyone that she was;Katheryn Booth testified that Ruby toldher if the IUE got in,Ruby would be paid a lump sum of money.Hughes testifiedthat in the early part of the campaign Bill Foster offered to bet her$50 that theUnion would never get into the plant;Foster denied this.He testified that ayear, a year and a half, or possibly 2 years ago,when the United Mine Workerswere trying to get in, andbeforehe was a supervisor,he did make a $50 bet with her,that they shook hands on it,but that she never paid.Hughes testified that Douglasand Patricia Blair signed the same day in her presence;that she saw Patricia Blairsign it.Douglas Blair said that his wife had signed prior to the date on which he2 21-3 74-6 6-v o f 157-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned.Alfred Deskins testified that Floyd Readnower and Edwards came to hishome; and that Readnower handed him the card he signed. Ruby Hughes testifiedthat she saw him sign.2.Unauthorized signaturesJudy G. Mathis:Her husband, Lonnie, who is also an employee, testified that heput her name on the card. "She didn't want to fool with signing a card and I told her'I'll just sign them and send them in because the card was only for an election, youcould vote how you wanted to."'Mathis told her husband to put her name onthe card; her testimony indicates that she had not authorized her husband to sign hername to the card. Further, she and her husband both testified that the signature onher card was not in her husband's handwriting.Edwards testified that Judy's cardwas sent back to obtain a proper signature.Trudy Treadway:This employee testified that she had signed a card but that thesignature on the card in evidence was not hersShe said that she had filled out a cardand had given it to Don Blackwell. There is no proof that the card given to DonBlackwell was ever delivered to Edwards. The card in evidence was not signed by her.Allene ThompsonAllene Thompson, called as a witness for the General Counsel,testified that she did not sign the card which purported to bear her signature. It wasshown that her husband had signed her name without her approval.Her husbandhad given the card to Readnower with the understanding that Readnower was toobtain her approval before the card was mailed in.Readnower's testimony showsthat he turned the card in without Allene's approval and without her authority.Thecard is therefore invalid.A card signed by employee Valerie Locker was withdrawn.When asked why itwas being withdrawn, counsel for the General Counsel stated that Valerie Locker hadtold him that she had not signed the card.3.Misrepresentationsin securing cardsClarence Martin, Edwards, and Readnower came totheir home to discuss the Union with Mr. and Mrs. Amis. "Well, they hada littlepamphlet they said was the Easton contract, and that when we got our .05 raise thatEaston had received 10...."Readnower was the one who made the untruthfulstatement.The union representatives also said that they were going to use the cardfor anelection.Mary Jane Black:Mary Jane Black's husband had been terminated January 3,1964, for excessive absenteeism.He drove his wife to work while unemployed.Edwards told Black that ". . . if the Union got in that I could be rehired plus allbackpay, plus all seniority benefits."Edwards gave no explanation as to how theUnion could do this. Black related this to his wife before she had signed a card. Thetestimony of Mary Black confirmed her husband's story. She told her husband shedidn't think she wanted to sign; he said he wanted her to because Edwards said hewould get Jackie Black's job back with backpay if he could get her to sign the card.This, the Respondent urges, was clearly an improper inducement offered to MaryJane Black to sign the card; that a reasonable inference was that Edwards would makea false claim that her husband had been discharged because of union activity inorder to obtain his reinstatement with backpay; and that under the circumstances, hercard is invalid because she did not wantto signand did so only because of improperinducement by Edwards.Ruby Hughes came to her home, she testified, to get her to sign:"I asked her what the purpose was of signing the card, and she told me that it wouldgive us a right to have an election, and if we didn't we didn't have to vote for it;that they just wanted to get in there and give the people a chance to, you know, votefor the way they wanted, whichever they wanted, the union in or out.And she toldme different points. I mean I wanted to hear both sides of what they was going to do,and what they could do. And she said we would have better seniority, we would beable to use it, put it to use, and better pay, wages, and she said that it wasn't necessaryto have my vote, or card signed, because she already had 200signed."Q.Mrs. Booth, was any referencemade inher conversationto an initiation fee?A. She said that-well, this waswhen I was ridingwith her.She said this tome.We were talking, and I asked her about it, andshe said,yes, that if youhad notsigneda card before, you would have to pay an initiation fee of $50.00to get in.Q. Did she say when you would have to pay the $50.009A. No, sir,she did not. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY213Q. But she did say you would have to pay $50 00 if you hadn't signed a card.A. Yes, sir. She said if you had signed the card, you would not have to; butif you had not signed the card, you would have to pay the duesQ.When did she say this to you, do you remember, Mrs. Booth9A. That was during the time that I was riding with her, I don't know exactly.Q. Do you recollect whether it was before you signed the card?A. Yes, it was before.She did not read the card; she still doesn't know what it says: "I just wanted tosign it and get them to let me alone."Hughes told her if the Union got in she wouldbe paid a lump sum of money.Mildred Carroll:She testified that Edwards told her that the purpose of the cardwas only to"vote on the union, an election on the union."Molly Caskey:She signed a card for Floyd Readnower at a drive-in restaurantwith her brother at night after work, although she did not read the card.He told herthe purpose "of the card was for the election so that we might have a choice to vote,you know, yes or no."When asked if she ever requested the Union to return hercard, she answered she did not ask them but she would have gladly taken it back.Margie L. Chapman:Readnower told her they would make more money andwould get 2 weeks' vacation with pay after 3 years' service; the card would be for avote; the cards were secret; and they would be locked up and "no one would seethem." She did not read the card beforesigning it.Hetty B. Caudill.Doyle Rambo sent her the card she signed. Readnower had pre-viously attempted to get her to sign; he told her the purpose of the card was "just" toget an election from the Board.Charles Land also talked to her about signing.Hetold her the only purpose for signing the card was to get a secret election, but shecould vote as she wished; she said this was all over the plant; she thought everyonebelieved this; and she also heard rumors around the plant that if she did not sign untilafter the election, she would have to pay $25 initiation fee.The card is invalidbecause of the misrepresentation as to the use of the card and the initiation fee.Carol Caudill:She signed a card for Doyle Rambo, who told her he wanted thecard "just for an election."He gave no other reason.He told her this before shesigned the card without reading it.Lola F. Chowning:Lola Chowning testified she signed for Don Blackwell, thathe told her "it was only to get an election," "that the election would be secret," andthat she could vote any way she wished.He told her that if she did not sign and if theUnion got in she would have to pay a $50 fee to the Union. Joe Brewster, who alsotried to get her to sign,told her that.if she did not sign the Union would find someway to make it hard for her,so that she would want to quit her job. This was beforeshe signed.This card is invalid because of the misrepresentation and threats.Harold Combs:Combs signed a card; the date, April 1, 1964, is not in his hand-writing; he signed for Donald Blackwell but can't remember when, except that hesigned before the election.Blackwell had been after him for over a week to get himto sign; Combs repeatedly told Blackwell he did not want to sign, and finally Blackwellsaid:"Either sign the card or we end our friendship right here";Combs signed thecard without reading it because he didn't want that to happen;Blackwell told himallmy signature was to get up a petition so they could have an election for aunion, on the union."Georgena Conn:She signed a card for Gillum without reading it.Gillum toldher she would not have to pay an initiation fee or dues if she signed a card, but that ifthe Union won the election and she had not signed a card, she would have to pay;Gillum also said the purpose of signing the card was to get an election. She signedthe card at night, without reading it.The Respondent contends she cannot be boundby the print which was not in accord with what she was told. I find the card to beinvalid because she was told that the purpose of the card was to aid in securing anelection.Lois Cooper:She testified she signed for Readnower; he said"...the only reasonthey wanted the card signed was to get the vote so people could vote, then they wouldbe destroyed"; she did not read the card, before signing the card she heard rumors orshop talk that there would be a $25 or $35initiationfee "if youdidn't signbefore theUnion got in"; and she also heard rumors that employees'cars would be set on fire ifthey didn't sign.The card is invalid because of the representation that the card wasto be used for an election only, and because of the initiation fee rumor which hasbeen shown to have been circulated by union solicitors.Arthur B. Dailey:Readnower gave a card to Dailey at work, saying that the pur-pose of the card was only to get an election,and that he could vote any way hewanted.Dailey did not read the card.- 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas P. Davis:Readnower testified he saw Davis sign; Davis later testifiedthat he signed.Davis was working night shift and was home sleeping when Read-nower woke him up to talk union. (Davis previously had been approached byReadnower at the plant and had refused to sign).After waking him up, Readnower"kept talking and talking and talking and talking."Readnower said the signature was"just for an election; and what we voted was up to ourselves, whether it was yes orwhether it was no. So I signed it just to get him out of my apartment." Later Daviswent to a meeting at Holiday Inn.After this Davis asked Readnower to tear his cardup.Readnower said it would not be necessary. "No, sir.He said that the way wevoted would tell whether the union got in or didn't get in. This was all secret, and ifit didn't get in, that it-would be torn up, that nobody would ever see it."Respondentcontends that Davis revoked his card and that it is not valid for this reason; that if itshould be held that his efforts at revocation were insufficient, the card is still invalidbecause of Readnower's statements to him; that the original representation "just foran election" is sufficient to invalidate it; and, moreover, if the revocation was insuffi-cient, it was because Readnower dissuaded Davis by in effect telling him that thecard was in no way binding upon him. Davis further testified that he had heardvarious rumors around the plant before he signed the card; that there were representa-tions by Readnower and Edwards that the Darlington plant was going to shut downand that employees would be coming to Lexington to displace Lexington employees ifthey did not protect themselves by joining the Union; and that Edwards said he hadinside information on this.Stanley Frederick:Readnower and Hughes came to his home and talked to himabout signing a card while his wife was preparing dinner and he was rushing to getto his part-time job at a filling station.He was interested in the talk of better wages.Readnower had "a booklet, a contract from Easton about the wages," purporting toshow that Easton paid $2.10 per hour as against the $1.95 Frederick was making forthe same type job, told him if he did not sign the card he would have to pay aninitiation fee of $25 or $50, and also said "the cards would be secret regardless ofthe outcome, and it was to get an election, and that was for its only purpose."Frederick was in a hurry to get to work and did' not read the card.Mary Jo Gibson:Readnower solicited her signature, said the purpose of thecard was for an election only, and said it did not make any difference how she voted."You could vote yes or you could vote no." She did not read the card. Readnowerhad the "Easton contract with him, and he said after you were there three years yougot two weeks' vacation."Readnower did not show her this provision in the Eastoncontract but said it was there.The Gibson card is invalid both by reason of the"election only" representation and the misrepresentation with respect to the Eastoncontract.Jack V. Hall:Readnower told him they were getting more money in Easton thanthe Company was paying in Lexington: "Readnower said he would get ahold of acontract of the other company, compare the wages with Dixie Cup and Easton.Hesaid they made more money. He didn't say exactly how much more money. He saidthey made a lot more money, but I have heard rumors all through that they made30 to 40 cents.Vacation was two weeks after being employed three years and theirhospitalization was better and benefits like that."Ronnie Hopkins:Hopkins signed for Charles Land the latter part of May.Hehad been arguing with Land about the matter for 2 or 3 weeksLand told him if hesigned a card it would not cost him any money but, if he waited until after the elec-tion "if the Union won you would have to pay about $50." Land also said the rea-son the Union wanted the card was to get a secret election from the Board.Palmer Howell:Readnower testified that Palmer Howell gave him his wife's cardand signed his own at the same time, although Palmer's card was dated March 31and Barbara's card was dated April 1.Readnower testified that Palmer signedMarch 31; Barbara testified that she thought she signed on April 1.Readnower,returning to the stand after a 5-minute recess, testified he had made a mistake ontheHowell cards; that the incident he had confused was while talking to YvonneBlackburn in their car he asked them to sign and they told him they already had,they said they had already turned their cards in.Readnower then testified he couldnot identify either of the Howell cards.The General Counsel called Palmer Howellas a witness in order to prove his card.He testified that he signed the card onMarch 31 and returned it to Phillip Wooldridge.Howell was on vacation at thetime-Wooldridge asked him if he would like to sign it so they could get an electionand "get it over with."Howell said he would and signed the card without reading itThis case further exemplifies the looseness of testimony on the part of Readnower,and which casts the shadow of doubt upon much of his other testimony. Readnowerwas very positive that Howell handed him his card and his wife's in her absence. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY215,When tripped up by the discrepancy in dates he said he hadconfused it with anincidentwhen Howell, his wife, and a thirdperson werein the Howell's car.Thisis not believable.The clear inferenceis that a commentwith respect to thediscrep-ancy in dates upset his first attempt to identify the cards and he cameup with a poorexplanation in an effortto explain his first statement.Howellsigned to get the elec-tion overwith.Sincehe signedfor that purposewithout reading the card, an infer-ence may be drawn thathe signedthe card only for the purposeof getting an election.BoydIngram:Ingram signeda card for Charles Land whohad approached himseveral times to sign.Land said the card "would be keptsecret, regardless of howthe electionturned out, and that we could vote any way wewanted to." Ingramattendedan IUE meeting afterhe signed,when Edwards said that "the ones(employ-ees) who didn't sign thecards could be fined."Edwardscalled someof those whodid notsign"yellow.""And there was especiallyone, the guard had somethingabout the Union, and they weregoingto try to get him firedfor speaking againstthe Union."Before he signed Ingram saidhe wouldsign,but take thecards home"and forget it." Ingram's card castsfurther doubt on Ruby Hughes'credibility.Shetestified she saw himsign; she did not mentionCharles Landas procuring the signa-ture and Ingram did not mention Hughes as being present.On cross-examinationHughes saidLand was present.Jack S. Jewell:Gene Hall asked himto sign, he said;he signed in the toilet atthe plant; he did notread the card; Hall toldhim the majorityhad alreadysigned;Hall "said itwas somethingto do withan election for a Union coming in." BeforethattimeHall had told him "... if the guys hadn't signed ifthe Unioncame in theinitiationfee would be $55 for those who didn't sign."Jewell said he also hearda rumor in the cafeteria"that those thatdidn't signit that theircars would be dam-aged ......Thiswas before he signedthe card.He also heard a rumor that thecards would be secret.The Respondenturges andI agree that this cardis clearlyinvalid on the basisof the initiationfee, the "majority"misrepresentation,and thesecrecy representation; that itis also a good example ofthe Union's tactics in obtain-ing the "last"cards.(Jewell signedMay 12, 1964.In effect he was told that amajority hadsigned sothe Union was in-thathis signing made no difference-andthat by signing now he wouldsavethe initiation fee.)Charles S. Johnson:Johnson signed a card for Barbara Howell on June 4. Shetold him beforehe signedthatitwould savehim $25 ifhe signed a card before theelection; that if he failed tosign and waited till afterthe electionitwould cost him$25.The Respondentcites this as another example ofthe Union's "pre-election blitzof initiation fee misrepresentations."ErnestC. Kidd,Jr.:He signed for Readnower.A.Well, wehad several talks,I mean not just Mr.Readnower,but with otherpeople that I assume thatwere for the Union the way theytalked and had cardsto be signed to get an election forthe Unionregardlessof how you vote.Q. And you could vote any way you wanted to?A. Absolutely,secretballot.That's how Iunderstood it.Q. You had been told that by thosepeople trying to get Union cards fromyou?A.Well, yes, sir.Q. Do yourecall now any people otherthan FloydReadnowerthat told youthat thatwas the purpose of your signing a card?A. MissHughes.Q. That'sMrs. Hughes,Ruby Hughes?A. Yes, sir.BobbieJ.Kenley:Ruby Hughes andJamesWiley askedhim to sign a card,tellinghim that "the only purpose of signingthe card wasto see whether or not a majorityof the people in a secret election wanted the union."He was told this a number oftimes before he signed thecard.Edwardstold himthat the Companywas going toshut down its Darlington,South Carolina, plantand bring the mechanics to Lexing-ton andthat his job would bein danger;Wiley told him beforehe signedthat "Fortysome centsan hour theywere getting at Easton greater thanthey weregetting inLexington."Charlene Kimbleton:Readnowerbrought a cardto her home, talked about work-ing conditions,more pay, vacations, and sick leave"and then he started talking aboutthe initiation fee."" "He saiditwas $25." "He said,well, everyone thatsigned thecard would not haveto pay theinitiation fee.He said the Union was just as goodas in because the majority had already signed cards.And that ifI hadn't signed one,that I would haveto pay the $25initiation'fee.He said the majority of the day 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift had signed.He said that the card was`just for an election:He said that itwould be strictly secret; that no one would know who weresigningthe cards ... .We could vote as we pleased." She did not read the card.Robert Lainhart:Lainhart testified he signed for John Martin, who said if he didnot sign"now" it would cost him $20 or $25 later on when the Union got in.Mildred Lockard:Mildred Lockard testified that she signed for Faye Gillum onMay 6. She had previously talked to both Readnnower and Edwards. She testifiedthat she heard rumors that "if you didn't signone [unioncard] you would be chargedan initiation fee of $25 if it came in"; she signed it for this reason. She heard rumorsthat cars of persons who did not sign would be torn up in the parking lot.No onetold her this directly but she heard all over the plant that they were going to do thisor to do that.They heard rumors every day: that if she did notsigna card andback the Union they were going to catch up with her and give her a whipping; thatunionworkers started disgraceful rumors on people who failed to sign cards. Shesaidshe heard all these rumors before she signed the card.Clarence Martin, Jr.:Charles Land called Clarence Martin on the telephone andtalked aboutsigning acard.Later Land approached him in the factory.On thisoccasion Land said there would be a $25 fee if "you didn't signa card."Martin didnot sign at this time.Later Billy Amis asked him to stop at his home on the wayto work, saying that Readnower would be there to talk to Amis and his wife andwould like for Martin to stop in.He met Readnower and Edwards at Amis' house;Readnower had the Easton contract, told Martin the Easton vacation was 2 weeksafter 3 years' service, and, according to the quotations made from the Easton con-tract,Martin was being underpaid about 40 to 50 cents per hour. Edwards said thecards would be put under lock and key; "that no one would know anything about itexcept the ones that was in the presence when it was signed."Martin did not havethe Easton contract in his possession, nor did he read the union card.The Respond-ent says the card is invalid because of the initiation fee misrepresentation by CharlesLand, who was identified by Edwards as having been very active in theunion cam-paign,because of the misrepresentations with relation to the Easton contract, andbecause the present attempted use of the card as a power of attorneyis inconsistentwith the representation that it would remain secret.The misrepresentation concern-ing the initiation fee I believe sufficient to void the card.Bradford S. Padgett, Jr.:No one directly told him the purpose of the card on theday he signed it. "I understood it was for the purpose of the election, being able tohave the election after so many cards were obtained." "Was what you heard aboutthe Easton contract before you signed the card different from what Mr. Boyer toldyou in his speech?" "Yes, sir." "You had been told that the wages were higher thanthe Easton contract really contained were you not?" "Yes, sir."BarryW. Reams:Edwards gave him a card, and he talked to Readnower beforehe signed it: "I would maybe speak to him, say something about it every day."Reams understood the purpose of the card was "only for an election."Readnowersaid "That they had a number of cards signed, in order to get a petition they had tohave more cards andjust to get an election.We could vote any way we wanted to."Reams glanced at the card but did not read it.Earl and Genevie Rust:The Rust cards are dated February 15. Edwards firsttestified that Readnower and he were present when both Rusts signed; that each Rustsigned and he again stated that he and Readnower were at their home when theysigned.The next day Edwards testified he made a mistake about these cards, that theywere received by mail, and that he and Readnower talked to the Rusts about her sisterjoining the Union and it was this conversation he had confused.Earl Rust testifiedReadnower came to his house and first talked to him outside,tellinghim ". . hehad to have more to bring the election to Dixie Cup." They then went into thehouse and Readnower told Mrs. Rust the same thing Readnower told him, the cardswouldn't be known to anyone and thatno one elsecould see them.Rust told Read-nower he didn't want anyone to know he signed and Readnower assured him no onewould know.Mrs. Rust testified that the conversation with Readnower was at theBlue Ox Restaurant, but confirms that the purpose of signing was to get an election;that Readnower said they almost had enough cards to get an election; that the Darling-ton plant wasbeingclosed and that there would be mechanics and operators fromthere to take over the jobs in Lexington; and that Easton employees were being paid30 to 40centsper hour more than in Lexington.Tommy Shewmaker:He printedhis nameon the card.Although his name iswritten inscript onthe card above the printing, he was unable to explainthe signa-ture in script.Shewmaker said he heard a rumor, that "if the people didn't sign acard there would be aninitiationfee of $25.00..: ; that hedid not write his name DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY217in script on the card, and had no knowledge as to how it got on the card. Shewmakerread the card.He said that he understood that it meant that "it was to get a unionin for an election and let the people decide whether they wanted it or not."Tina Shifflett:She signed for Floyd Readnower on May 22. She had been askedto sign dozens of times by Readnower and Hughes. Readnower told her "that 90some percent had already signed, and I might as well go along for the ride .....Edwards told her Dixie was paying $2.37 per hour for "reinspectors" as against theLexington rate of $1.95, Readnower repeated that the Union was in and that shemight as well sign a card, "that they were in anyway, and if I signed it would bebetter for me. I mean what I understood the card was for, was for the election.And I knew when I got in there I could do what I wanted to do. I didn't have tovote for them if I didn't want to. So I signed. I just-well I wanted the electionover with." She did not read the card before signing it. She went to talk to Boyer,she said, because she had heard "a lot of rumors of things that were going to happen,and I didn't want any part of it"; Readnower told her it would be better for her ifshe signed; she went to see Boyer because she was sorry she had signed a card.Carl and Patsy Standifer:Carl Standifer and his wife received cards passed outby Edwards at "the end of the road." They took the cards home, but did not signthem for several days.Before signing they heard rumors-"that the Easton plantmade more money than we did. They had a two weeks' vacation after three yearswhereas 'we was,only getting the one week.' "They also heard a rumor that theDarlington plant was closing down and sending all of their people to Lexington; thatDarlington mechanics would push the Lexington ones out of their jobs because ofseniority.After hearing these rumors they signed cards and sent them in. PatsyStandifer testified she discussed the card with her husband before signing it. Itclearly appears that the Standifers signed cards as a direct result of false rumorsamong the employees; the same stories given directly by union adherents to otheremployees to obtain their signatures.Jo Steele:Charles Land came to her home on May 20 when she signed a card.Earlier Readnower and Hughes had called on her. ". . . and I told Ruby and Floydboth that I didn't know enough about any of it to put my name on anything. Andboth of them assured me that signing the card had nothing to do with the way youdecided to vote ... and if I signed the card and later decided that I wanted to voteno, that I still had the freedom to vote ... and to sign the card would mean no Uniondues if the Union did come in." If she signed the card it would mean no union duesif the Union got in.They told her they had over 200 signed, that the Union woulddefinitely get in.They said no one would ever know who signed the cards exceptthemselves and Edwards.Kate Stinnett:Kate Stinnett testified that she signed a card dated May 27, at home,for Readnower. "He said that if we put our name on these that they would just comein for a vote, it would be secret."Ruby Hughes had testified that she could identifythis card, that "she signed for me."Hughes said May 27 was the correct date. Whenasked what she told Stinnett when she got the card signed, she answered, "I told herabout the benefits we could get from the union, the seniority which wouldmean moreto all of us, this time when we had a Union." Stinnett"s testimony indicates anotheruntruth by Ruby Hughes, and further indicates that her testimony in general is notcredible unless substantiated.The validity of the card is questionable because ofReadnower's representation that the card was "just for a vote" and would be secret.Loretta Tharp:Readnower and Edward called at her home. Readnower told her,she said, that when Lexington received a 5-cent increase the other company plantsgot a 10-cent-per-hour raise; that he mentioned the 2 weeks' vacation after 3 years,and that the purpose of the card was "to get an election ... the cards would be keptsecret, and no one would know about them."James Thompson:He signed for Readnower, who was trying out a car and askedThompson to go along: They ran out of gas and while stopped Readnower pulledout a card and started talking about ". . . they either had enough cards signed to getthe election or he needed a few more to get the election."He asked Thompson tosignhis wife'sname.Thompson said he glanced over the card, thinks he read it,but is not positive.Before signing the card he had heard a rumor on the unioninitiation fee, that it would be $25 or $50 if he failedto signa card before theelection.Jean Traylor:Phyllis Gill handed her a card, saying "... nobody would neverknow we signed the-card; it would be for a free election. Before that she was talk-ing about we wouldn't have a job if we didn't sign a card." Phyliss Gill told herthat there would be a $50initiationfee if she did notsign a cardbefore the Unioncame in.Jean Traylorsignedthe card withoutreading it. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDEllene VanWinkle:Floyd Readnower talked to her aboutsigning acard: "Hesaid the card was to get a secure election; that it was to secure him of getting anelection at the shop; that after we had been there three years that we would get twoweeks' vacation with pay, and better working conditions and security of your job.He said the Easton contract provided for two weeks' vacation after three years.Hesaid that none but Ellene, Readnower and Edwards would see the card." Readnowertold her he had over 200 cards signed.PhillipWooldridge:He signed the card for John Martin. The initiation fee cameup in discussions with Martin prior to the signing of the card:. . if the Union wasin andthey didn't have a card why the fee possibly could be doubled." John Martinas a witness acknowledges that the initiation fee representation was $25 or $50, andsaid Edwards had told him that the Union had waived all initiation fees and that iswhat he told each employee, and told this to Wooldridge.An initiation fee misrepre-sentation is apparent here; Readnower testified that he saw Wooldridge sign onMarch 31, 1964.The evidence is conclusive that the signatures on the authorization cards of DellaHendrix, Trudy Treadway, Judy Mathis, and Allene Thompson are not their signa-tures and were placed on the cards without their consent.Thus, there are left 30 lessthan a majority in April, or 7 less than a majority as of May 15, whichever date ischosen.Under the most liberal construction of the rules of evidence, the cards of PatriciaAllen, Leslie Bargo, Bobby Curtis, David Dedman, Richard D. Ferguson, GenevaHall, Arnold and Louey R. Hatton, Ruby Mullins, Leona Poe, J. D. Shadoan, JimmySteele, James E. Shepard, Bobbie D. Tolson, and Lillie Wilson, 15 in number, mustbe excluded as not being properly proven or authenticated. (See 7 Wigmore,Evi-dence,§ 2130-2135, 3d ed.)Thus, there are left 45 less than a majority in April, and22 less than a majority as of May 15, whichever date is chosen.The carefree and careless identification of some six cards identified by Ruby Hughes,together with her discredited testimony on other vital aspects of the case, casts gravedoubt on their validity.Were these cards disregarded, as I believe they should be,then the minus majorities of April and May 15 would be 51 and 28, respectively.Englewood Lumber Company,130 NLRB394; Cumberland Shoe Corporation, 144NLRB 1268.I find that the Union did not represent a majority of the employees of the Respond-ent when it requested recognition and that the Respondent, when it refused to recog-nize the Union, did not violate Section 8(a) (5) of the Act.The Respondent urges that 45 authorization cards be held to be invalid becausesignatures thereto were obtained by threats and misrepresentations, or both. Althoughit is conclusive on the evidence herein that the Union at no time held a sufficientnumber of cards to establish a majority in the bargaining unit, it seems appropriateto remark that the facts show that misrepresentations and perhaps threats were madeby union adherents to obtain signatures to these cards.The constitution of the 1UEprovides that "Local unions shall charge not less than two dollars ($2.00) nor morethan ten ($10.00) for each new member for initiation fee." The minimum monthlydues shall be $4, provided that every local affiliated with the IUE in 1960, whosemonthly dues are less than $5, shall have its monthly dues raised not less than 75cents effective January 1, 1961.It is settled law that an employee's execution of a clear and unambiguous cardauthorizing a union to act as his bargaining representative constitutes an effectivedesignation of that union as the employee's bargaining agent, regardless of anyunexpressed reservationsthe employee might have.N.L.R.B. v. Gene Hyde d/b/aHyde's Supermarket,339 F. 2d 568, 570-571 (C.A.9); N.L.R.B. v. Geigy Company,Inc.,211 F. 2d 553, 556 (C.A. 9), cert. denied 348 U.S. 821;N.L.R.B. v. GreenfieldComponents Corporation,317 F. 2d 85, 89 (C.A.1); N.L.R.B. v. Gorbea, Perez &Morell, S. en C.,300 F. 2d 886, 887 (C.A.1); Joy Silk Mills, Inc. v. N.L.R.B.,185F. 2d 732, 743 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v. ConsolidatedMachine Tool Corporation,163 F. 2d 376, 378 (C.A. 2), cert. denied 322 U.S. 824.There is, however, an exception to this rule:Where the union misrepresents thepurpose of such cards to the employees by telling them that the cards will be usedonly to obtain a secret ballot election, the Board has invalidated otherwise validauthorization cards on the ground that the signers have not "clearly manifested anintention to designate the [u]nion astheir bargaining representative."EnglewoodLumber Company,130 NLRB 394, 395; accord,Fred Snow, et al. d/b/a Snow &Sons,134 NLRB 709, 710, enfd. 308 F. 2d 687, 693 (C.A.9);Morris & Associates,Inc.,138 NLRB 1160, 1164, 1176-1177; see alsoWest Coast Luggage Co.,105 NLRB414, 418 (card invalidated where employee coercedinto signingit);N.L.R.B. V. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY219H. Rohtstein & Co., Inc.,266 F. 2d 407, 409-410 (C.A. 1) (card invalidated whereunion representative falsely told employee that a majority of the other employeeshad already signed authorization cards).An analysis of union authorization cards marked in evidence as General Counsel'sExhibit 12-1 to 12-182, inclusive, furnishes surface indication that at the time offiling the petition in Case No. 9-RC-5875, the Union held not more than 47 cardsdated either on or prior to April 24 (182-135) :TABULATION OF UNION CARDS AS OF APRIL 22, 23, and 24, 19644/22/644/23/644/24/64Total on Stipulated 4/22/64 list (Respondent's Exhibit 15) ----------------------306306306Less. John C. Lewis (Supervisor, Tr. 88)______________________________________111305305305Less Sara Shore (Resigned 4/23/64)____________________________________________11Total Unit---------------------------------------------------------------------305304304Majority-----------------------------------------------------------------------153153153Total cards in evidence---------------------------------------------------------182182182LessCards, included in 182, bearing names not in unit(Respondent's Exhibit 15)ExhibitName12-88-_-___Joseph B Brewster_________________(Employed 5/4/64)12-27_____-Moral K Clifton___________________(Employer 5/8/64)12-127_-_--Alvernon Jackson___________________(Terminated)12-140_____Harry B Martin-------------------(Terminated)12-142_____John T Martin _____________________(Terminated)12-20______Phyllis Young-------- -------------(Terminated)61766176LessCards dated after 4/24/64ExhibitNameCard Dated12-59___-__Patricia A Allen____________________5/7/6412-60__-___Leshe Barge ________________________5/22/6412-91 ------Miller Bryant_______________________4/26/6412-26 ------Sally M Caswell____________________4/27/6412-62_____-Betty B Caudill-------------------4/30/6412-103____-Juanita Collett______________________5/22/6412-61______Georgena Conn_____________________5/12/6412-65__-_-_David Dedman_____________________5/18/6412-119____-Wallace Gilliland___________________4/26/6412-7-______Geneva Hall------------------------"5" (Tr 130, 135).12-180_-___Luther Gene Hall___________________5/9/6412-8__---__Maxine (Delohia M) Hall __-________5/21/6412-67______Ronnie Hopkins____________________Undated (NLRB stamp 6-22, latter May-Tr 295).12-41_-____Juanita (Wanda) Humphrey--------5/27/6412-128_-__-Jack L Jewell______________________5/12/6412-69______Charles S. Johnson__________________6/4/6412-72______Bobbie Kenley______________________4/29/6412-73______Carol (Ada C ) King________________5/23/6412-74------Ernest King------------------------5/12/6412-135-----Mildred Lockard____________________5/6/646176 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDExhibitNameCard Dated12-144Pauline M McCarty________________5/29/6412-141Jerry L Martin_____________________Undated (NLRB stamp 6-22, a week or two beforeelection-Tr 303).12-45 ------Floy M Mattingly------------------5/29/6412-181__ -Robert S. Plunkett_________________5/14/6412-151 -----Nancy Lou Poe_____________________5/6/6412-153 -----Vivian Louise Rigney_______________6/3/6412-154 -----Agnes Sandford_____________________4/30/6412-155 -----James Sanford______________________5/2/6412-79 ------JamesD Shadoan__________________6/5/6412-80 ------Juanita Shadoan____________________5/25/6312-52 ------Donald Shepherd___________________5/20/6412-78 ------James Shepherd ____________________5/25/6412-159 -----Tina Shiffiett_______________________5/22/6412-81 ------Helen M Sosby_____________________4/28/6412-54 ------Emma Jo Steele____________________5/20/6412-56 ------Kate Stmnett_______________________2/27/6412-161 ----Stanley Stinnett____________________5/6/6412-166 -----Janie Thomas_______________________5/22/6412-183- ----Allene Thompson___________________Undated (signed by hus-band first part of May-Tr 307)12-167 -----James Thompson___________________4/26/6412-174 -----Ellene VanWinkle___________________5/22/64414141135135135Another tabulation shows that on May 15, when the Employer is alleged to have refused to bargain withthe Union, the very greatest number of authorization cards held by the Union would have been 150.TABULATION OF UNION CARDS AS OF MAY 15, 19645/15/64Total on Stipulated May 15, 1964 list (General Counsel's Exhibit 10)_________________________307Less John C Lewis (Supervisor, Tr. 88)James Otto (Temporary, Tr 88)Clyde Owens (Temporary, Tr 89)3Total Unit-----------------------------------------------------------------------------------304Majority-------------------------------------------------------------------------------------153Total cards in evidence-----------------------------------------------------------------------182Less Cards, included in 182, bearing names not in unit (General Counsel's Exhibit 10)ExhibitName12-89______Ronald Brown__________________________(Terminated prior to 5/15)12-101_____Carl Chapman__________________________(Terminated prior to 5/15)12-29-_____William C Couch______________________(Terminated prior to 5/15)12-33______Pasquale P Forcelli_____________________(Terminated prior to 5/15)12-121-----Lotus G Gillum________________________(Terminated prior to 5/15)12-127-----Alvernon Jackson_______________________(Terminated prior to 4/22)12-76 ------Thelma F Lyons_______________________(Terminated prior to 5/15)12-140_____Harry B Martin ___-________-_--_____(Terminated prior to 4/22)12-142_____John T Martin_________________________(Terminated prior to 4/22)12-20______Phyllis Young--------------------------(Terminated prior to 4/22)10172 DIXIE CUP, DIVISION OF AMERICAN CAN COMPANYLess Cards dated after 5/16/64ExhibitNameCard Dated12-60______Leslie Barge ----------------------------5/22/6412-103_____Juanita Collett__________________________5/22/6412-65______David Dedman_________________________5/18/6412-7_______Geneva Hall ----------------------------"5" (Tr 130, 135)12-8_______Maxine (Delphia M) Hall_____5/21/6412-67______Ronnie Hopkins________________________Undated (NLRB stamp 6-22, latterMay-Tr 295).12-41______Juanita (Wanda) Humphrey------------5/27/6412-69______Charles S Johnson______________________6/4/6412-73______Carol (Ada C) King___________________5/23/6412-144_____PaulineM. McCarty___________________5/29/6412-141_____Jerry LMartin_________________________Undated (NLRB stamp 6-22, a weekor two before election-Tr 303).12-45______Floy M. Mattingly_____________________5/29/6412-153_____Vivian Louise Rigney________________6/3/6412-79______James D Shadoan______________________6/5/6412-80______Juanita Shadoan________________________5/25/6412-52______Donald Shepherd_______________________5/20/6412-78______James Shepherd_________________________5/25/6412-159_____Tina Shifflett---- ______________________5/22/6412-54___-__Emma Jo Steele_________________________5/20/6412-56______Kate Stinnett ___________________-______5/27/6412-166_____Janie Thomas___________________________5/22/6412-174_____Ellene VanWmkle______________________5/22/6422122150A third tabulation, based on the showing of each card, employment records, and findings on credible testi-mony, discloses that just prior to May 15, the Union held 97 or 98 cards which may be considered as valid:TABULATION OF UNION CARDS AS OF JUNE3, 10, AND 11, 19646/10/648/3/64and6/11/64Total on Stipulated May 15, 1964 List (General Counsel's Exhibit 10)_______________307307Less John C Lewis (Supervisor, Tr 88)James D Truett (Became Supervisor 5/18/64, Tr 89)James Otto (Temporary, Tr 88)Clyde Owens (Temporary, Tr. 89)Marceitta Tolson (Terminated 5/26/64, Tr. 1380)Callie Joe Pickett (Terminated 6/2/64, Tr. 1380)66301301LessDonald Aker (Terminated 6/9/64, Tr. 1380)Stanley Stinnett (Terminated 6/5/64, Tr 1380)2301299PlusDolly Wooldridge (Employed 5/25/64, Tr 1382)Ruby Lamhart (Employed 5/25/64, Tr 1382)Raymond Vest (Employed 6/1/64, Tr 1382)33304302PlusHarry Stuempel, Jr. (Employed 6/8/64, Tr 1382)1Total Unit--------------------------------------------------------------------------304303Majority----------------------------------------------------------------------------153152Total cardsin evidence182182 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDExhibitLess: Cards included in 182,bearing names not in unit(General Counsel's Exhibit 10)NameRonald Brown____________________Carl Chapman____________________William C Couch________________Pasquale P Forcelli_______________Lotus G. Gillum__________________Alvernon Jackson-----------------Thelma F Lyons_________________Harry B Martin__________________John T. Martin___________________Callie To Pickett__________________Phyllis Young____________________(Terminatedpriorto 5/15/64)(Terminated prior to 5/15/64)(Termmatedpriorto 5/15/64)(Terminated prior to 5/15/64)(Terminated prior to 5/15/64)(Terminated prior to 4/22/64)(Terminated prior tc 5/15/64)(Terminated prior to 4/22/64)(Terminated prior to 4/22/64)(Terminated 6/2/64)(Terminatedprior to 4/22/64)11171Less12-161______12-69_______12-79_______Stanley Stinnett__________________Charles S. Johnson________________James D Shadoan________________(Terminated6/5/64,Tr 1380)6/4/646/5/642111711169Less unproved cards12-59_______12-60___-__12-90_______12-31_______12-65_______12-115______12-7________12-66___:___12-68_______12-148______12-150______12-79_______12-78_______12-160______12-168______12-177______Patricia Allen-----Leslie Barge ----------------------Shirley Ann Brunker_____________Bobby Curtis__________David Dedman-------------------Richard D Ferguson_____________Geneva Hall----------------------Arnold Hatton____________________Loney R Hatton_________________Ruby Mullins____________________Leona Poe------------------------fD Shadoan_____________________James E Shepherd________________Jimmy Steele ---------------------Bobby D Tolson --_-__________LillieWilson----------------------(Tr 938)(Tr 938)(Tr 899)(Tr 673-675)(Tr 262, 674, 675, 677-051)(Tr 908-909)(Tr 124, 130-132)(No testimony)(No testimony)(Tr 926, 999, 1007)(Tr 926)(Tr 1418-1422)(No testimony)(Tr 929)(Tr 931-932)(Tr. 937)16153Less Additional group of questioned cards (resting on Ruby Hughes' testimony)147James Johnson____________________MillieMerritt_____________________Phillip R B Moore______________Virginia Fay Patrick______________Nancy Lou Poe___-______Alma L Toy___(Tr 808,832-834,871)(Tr. 809, 871)(Tr 1030)(Tr 809, 855)(Tr 927-1032)(Tr 1032)61170161546148 DIXIE CUP, DIVISION OF AMERICAN CAN COMPANYLess Cards signed by unauthorized personsExhibitName12-40--12-1212-18312-172Della Hendrix-Judy G MathisAllene Thompson_Trudy (Dencie) Treadway - -(Signed by sisterRuby Hughes,without authorization-Tr 807,829 874 1038 1112 1114 1116)(Signed by husband without anthorization-Tr 153 490, 491,494, 1258-1280 )(Signed by husband Ntirthout at.thorization-Tr 304 350 693890 )(Denied signature was hers-Tr689 )Less Return to signer refused12-110 - -Thomas Davis(Tr 907, 1181-1191)Less Cards deemed invalid because obtained by threats, misrepresentations or both414311424597223414411434598Concluding FindingsNo discriminatory discharges are here involvedThe incident involving Fosterand Vernon,apparently dredged up by Hughes and Readnower,to bolster theirclaims, are unfounded accusations of discrimination,not supported by the actual fact,and no inference of a finding of violations of Section 8(a)(1)Nor can the letter,notice, or speeches of Boyer be found to be in violation thereof, I expressly find themto have been permissive under Section 8(c) of theActEspeciallyis this true in viewof the tactics employed by the Union in its organizing campaignThe decision of theBoard inAero Corporation,149 NLRB1283, points up sharply those practices in thesecuring of signatures to union authorization cards which are permissible,and thepractices of the union representatives hereinThere being no element of any unfair labor practice proven here,and there havingbeen no union majority at any time, a claim of a`continuing demand"to bargain isempty, and theBernel Foamdoctrine 14 does not applyIt is foundthat the GeneralCounsel hasfailed to provethe unfair labor practicesalleged in the complaint as amended inCase No 9-CA-3222 bythe pieponderanceof evidence,and the complaint therefore should be dismissedIt is further foundthat, afterhearing and upon the preponderance of evidence, thePetitionerUnionsobjectionsin Case No 9-RC-5875 shouldbe overruled in theirentirety,and the Supplemental Decision,Order, and Direction of October 15, 1964, beset aside insofar as not consistent with this findingProposed findings have been submitted on behalf of the Respondent Employer andare herebyadopted insofar as they are not mconsistent with the findings of fact setforth above1Billy AmuAmis signed a card(General Counsel'sExhibit12-1) after FloydReadnower told him that employees under the Dixie Easton union contract receiveda 10-cent-per-hour raise when Lexington employees received 5 cents and Edwardsand/or Readnower told him they were going to use the card for an electionTheserepresentations were false and material and the card is invalid14BernelFoam Products Co , ]no,146 NLRB 1277 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Linda Amis:Amis signed a card (General Counsel's Exhibit 12-2) after FloydReadnower told her that employees under the Dixie Easton union contract receiveda 10-cent-per-hour raise when Lexington employees received 5 cents and Edwardsand/or Readnower told her they were going to use the card for an election. Theserepresentations were false and material and the card is invalid.3.Geneva Hall:The card purportedly to be that of Geneva Hall (General Coun-sel'sExhibit 12-7) was not identified as having been signed by her and, therefore,has not been proved.4. Judy Mathis.The card purportedly to be that of Judy G. Mathis (GeneralCounsel's Exhibit 12-12) was not seen by her and was signed by her husband withouther authorization after he told her it was only for an election.The card is invalid.5.Earl Rust:A card (General Counsel's Exhibit 12-15) was signed for EarlRust, by his wife, Genevie Rust, after Floyd Readnower told him that he needed somany cards signed so they could have an election, he had so many signed, he neededmore to bring the election to Dixie Cup, and no one else would see the cards; andthat these representations were inconsistent with the use of the card as an authoriza-tion of the IUE to act as his bargaining representative without an election or contraryto the result of an election.Floyd Readnower further told him that the Dixie Darling-ton plant was being closed and mechanics and operators were being brought fromthere to take over lobs in Lexington, and that Dixie's Easton employees were beingpaid 30 to 40 cents per hour more than those in Lexington. These representationswere false and material and the card is invalid.6.Genevie Rust:Rust signed a card (General Counsel's Exhibit 12-16) afterFloyd Readnower told her that he needed so many cards signed so they could have anelection, he had so many signed, he needed more to bring the election to Dixie Cup,and no one else would see the cards; and that these representations were inconsistentwith the use of the card as an authorization of the IUE to act as her bargaining repre-sentative without an election or contrary to the result of an election.Floyd Read-nower further told her that the Dixie Darlington plant was being closed andmechanics and operators were being brought from there to take over the jobs inLexington, and that Dixie's Easton employees were being paid 30 or 40 cents pei hourmore than those in Lexington. These representations were false and material and thecard is invalid.7.Carl Standifer:Standifer signed a card (General Counsel's Exhibit 12-17) afterhearing rumors emanating from solicitors of cards on behalf of the Union thatemployees at the Dixie Easton plant made more than those at the Lexington plant andreceived 2 weeks' vacation after 3 years whereas Lexington employees received only1week, and that the Darlington plant was closing down and sending all of theirpeople to Lexington and Darlington mechanics would push the Lexington ones out oftheir jobs because of seniority.These rumors were false and material and the cardis invalid.8.Patsy Standifer:Standifer signed a card (General Counsel's Exhibit 12-18)after hearing rumors emanating from solicitors of cards on behalf of the Union thatemployees at the Dixie Easton plant made more than those at the Lexington plant andreceived 2 weeks' vacation after 3 years whereas Lexington employees received only1week, and that the Darlington plant was closing down and sending all of theirpeople to Lexington and Darlington mechanics would push the Lexington ones outof their jobs because of seniority.These rumors were false and material and the cardis invalid.9.Katheryn Booth:Booth signed a card (General Counsel's Exhibit 12-24) with-out reading it after Ruby Hughes told her that the purpose of the card was to giveemployees a right to have an election and to vote for or against the Union as theywished.These representations were inconsistent with the use of the card as an author-ization of the IUE to act as her bargaining representative either without an electionor contrary to the result of the election; and Ruby Hughes further told her that 200employees had already signed cards, and persons who had not signed cards beforethe election would have to pay an initiation fee of $50 to join the Union. Suchrepresentations were false and material and the card is invalid.10.Mildred Carroll:Carroll signed a card (General Counsel's Exhibit 12-25)after Edwards told her that the purpose of the card was only to vote on the Union-an election on the Union. These representations were inconsistent with the use of thecard as an authorization of the IUE to act as her bargaining representative eitherwithout an election or contrary to the result of an election.The card is invalid.11.Bobby Curtis:The card purportedly that of Bobby M. Curtis (General Coun-sel'sExhibit 12-31) was not identified as having been signed by him and, therefore,has not been proved. DIXIE CUP, DIVISION OF AMERICAN CAN COMPANY22512.Jack V. Hall:Hallsigneda card (General Counsel's Exhibit 12-38) afterFloyd Readnower told him that under the Dixie Eastonunioncontract employeesmade a lot more money than the Company was paying in Lexington, and that Eastonand other benefits.Hall also heard rumors that Easton employees of the Companywere paid 30 to 40 cents per hour more than Lexington employees on equivalent jobs.These representations were false and material and the card is invalid.13.Della Hendrix:The card purportedly to be that of Della Hendrix (GeneralCounsel's Exhibit 12-40) was forged by her sister, Ruby Hughes, and is invalid.14.Boyd Ingram:Ingram, age 20, signed a card (General Counsel's Exhibit12-42) after Charles Land approached him several times and told him that the cardwould be kept secret regardless of how the election turned out, and that employeescould vote any way they wanted to. These representations were inconsistent with theuse of the card as an authorization of the IUE to act as his bargaining representativeeither without an election or contrary to the result of an election.The card is invalid.15.James Johnson.The testimony of Ruby Hughes was discredited and the cardof James Johnson (General Counsel's Exhibit 12-43) which she purported to identifyhas not been proved.16.MillieMerritt:The testimony of Ruby Hughes was discredited and the cardof Millie Merritt (General Counsel's Exhibit 12-46) which she purported to identifyhas not been proved.17.Virginia Fay Patrick:The testimony of Ruby Hughes was discredited and thecard of Virginia Fay Patrick (General Counsel's Exhibit 12-47), which she purportedto identify, has not been proved.18.Emma Jo Steele-Emma Jo Steele signed a card (General Counsel's Exhibit12-54) after she was told by Floyd Readnower and Ruby Hughes that signing thecard had nothing to do with how she voted, if she signed the card it would mean nounion duesif the Union got in, over 200 had signed, the Union would definitely get in,and no one would ever know who signed the caid except themselves and Edwards.The representation regarding the purpose of the card was inconsistent with the useof the card as an authorization of the IUE to act as her representative either withoutan election or contrary to the result of an election.These representations were falseand material and the card is invalid.19.Kate Stinnett:Stinnett signed a card (General Counsel's Exhibit 12-56) afterFloyd Readnower told her that it employees put their names on them that they wouldjust come infor a vote-it would be secret. The card is invalid as an appointment oftheUnion as bargaining agent.These representations were inconsistent with theuse of the card as an authorization of the IUE to act as her representative eitherwithoutan electionor contrary to the resultof anelection.20. Patricia Allen:The card purportedly that of Patricia Allen (General Coun-sel'sExhibit 12-59) was not identified as having been signed by her and, therefore,has not beenproved.21.Leslie Bargo:The card purportedly that of Leslie Bargo (General Counsel'sExhibit 12-60) was not identifiedas havingbeen signed by him and, therefore, hasnot beenproved.22.Georgena Conn:Connsigneda card (General Counsel's Exhibit 12-61) atnight without reading it after Fay Gillum told her its purpose was to getan electionand that she would not have to pay an initiation fee or dues if she signed but that ifshe had not signed a card she would have to pay. The representation regarding thepurpose of the card was inconsistent with the use of the card as an authorization ofthe IUE to act as her representative either withoutan electionor contrary to theresult of an election.The representations with respect to the initiation fees and dueswere false and material.The card is invalid.23.Hetty B. Caudill:Caudill signed a card (General Counsel's Exhibit 12-62)after Floyd Readnower told her its purpose was "just to get an election" from theBoard and Charlie Land told her it was to get a secret election, and that she could voteas she wished, and after she heard plant rumors that she would have to pay aninitia-tionfee of $25 if she failed to sign a card prior to the election.Themisrepresentationregarding the initiation fee was material and false.The representationsregarding thepurpose of the card were inconsistent with the use of the card as an authorization ofthe IUE to act as her representative either withoutan electionor contrary to theresult of an election.The card is invalid.24 JaniceChowning:Chowningsigned a card(General Counsel's Exhibit 12-63)after "people" told her she would have to pay $25 to $50 initiation fee when theUniongot in,after Fay Patrick sent word to her that Floyd Readnower would haveher fired if she didn't sign,and after she heard that the Union had signed up 240people.These representationswere false and materialand the card is invalid. 226DECISIONSOF NATIONAL LABOR RELATIONS BOARD25. Lola F. Chowning:Chowning signed a card (General Counsel's Exhibit 12-64) after Don Blackwell told her "it was onlyto get an election," that the electionwould be secret and she could vote as she wished, and that if she didn't sign a cardshe would have to paya $50 fee tothe Union if the Unionwon and after Joe Brew-ster told her the Union would find some way to make it hard for her if she didn't sign.The representations with respect to the $50 fee were false and material.The repre-sentationswith respect to the purpose of the card, its secrecy, and her freedomto vote as she wishedwere inconsistentwith the use of the cardas anauthorization ofthe IUE to act as her representative either withoutan electionor contrary to the resultof an election.The card is invalid not only because of the misrepresentation but alsobecause of the threat.26.David Dedman:The card purportedly that of David Dedman (General Coun-sel'sExhibit 12-65) was not identified as having been signed by him and, therefore,has not been proved27. Arnold Hatton:The card purportedly that of Arnold Hatton (General Coun-sel'sExhibit 12-66) was not identified as having been signed by him and, therefore,has not been proved.28.Ronnie Hopkins:Hopkins, age 20, signed a card (General Counsel's Exhibit12-61) after Charles Land told him that it was to get a secret election from theBoard and that if he waited until after the Union won the election he would have topay about $50.The representation with respect to the purpose of the card wasinconsistent with the use of the card as an authorization of the TUE to act as his repre-sentative either withoutan electionor contrary to the result of an election.Therepresentations with respect to the $50 payment referred to the union initiation feeand were falseand materialand the card is invalid.29. Loney R. Hatton-The card purportedly that of Loney R. Hatton (GeneralCounsel's Exhibit 12-68) was not identified as having been signed by him and, there-fore, has not been proved.30.Charles S. Johnson:Johnson, age 19, signed a card (General Counsel's Exhibit12-69) after Barbara Howell told him if he signed before the election he would save$25 but that if he didn't sign and waited until after the election, it would cost him $25.Howell was referring to the union initiation fee.The representation was false andmaterial and the card is invalid.31.Bobbie J. Kenley:Kenley signed a card (General Counsel's Exhibit 12-72)after Ruby Hughes and James Wiley had told him many times that the only purposeof signingthe card was to see whether or not a majority of the people in a secret elec-tionwanted the Union and Edwards had told him the Company was going to shutdown its Darlington, South Carolina, plant and bring mechanics to Lexingtonendangering his job, and after Wiley had told him that employees under the DixieEaston union contract received 40 cents an hour more than employees at Lexingtonfor comparable jobsThe representations with respect to the Easton contract and theshutting down of the Darlington plant were false and material.The representationwith respect to the purpose of the card was inconsistent with the use of the card as anauthorization of the IUE to act as his representative either without an election or con-trary to the result of an election.The card is invalid.32.Carol (Ada C.) King:King signed a card (General Counsel's Exhibit 12-73)after Charles Land told her no one would ever know, that they needed so many toget an election, and that it didn't determine how she would vote.These representa-tions were inconsistent with the use of the card as an authorization of the IUE to actas her representative either without an election or contrary to the result of an election.The card is invalid as an appointment of the Union as bargaining agent.33.Einest C. Kidd, Jr.:Kidd signed a card (General Counsel's Exhibit 12-74)after Floyd Readnower and Ruby Hughes told him that the purpose of signing acard was to get an election regardless of how signers voted, that they could vote asthey wished, and that there would be a secret ballot.The representation regardingthe purpose of the card was inconsistent with the use of the card as an authorizationof the IUE to act as his representative either without an election or contrary to theresult of an election.The card is invalid.34.Robert Lainhart:Robert Lainhart signed a card (General Counsel's Exhibit12-75) after John Martin told him it would cost him $20 or $25 later on when theUnion got in. John Martin was referring to the union initiation fee.This representa-tion is false and material and the card is invalid.35.Bradford S. Padgett, Jr.:Padgett signed a card (General Counsel's Exhibit12-77) with the understanding that it was for the purpose of being able to have theelection after so many cards were obtained and after he had been told that the wagesin the Dixie Easton plant were higher than those the Easton union contract actuallyprovided.The representation with respect to the Easton contract was false andmaterial.The representation with respect to the purpose of the card was incon- DIXIE CUP, DIVISION OP AMERICAN CAN COMPANY227sistentwith the use of the card as an authorization of the IUE to act as his repre-sentative either without an election or contrary to the result of an election.Thecard is invalid.36.James E. Shepherd:The card purportedly that of James E. Shepherd (GeneralCounsel's Exhibit 12-78) was not identified as having been signed by him and,therefore, has not been proved.The card purportedly that of J. D. Shadoan (General Coun-sel'sExhibit 12-79) was not identified as having been signed by him and, therefore,has not been proved.38.Helen M. Sosby:Sosby signed a card (General Counsel's Exhibit 12-81)after Charles Land, Ray (Luther) Gillum, and several others had told her the purposeof the card was to have an election only and that signing the card didn't necessarilymean employees wanted the Union and they could vote secretly as they wished. Theserepresentations were inconsistent with the use of the card as an authorization of theIUE to act as her representative either without an election or contrary to the result ofan election.39.George Shepherd:Shepherd signed a card (General Counsel's Exhibit 12-82)after Charles Land told him that they wanted to get a majority of people to signcards to have an election.These representations were inconsistent with the use of thecard as an authorization of the IUE to act as his representative either without an elec-tion or contrary to the result of an election.The card is invalid.40.Mary Jane Black:Black signed a card (General Counsel's Exhibit 12-84)against her wishes at the request of her husband, Jackie Black, after Edwards hadfalsely and improperly promised that he would be rehired by the Company with allbackpay and seniority benefits if he could get her to sign a card. The representationsof Edwards that he could cause Jackie Black to be rehired by the Company withbackpay and seniority benefits if the Union got in were material and false.Moreover,the inducing of Mary Jane Black to sign a card with such a promise was illegal andimproper.The card is invalid.41. Shirley Ann Brunker:The card purportedly that of Shirley Ann Bunker(General Counsel's Exhibit 12-90) was not identified as having been signed by herand, therefore, has not been proved.42.Molly Casky:Casky signed a card (General Counsel's Exhibit 12-98) withoutreading it after Floyd Readnower told her it was for the election so that employeesmight have a choice to vote, yes or no. This representation was inconsistent with theuse of the card as an authorization of the IUE to act as her representative either with-out an election or contrary to the result of an election.The card is invalid.43.Carol Caudill:Caudill signed a card (General Counsel's Exhibit 12-100)without reading it after Doyle Rambo told her he wanted it just for an election andgave no other reason.This representation was inconsistent with the use of the cardas an authorization of the IUE to act as her representative either without an electionor contrary to the result of an election.The card is invalid44.Margie L. Chapman:Chapman signed a card (General Counsel's Exhibit12-102) without reading it after Floyd Readnower told her the card would be for avote and would be secret and locked up and no one would see them. These repre-sentations were inconsistent with the use of the card as an authorization of the WEto act as her representative either without an election or contrary to the result of anelection.This card is invalid.45.Harold Combs:Combs signed a card (General Counsel's Exhibit 12-104)without reading it when, after repeatedly refusing to sign, Donald Blackwell told himthat all his signature was for was to get up a petition so they could have an election onthe Union, and that if he did not sign it would end their friendship.This representa-tion was inconsistent with the use of the card as an authorization of the IUE to actas his representative either without an election or contrary to the result of an election.The card is invalid.46.Lois Cooper:Cooper signed a card (General Counsel's Exhibit 12-106)without reading it after Floyd Readnower had told her that the only reason theywanted the card signed was to get the vote-so people could vote and then they wouldbe destroyed-and after hearing iumors emanating from the union solicitors thatthere would be a $25 or $35 initiation fee foi employees not signing before the Uniongot in.That she also heard rumors that employees' cars would be set on fire if theydidn't'sign.The rumors with respect to the initiation fee were false and material.Moreover, the representation that the only reason they wanted the card signed was toget the vote-so that people could vote and then the card would be destroyed-wasinconsistent with the use of the card as an authorization of the TUE to act as herrepresentative either without an election or contrary to the result of an election,The card is invalid.221-374-66-vol 157-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD47. Arthur B. Dailey:Dailey signed a card(General Counsel'sExhibit 12-109)without reading it after Floyd Readnower said its purpose was only to get an electionand he could vote any way he wanted.These representations were inconsistent withthe use of the card as an authorization of the IUE to act as his representative eitherwithout an election or contrary to the result of an election.48. Thomas P.Davis:Davis had previously told Floyd Readnower at the plantthat he did not want to sign a card.Davis signed a card(General Counsel'sExhibit12-110)just to get Readnower out of his apartment after a prolonged harangue byReadnower,who called at Davis' home while Davis was in bed and interested onlyin sleeping.At this time Readnower-toldDavis that the purpose of the card was"just for an election"-"just for a secret ballot"-and "what we voted was up toourselves,whether it was yes or no." Before signing the card Davis heard rumors atthe plant that the union contract with Easton was"a better contract than what we had"and that Easton's vacations were better.Edwards also told him that the Darlingtonplant was going to shut down and that its employees would be coming to Lexingtonto replace Lexington employees if they did not protect themselves by joining theUnion.Edwards said he had inside information on this.Later Davis attended aunion meeting at the Holiday Inn.After the meeting he told Floyd Readnower totear up his card.Readnower replied that this would not be necessary-that the waythe employees voted would determine whether the Union got in or not.Readnowersaid that it would all be secret-that if the Union lost the election the card would betorn up and that no one would ever see it.After asking Readnower to tear up hiscard, Davis ceased attending union meetings.This card is invalid for several reasons.The representations with respect to the use of the card-"just for an election," itssecrecy in the voting,and that it would be torn up if the Union lost the election-are all inconsistent with the use of the card as an authorization of the IUE to act ashis representative either without an election and contrary to the result of an election.The representations with respect to the Darlington plant and the transfer of itsemployees to Lexington and the rumors with respect to the Easton contract werematerial and false.Moreover,any authorization which might have been given by thecard was revocable and Davis revoked it by his direction to Readnower to tear up thecard.The card is not valid.49.Charles F. Edgerton:Edgerton signed a card(General Counsel'sExhibit12-112)after Donald Young told him the purpose of the card was something aboutgetting a number of cards signed so they could have an election. The card is invalidas an appointment of the Union as bargaining agent.50. Sue E. Feck:Feck signed a card(General Counsel'sExhibit 12-114)withoutreading it after Charles Land approached her 30 or 40 times and she received 2 callsat home when she and her husband were sleeping. Land mentioned the initiation feeargument to her and she also heard the plant rumors on the subject.Land's solicita-tion speech on initiation fees has been shown to be false and as the plant rumors onthis subject were also false the card is invalid.The false statements and rumors werematerial.51.Richard D. Ferguson:The card purportedly that of Richard D.Ferguson(General Counsel'sExhibit 12-115)was not identified as having been signed byhim and, therefore,has not been proved.52. Stanley Frederick:Readnower and Hughes came to Stanley Frederick's homeat a time when his wife was preparing dinner and he was rushed because he had onlya limited time to get to work. Frederick signed a card(General Counsel'sExhibit12-116)without reading it after Floyd Readnower told him that under the Eastoncontract the pay for the job comparable to his was $2.10 per hour against$1.95 he wasreceiving in Lexington,that if he didn't sign the card he would have to pay the initia-tion fee of$25 or $50; that the only purpose of the card was to get an election; andthat the cards would be kept secret regardless of the outcome.The representationswith respect to the Easton contract and the initiation fee are false and material.Therepresentations with respect to the purpose of the card and its secrecy are inconsistentwith the use of the card as an authorization of the IUE to act as his representativeeither without an election or contrary to the result of an election.The card is there-fore invalid.53.Mary Jo Gibson:Gibson signed a card(General Counsel'sExhibit 12-117)without reading it after Floyd Readnower told her it was for an election only, thatitmade no difference how she voted,and that under the Dixie Easton union contractemployees received 2 weeks' vacation after 3 years.The representation with respectto the Easton contract was false and material and the card is invalid.The representa-tions that the card was to be used for an election only and that she could vote as shepleased are inconsistent with the use of the card as an authorization of the IUE to actas her representative either without an election or contrary to the result of an election.The card is invalid. DIXIE CUP,DIVISION OF- AMERICAN CAN COMPANY22954. Palmer Howell:Howell signed a card (General Counsel's Exhibit 12-126)without reading it after Phillip Wooldridge asked him if he would liketo signa card sothey coud get an election and get it over with.The card is invalid as an appointmentof the Union as bargaining agent.55. Jack S. Jewell:Jewell signed a card (General Counsel's Exhibit 12-128)without reading it after Gene Hall told him that a majority of employees had signedand that its purpose was to obtain an election. Previously Hall had told him that ifthe Union came in, the initiation fee would be $55 for those who did not sign cardsbefore the election.Jewell had also heard the rumors emanating from the statementsof the union solicitors that the cards would be secret.The representations withrespect to the purpose of the card and its secrecy are inconsistent with the use of thecard as an authorization of the IUE to act as his representative either without an elec-tion or contrary to the result of an election.The representation with respect to theinitiation fee is material and false.The card is invalid.56.Charlene Kimbleton:Kimbleton signed a card without reading it (GeneralCounsel's Exhibit 12-132) after Floyd Readnower told her thatif she signed shewould not have to pay a $25 initiation fee and that the Union was just as good as inbecause a majority had already signed cards.He told her that if she did not sign shewould have to pay the $25 initiation fee.He also told her before she signed the cardthat its purpose was "just for an election" and would be kept "strictly secret."He saidthat no one would know who were signing the cards and that a card signer could stillvote as he pleased.The representations with respect to the initiation fee and amajority having already signed are false and material.The representations that thepurpose of the card was just for an election, that it would be kept secret, and that shecould vote as she pleased are inconsistent with the use of the card as an authorizationof the IUE to act as her representative either without an election or contrary to theresult of an election.57.Mildred Lockard:Lockard signed a card (General Counsel's Exchange 12-135) because she heard rumors emanating from the union solicitors that if employeesdidn't sign a card they would be charged a $25 initiation fee if the Union came in.She also heard rumors before signing that cars of nonsigners would be torn up inthe parking lot, that if she didn't sign a card and back the Union, they were going tocatch up with her and give her a whipping, and that the union workers were circulat-ing disgraceful rumors about people who failed to sign cards.The rumor with respectto the initiation fee was false and material and the card is invalid.The card wasalso invalid because of the coercive effect of the other rumors referred to.58.Wanda Lockwood:Lockwoodsigneda card (General Counsel's Exhibit 12-136 after Floyd Readnower told her that 51 percent of the employees had alreadysigned cards, that she was a bad operator, and that if it were not for the union situationshe probably would be fired. She was new and did not know anything about factoriesand unions and was afraid not to sign.However, she was angry and immediatelyafter signing a card she told Plant Manager Boyer that she had no intention of votingfor the Union but had signed thinking they would leave her alone. She also asked himwhy he hadn't warned the employees about this sort of thing and he replied that hehad no right to mention the Union unless someone came to him with a question. Therepresentation that 51 percent of the employees had already signed was material andfalse and the card is invalid. It is also invalid as an appointment of the Union asbargaining agent, as she obviously signed it only because she was afraid not to do so.59.Clarence Martin, Jr.:Land approached Martin in the factory and requestedhim to sign a card. Land told Martin that there would be a $25 initiation fee if hedidn't sign a card.Martin did not sign at this time.Later Readnower and Edwardsmet him at the Amis home. Readnower had a copy of the Easton union contract withhim.He told Martin that the Easton contract provided for a vacation of 2 weeksafter 3 years' service.He also proposed to show by quotations from the Easton con-tract that the Easton rate of pay for a job comparable to that of Martin was 40 to 50cents per hour more. Edwards told him that if he signed the card it would be secretand that no one except those present at the time of its signature would know about it.Martin signed the card without reading it.The representations with respect to the$25 initiation fee and with respect to the Easton contract were material and false.Edwards' statements with respect to the secrecy of the card are inconsistent with theuse of the card as an authorization of the IUE to act as his representative either with-out an election or contrary to the result of an election.60.PhillipR.Moore:Upon being recalled as a witness,Hughes proposed toidentify the card of Moore (General Counsel's Exhibit 12-147) after it becameapparent that it would not otherwise be proved, that the testimony of Ruby Hugheswas discredited,and that the card has not been proved. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD61.Ruby Mullins:The card purportedly that of Ruby Mullins (General Counsel'sExhibit 12-148) was not identified as having been signed by her and, therefore, hasnot been proved.62.Lillian Plunkett:Plunkett signed a card (General Counsel's Exhibit 12-149)after Floyd Readnower told her its purpose was to get an election and the card wouldbe kept secret.These representations were inconsistent with the use of the card asan authorization of the IUE to act as her representative either without an election orcontrary to the result of an election.The card is invalid.63.Leona Poe-The card purportedly that of Leona Poe (General Counsel'sExhibit 12-150) was not identified as having been signed by her and, therefore, hasnot been proved.64.Nancy Lou Poe:This card has not been proved.After it became apparentat the hearing that this card might not be proved, Ruby Hughes was recalled andpurported to identify it.Her testimony has been discredited.65.BarryW. Reams:Reams, age 19, signed a card (General Counsel's Exhibit12-152) without reading it after Floyd Readnower told him that the purpose of thecard was only to get an election.Readnower further said that they had a number ofcards signed and needed more in order to get a petition.He also said that the purposewas just to get an election and that employees could vote any way they wished.These representations were inconsistent with the use of the card as an authorizationof the IUE to act as his representative either without an election or contrary to -theresult of an election.66.Tommy Shewmaker:Shewmaker printed his name on a card (General Coun-sel'sExhibit 12-158), which was subsequently signed in script by some unknownperson.He signed it after hearing rumors emanating from union solicitors that ifpeople didn't sign a card there would be a $25 inititaion fee, and that the purpose wasto obtain an election so that employees could decide whether they wanted the Unionor not.The rumor with respect to the initiation fee was false and material.Therumors with respect to the purpose of signing the card and its secrecy were inconsistentwith the use of the card as an authorization of the IUE to act as his representativeeither without an election or contrary to the result of an election.67.Tina Shifflett:Shifilett had been asked to sign dozens of times by Readnowerand Hughes befcre she finally signed a card on May 22, 1964, that in inducing her tosign at that time Readnower told her that some 90 percent of the employees hadalready signed and that she might as well go along "for the ride."He told her that theUnion was already in, that she might as well sign a card, and that it "would be better"for her if she did. Before signing the card she had talked to Edwards who told herthat the Company was paying $2.37 per hour for "reinspectors" as against the Lexing-ton rate on this job of $1.95.Tina Shiflett was a reinspector.Tina Shifflett signedthe card without reading it. She had been told that the card was for an election, andthat when she voted she could vote as she wished and would not have to vote for theUnion if she didn't want it. She signed the card without reading it because "shewanted the election over with."The representations with respect to the percentageof employees who had already signed and with respect to the rates of pay for rein-spectors at the other plants were material and falseThe rumors and representationsmade to her with respect to the purpose of signing the card and her freedom to voteas she pleased were inconsistent with the use of the card as an authorization of theIUE to act as her representative either without an election or contrary to the resultof an election.The card is invalid.68.Jimmy Steele.The card purportedly that of Jimmy Steele (General Counsel'sExhibit 12-160) was not identified as having been signed by him and was not proved.69.Donald T. Sutherland:Sutherland signed a card (General Counsel's Exhibit12-162) after Donald Young told him it was to get a secret election and the Unionhad to have so many cards to get this election.This representation was inconsistentwith the use of the card as an authorization of the IUE to act as his representativeeither without an election or contrary to the result of an election.The card is invalid.70. Loretta Tharp:Tharp signed a card (General Counsel's Exhibit 12-165) afterFloyd Readnower told her its purpose was to get an election; cards would be keptsecret; no one would know about them; Lexington employees received a 5-6entincrease when other Dixie plants received 10 cents: and other plants received 2 weeks'vacation after 3 years.The representations with respect to the pay increases andvacations to the other Dixie plants were'false and material and the card is invalid.The representations with respect to the purpose of the card were inconsistent with theuse of the card as an authorization of the WE to act as her representative either with-out an election or contrary to the result of an election.The card is invalid.71. James Thompson.Thompson, age 19, glanced over" a card and signed it(General Counsel's Exhibit 12-167) after Floyd Readnower told him that he hadenough cards, or needed a few more to get an election. Prior to signing he had heard DIXIE CUP,DIVISION OF AMERICAN CAN COMPANY231a rumor emanating from solicitors of cards for the Union that a $25 or$50 initiationfee would be charged employees who did not sign a card before the election. Therumor with respect to the initiation fee was false and material.Readnower's repre-sentation with respect to the purpose of the card was inconsistent with the use of thecard as an authorization of the IUE to act as his representative either without an elec-tion or contrary to the result of an election.The card is invalid.72. Bobby D.Tolson:The card purportedly that of Bobby D. Tolson(GeneralCounsel'sExhibit 12-168)was -not identified as having been signed by him and,therefore,has not been proved.73.Alma L. Toy:The testimony of Ruby Hughes was discredited and the card ofAlma L.Toy (General Counsel'sExhibit 12-170),which she purported to identify,has not been proved.74.Trudy Treadway-The card purportedly that of Trudy Treadway(GeneralCounsel'sExhibit 12-172)was not signed by her and has not been proved.75. Jean Traylor:Traylor signed a card(General Counsel's'Exhibit 12-173)without reading it after Phyllis Gill told her nobody would ever know she signed it,itwould be for a free election,a $50 initiation fee would be charged those who didn'tsign before the Union came in,and they wouldn't have'a job if they didn't sign.Therepresentation with respect to the initiation fee was false and material.The repre-sentations with respect to the use of the card to obtain a free election and that the cardwould be kept secret were inconsistent with the use of the, card as an authorization ofthe TUE to act as her representative either without an election or contrary to theresult of an election.The card is invalid.76. Ellene Van Winkle:VanWinkle signed a card(General Counsel'sExhibit12-174)without reading it after Floyd Readnower told her that the purpose of thecard was to obtain an election,no one but herself, Edwards,and Readnower wouldever see the card,the Dixie Easton contract provided for 2 weeks'vacation after3 years of employment,and he had more than 200 signed cards. The representationswith respect to the Easton contract and the-number of cards already signed werematerial and false.The representations as to the purpose of the card and its secrecywere inconsistent with the use of the card as an authorization of the IUE to act as herrepresentative either without an election or contrary to the result of an election.Thecard is invalid.77.LillieWilson:The card purportedly that of Lillie Wilson(General Counsel'sExhibit 12-177)was not identified as having been signed by her and,therefore, hasnot been proved.78PhillipWooldridge:Wooldridge signed a card(General Counsel'sExhibit12-178)after John Martin told him if the Union was in (would clearly win the elec-tion)and if he didn'thave a card the initiation fee possibly could be doubled-possibly $25 or $50.This representation was false and material and the card isinvalid.79. Allene Thompson-The card purportedly that of Allene Thompson(GeneralCounsel's Exhibit 12-183)was not signed by her.Her husband signed her name to itwithout her authorization at the request of Floyd Readnower.Readnower told herhusband that he would check with Allene and would destroy the card if she did notapprove.Readnower turned the card into the Union without checking with Allene tosee if she approved.He testified it was a "human error." This card is invalid.80.RandallWalker:Walker signed a card(General Counsel'sExhibit 12-83)with the understanding that it was to obtain an election after hearing rumors to thateffect which emanated from the union solicitors. -The card is invalid as an appoint-ment of the Union as bargaining agent.The testimony of Ruby Hughes was totally discredited and the cards purportedly ofthe following persons whom she identified as having signed in her presence have notbeen proved-Sally M.Caswell(General Counsel'sExhibit 12-26), Meral K. Clifton(General Counsel'sExhibit 12-27),Bertha Irene Couch(General Counsel'sExhibit12-28),William C. Couch(General Counsel'sExhibit 12-29),Eudora Creech(General Counsel's Exhibit 12-30),Barbara Frederick(General Counsel'sExhibit12-34),James J. Frederick(GeneralCounsel'sExhibit 12-35),Evelyn Funk(General Counsel'sExhibit 12-36),Wendell R. Greene(General Counsel'sExhibit12-37),Elizabeth Hammons(General Counsel'sExhibit 12-39),Juanita Humphrey(General Counsel'sExhibit 12-41),David Leath(General Counsel's Exhibit 12-44),Floy Mattingly(General Counsel's Exhibit 12-45),Callie Jo Pickett(General Coun-sel'sExhibit 12-48),Michael Porter(General Counsel's Exhibit 12-49),LorettaRankin(General Counsel's Exhibit 12-51),Donald Shepherd (General Counsel'sExhibit 12-52)T. Shewmaker(General Counsel's Exhibit 12-53),and Larry L.Watts(General Counsel's Exhibit 12-58). 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and on the whole record, I make thefollowing:CONCLUSIONS OF LAW1.Dixie Cup,Division of AmericanCan Company,Respondent Employer, is anemployer as defined in Section 2(2) of the Act and isengaged in commerce and inoperations affecting commerce within the meaning of Section 2(6) and(7) of the Act.2. InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO, is alabor organization as defined in Section2(5) of the Act.3.The Respondent Employer has not engaged in and is not engaging in unfair laborpractices as alleged in the complaint as amendedin Case No. 9-CA-3222.4.The RespondentEmployer didnot engage in conduct affecting the result of theelection inCase No. 9-RC-5875.5.The complaint as amended in Case No.9-CA-3222should be dismissed.6.The objections to the resultof theelection inCase No. 9-RC-5875should beoverruled in their entirety.RECOMMENDED ORDERIt is recommended that the Board enter an order dismissing the complaint asamended in Case No.9-CA-3222 and overruling the Union's objections to the resultof the election in Case No.9-RC-5875.Stainless Steel Products,IncorporatedandInternational Union,United Automobile, Aerospace and Agricultural ImplementWorkers of America,AFL-CIOStainless Steel Products,IncorporatedandAl MartinStainless Steel Products,IncorporatedandInternational Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIOandStainless Steel Employees.AssociationStainless Steel Products,IncorporatedandInternational Union,United Automobile,Aerospace and Agricultural Implement.Workers of America,AFL-CIO.Cases Nos. 31-CA-28-1 (for-merly 21-CA-6255-1), 31-CA-28-2 (formerly 21-CA-6255-93), 31-CA-31 (formerly 21-CA-6340), and 31-CA-34 (formerly 21-CA-6377).March 1, 1966DECISION AND ORDEROn October 12, 1965, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommendingthat itcease anddesist therefrom and take cer-tainaffirmative actionas setforth in the attached Trial Examiner'sDecision.He also found that Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missalof those allegations.Thereafter, the Respondent, the Charg-ing Party, and the Stainless Steel Employees Association, herein157 NLRB No. 14.